Exhibit 10.1

 

 

Deal CUSIP:   67109DAA8

 

Revolver CUSIP:   67109DAB6

 

Term CUSIP:   67109DAC4

 

LOAN AGREEMENT

 

by and between

 

O.COM LAND, LLC,
a Utah limited liability company

 

and

 

OVERSTOCK.COM, INC.,
a Delaware corporation

 

as Borrowers

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

a national banking association
as Administrative Bank and Lead Arranger and a Bank

 

and

 

the other Banks from time to time party hereto

 

Dated:  October 24, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I                 LOANS

 

24

 

 

 

 

Section 1.1

Real Estate Loan

 

24

Section 1.2

Conversion of Real Estate Loan to Term Phase

 

25

Section 1.3

Interest and Payments on Real Estate Loan

 

26

Section 1.4

Prepayment of Real Estate Loan

 

27

Section 1.5

Payments on Real Estate Loan

 

28

Section 1.6

Pro-Rata Sharing with Respect to Real Estate Loan

 

29

Section 1.7

Fees

 

30

Section 1.8

Revolving Commitment

 

30

Section 1.9

Required Payments; Termination

 

30

Section 1.10

Ratable Loans; Types of Advances

 

30

Section 1.11

Swing Line Loans

 

30

Section 1.12

Revolving Commitment Fee

 

32

Section 1.13

Minimum Amount of Each Revolving Loan

 

32

Section 1.14

Reductions in Aggregate Revolving Commitment; Optional Principal Payments

 

32

Section 1.15

Method of Selecting Types for New Revolving Loans

 

33

Section 1.16

Conversion of Outstanding Revolving Loans

 

33

Section 1.17

Interest Rates

 

33

Section 1.18

Rates Applicable After Event of Default

 

34

Section 1.19

Method of Payment

 

34

Section 1.20

Telephonic Notices

 

35

Section 1.21

Interest Payment Dates; Interest and Fee Basis

 

35

Section 1.22

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

36

Section 1.23

Lending Installations

 

36

Section 1.24

Non-Receipt of Funds by the Administrative Bank

 

36

Section 1.25

Facility LCs

 

36

Section 1.26

Limitation of Interest

 

40

Section 1.27

Defaulting Banks

 

41

Section 1.28

Yield Protection

 

44

Section 1.29

Changes in Capital Adequacy Regulations

 

45

Section 1.30

Availability of Types of Advances; Adequacy of Interest Rate

 

46

Section 1.31

Funding Indemnification

 

46

Section 1.32

Taxes

 

47

Section 1.33

Mitigation Obligations; Replacement of Banks

 

50

 

 

 

 

ARTICLE II                 CONDITIONS OF BORROWING

 

51

 

 

 

 

Section 2.1

Pre-Closing Requirements

 

51

Section 2.2

Loan Documents

 

54

Section 2.3

Title Insurance

 

54

Section 2.4

Opinion of Borrowers’ Counsel

 

55

 

v

--------------------------------------------------------------------------------


 

Section 2.5

Appraisal

 

55

 

 

 

 

ARTICLE III                 ADVANCES OF LOAN PROCEEDS

 

55

 

 

 

 

Section 3.1

General

 

55

Section 3.2

Draw Requests

 

56

Section 3.3

Reserved

 

59

Section 3.4

Reserved

 

59

Section 3.5

Loan in Balance

 

59

Section 3.6

Inspections

 

60

Section 3.7

Banks’ Responsibilities

 

60

Section 3.8

Procedures for Advances on Real Estate Loan

 

61

Section 3.9

Retainage

 

62

 

 

 

 

ARTICLE IV                 REPRESENTATIONS AND WARRANTIES

 

63

 

 

 

 

Section 4.1

Borrowers’ Formation and Powers

 

63

Section 4.2

Reserved

 

63

Section 4.3

Authority

 

63

Section 4.4

No Approvals

 

64

Section 4.5

Legal and Valid Obligations

 

64

Section 4.6

Litigation

 

64

Section 4.7

Title

 

64

Section 4.8

Defects and Hazards

 

64

Section 4.9

Payment of Taxes

 

64

Section 4.10

Agreements

 

65

Section 4.11

No Defaults under Loan Documents or Other Agreements

 

65

Section 4.12

Conformance with Governmental Requirements and Restrictions

 

65

Section 4.13

Project Costs

 

65

Section 4.14

Utilities, etc.

 

66

Section 4.15

Personal Property

 

66

Section 4.16

Condemnation

 

66

Section 4.17

Reserved

 

66

Section 4.18

Reserved

 

66

Section 4.19

Federal Reserve Regulations

 

66

Section 4.20

Investment Company Act

 

66

Section 4.21

Securities Laws

 

66

Section 4.22

Accuracy of Information

 

67

Section 4.23

ERISA Compliance

 

67

Section 4.24

Compliance

 

67

Section 4.25

Consents

 

67

Section 4.26

Environmental Laws

 

67

Section 4.27

Anti-Terrorism Regulations

 

68

Section 4.28

Subsidiaries

 

69

Section 4.29

Leases

 

69

Section 4.30

Ownership and Control of O.Com

 

69

Section 4.31

Use of Loan Proceeds

 

69

Section 4.32

Financial Statements

 

69

Section 4.33

Insurance

 

69

 

vi

--------------------------------------------------------------------------------


 

ARTICLE V                 COVENANTS OF BORROWERS

 

70

 

 

 

 

Section 5.1

Completing Construction

 

70

Section 5.2

Changing Costs, Scope or Timing of Work

 

71

Section 5.3

Balancing the Loan

 

71

Section 5.4

Reserved

 

71

Section 5.5

Using Real Estate Loan Proceeds

 

71

Section 5.6

Keeping of Records

 

72

Section 5.7

Providing Updated Surveys

 

72

Section 5.8

Providing Evidence of Completion

 

72

Section 5.9

Maintaining Insurance Coverage

 

72

Section 5.10

Transferring, Conveying or Encumbering the Project

 

72

Section 5.11

Complying with Material Documents

 

72

Section 5.12

Updated Appraisals

 

73

Section 5.13

Reporting Requirements

 

73

Section 5.14

Taxes and Claims

 

74

Section 5.15

Maintain Existence

 

74

Section 5.16

Compliance with Applicable Laws

 

74

Section 5.17

Notice

 

74

Section 5.18

Contingent Liability

 

75

Section 5.19

Subsidiaries

 

75

Section 5.20

Loss of Note or other Loan Documents

 

75

Section 5.21

Project Accounts

 

76

Section 5.22

Distributions

 

76

Section 5.23

Permits and Licenses

 

76

Section 5.24

Financial Covenants

 

76

Section 5.25

Patriot Act

 

76

Section 5.26

Related Party Transactions

 

76

Section 5.27

Leases

 

77

Section 5.28

Debt; Operations and Fundamental Changes of O.Com

 

77

Section 5.29

Accessibility Regulation

 

78

Section 5.30

Hedging Transaction

 

78

Section 5.31

Borrower Deposit Accounts

 

78

Section 5.32

Indebtedness

 

79

Section 5.33

Merger

 

79

Section 5.34

Sale of Assets

 

79

Section 5.35

Plat and Development Agreements

 

80

 

 

 

 

ARTICLE VI                 DEFAULTS

 

80

 

 

 

 

Section 6.1

Events of Default

 

80

Section 6.2

Rights and Remedies

 

83

Section 6.3

Completion of Project by Administrative Bank

 

84

 

vii

--------------------------------------------------------------------------------


 

ARTICLE VII               INTEREST, FEES AND EXPENSES

 

84

 

 

 

 

ARTICLE VIII              [RESERVED]

 

84

 

 

 

 

ARTICLE IX                 MISCELLANEOUS

 

84

 

 

 

 

Section 9.1

Waiver and Amendment

 

84

Section 9.2

Expenses and Indemnities

 

85

Section 9.3

Binding Effect; Waivers; Cumulative Rights and Remedies

 

87

Section 9.4

Incorporation By Reference

 

87

Section 9.5

Survival

 

87

Section 9.6

Governing Law; Waiver of Jury Trial; Jurisdiction

 

87

Section 9.7

Counterparts

 

88

Section 9.8

Notices

 

88

Section 9.9

Bank’s Sign

 

89

Section 9.10

No Third Party Reliance

 

89

Section 9.11

Sale of Loan or Participations

 

89

Section 9.12

Time of the Essence

 

91

Section 9.13

No Oral Modifications

 

91

Section 9.14

Captions

 

91

Section 9.15

Borrower-Bank Relationship

 

91

Section 9.16

Joint and Several Liability

 

91

Section 9.17

Accounting

 

91

 

 

 

 

ARTICLE X                 ADMINISTRATIVE BANK

 

92

 

 

 

 

Section 10.1

Appointment, Powers and Immunities

 

92

Section 10.2

Reliance by Administrative Bank

 

93

Section 10.3

Borrower Defaults

 

93

Section 10.4

Rights as a Bank

 

95

Section 10.5

Indemnification

 

96

Section 10.6

Non-Reliance on Administrative Bank and Other Banks

 

96

Section 10.7

Failure to Act

 

97

Section 10.8

Resignation of Administrative Bank

 

97

Section 10.9

Consents and Certain Actions under, and Modifications of, Loan Documents

 

97

Section 10.10

Authorization

 

98

Section 10.11

Defaulting Banks with Respect to Real Estate Loan

 

98

Section 10.12

Amendments Concerning Agency Functions

 

102

Section 10.13

Liability of Administrative Bank

 

102

Section 10.14

Transfer of Agency Function

 

102

Section 10.15

Sharing of Payments, Etc.

 

102

Section 10.16

Bankruptcy of a Borrower

 

103

Section 10.17

Termination

 

103

Section 10.18

Confidentiality

 

103

Section 10.19

No Agency

 

104

 

viii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A-1

BORROWING NOTICE

 

 

 

 

 

 

EXHIBIT A-2

CONVERSION NOTICE

 

 

 

 

 

 

EXHIBIT A-3

PAYMENT NOTICE

 

 

 

 

 

 

EXHIBIT B-1

[RESERVED]

 

 

 

 

 

 

EXHIBIT B-2

FORM OF DRAW REQUEST CERTIFICATION

 

 

 

 

 

 

EXHIBIT B-3

FORM OF LETTER OF DRAW REQUEST

 

 

 

 

 

 

EXHIBIT B-4

PRELIMINARY COST STATEMENT

 

 

 

 

 

 

EXHIBIT C

BUILDINGS AND IMPROVEMENTS

 

 

 

 

 

 

EXHIBIT D

LEGAL DESCRIPTION

 

 

 

 

 

 

EXHIBIT E

[RESERVED]

 

 

 

 

 

 

EXHIBIT F

FORM OF PROMISSORY NOTES

 

 

 

 

 

 

EXHIBIT G

SWORN CONSTRUCTION COST STATEMENT

 

 

 

 

 

 

EXHIBIT H

PROPOSED AMENDED PLAT

 

 

 

 

 

 

EXHIBIT I

INSURANCE REQUIREMENTS

 

 

 

 

 

 

EXHIBIT J

[RESERVED]

 

 

 

 

 

 

EXHIBIT K

OVERSTOCK COMPLIANCE CERTIFICATE

 

 

 

 

 

 

EXHIBIT L

PROJECT ARCHITECT CERTIFICATE

 

 

 

 

 

 

SCHEDULE 1.1

BANKS AND RESPECTIVE PERCENTAGES

 

 

 

 

 

 

SCHEDULE 1.3

PRINCIPAL PAYMENTS DURING TERM PHASE

 

 

 

 

 

 

SCHEDULE 4.28

OVERSTOCK’S SUBSIDIARIES

 

 

 

 

 

 

SCHEDULE 5.32

OVERSTOCK’S INDEBTEDNESS

 

 

 

ix

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into this 24th day of
October, 2014, by and between O.COM  LAND, LLC, a Utah limited liability company
(“O.Com”), and OVERSTOCK.COM, INC., a Delaware corporation (“Overstock” with
O.Com and Overstock referred to individually as a “Borrower” and collectively as
“Borrowers”); U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“U.S. Bank”), as administrative bank and lead arranger; U.S. Bank in its
capacity as a bank; and the other lenders from time to time party hereto as a
bank, together with any other lender that acquires an interest in the Loans, as
defined below, will be sometimes referred to individually as a “Bank” and
collectively referred to as the “Banks”.

 

Borrowers have requested that the Banks provide to (a) O.Com the Real Estate
Loan (as hereinafter defined) for the purpose of financing certain costs related
to the development and construction of the Improvements (as hereinafter
defined), in accordance with the Budget (as hereinafter defined) with a
subsequent conversion of the Real Estate Loan to a term obligation and
(b) Overstock the Aggregate Revolving Commitment (as hereinafter defined) for
working capital and other general corporate purposes.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Loans (as hereinafter defined) to be made by Banks
pursuant to this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

DEFINITIONS:

 

For purposes of this Agreement, the following terms shall have the following
respective meanings, unless the context hereof clearly requires otherwise:

 

“Accessibility Regulation”:  Any federal, state or local law, statute, code,
ordinance, rule, regulation or requirement, including, without limitation, under
the United States Americans With Disabilities Act of 1990, as amended (the
“ADA”), relating to accessibility to facilities or properties for disabled,
handicapped and/or physically challenged persons, or other persons covered by
the ADA.

 

“Administrative Bank”:  U.S. Bank in its capacity as agent and administrative
bank for all Banks and any successor appointed pursuant to the terms of this
Agreement.

 

“Advances on the Real Estate Loan”:  Means (i) any portion of the Real Estate
Loan advanced by one or more Banks to or at the direction of O.Com in accordance
with this Agreement; (ii) any  Protective Advances made in accordance with the
terms of this Agreement; and (iii) any other advance with respect to the Real
Estate Loan by Administrative Bank or one or more Banks required or permitted
under this Agreement.

 

“Affiliate”:  As to any Person, any other Person directly or indirectly
controlling, controlled by or under common control with such Person; provided
that (i) Affiliate shall not include any Person that would be an “Affiliate” of
Overstock solely by reason of being under common control with Overstock unless
the Person having such control is Patrick M. Byrne or

 

1

--------------------------------------------------------------------------------


 

any entity controlled by Patrick M. Byrne, and (ii) an “Affiliate” shall not
include any Person that would be an “Affiliate” of Overstock solely by reason of
being an employee of Overstock or any of its Subsidiaries. With respect to
Overstock, a Person shall not be deemed to control Overstock unless the
controlling Person actually possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of Overstock,
whether through ownership of stock, by contract or otherwise.  With respect to
Administrative Bank or Banks, a person shall be deemed to control another Person
if the controlling Person (i) owns more than 10% of voting securities (or other
ownership interests) of the controlled Person, or (ii) possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Aggregate Revolving Commitment”:  Means the aggregate of the Revolving
Commitment of all Banks, as reduced or increased from time to time pursuant to
the terms hereof.  As of the date of this Agreement, the Aggregate Revolving
Commitment is $10,000,000.00.

 

“Aggregate Revolving Exposure”:  Means, at any time, the aggregate of the
Revolving Exposure of all the Banks.

 

“Agreement”:  This Loan Agreement, including any amendments hereof and
supplements hereto executed by Borrowers, Administrative Bank and the Banks.

 

“Alternate Base Rate”: Means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Rate for such day plus 0.50%, and (iii) the Monthly LIBOR Reset Rate plus
1.00%.

 

“Anti-Terrorism Laws”:  Any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Law administered by the United States
Treasury Department’s Office of Foreign Asset Control (as any of the foregoing
Laws may from time to time be amended, renewed, extended, or replaced).

 

“Applicable Fee Rate”:  Means the following percentage rate per annum at which
commitment fees are accruing on the Aggregate Revolving Commitment with regard
to usage: 0.25%.

 

“Applicable Margin”: Means either (a) Two Hundred basis points (2.00%) in the
case of Loans bearing interest at the LIBOR Based Rate or (b) One Hundred basis
points (1.00%) in the case of Loans bearing interest at the Alternate Base Rate,
as applicable.

 

“Approved Counterparty”:  A Bank or its Affiliate, in its capacity as
counterparty under a Hedging Transaction, as approved by Administrative Bank (by
executing this Agreement, Administrative Bank is deemed to approve Compass Bank
as an Approved Counterparty); provided that a counterparty shall remain an
Approved Counterparty with respect to any Hedging Transaction that it entered
into when it or its Affiliate was a Bank hereunder, even if such counterparty or
its Affiliate later fails to be a Bank hereunder.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund”:  Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

 

“Architect’s Agreement”:  That certain agreement dated May 7, 2014 between O.Com
and the Project Architect for design of the construction work with respect to
the Improvements and other services related to the same.

 

“Assignee”:  As that term is defined in Section 9.11(b) below.

 

“Assignment”:  As that term is defined in Section 9.11(b) below.

 

“Assignment of Management Agreement”:  That certain Assignment of Project
Management Agreement by and among Project Manager, O.Com and Administrative
Bank, dated as of the date hereof, together with all supplements, amendments
and/or modifications thereto hereafter entered into.

 

“Assignment of Construction and Development Documents”:  That certain Assignment
of Construction and Development Documents from O.Com to Administrative Bank
dated on or about the date hereof, together with all supplements, amendments
and/or modifications thereto hereafter entered into.

 

“Assignment of Hedging Transaction”: An assignment by a Borrower to
Administrative Bank of a security interest in all of the Borrower’s right, title
and interest in, under and to any Hedging Transaction, including without
limitation, any and all Hedging Documents, which assignment shall be in form and
substance reasonably acceptable to Administrative Bank, together with all
supplements, amendments and/or modifications thereto hereafter entered into.

 

“Available Aggregate Revolving Commitment”:  Means, at any time, the Aggregate
Revolving Commitment then in effect minus the Aggregate Revolving Exposure at
such time.

 

“Bank Approved Appraisal”:  An appraisal meeting the Required Appraisal
Standard.

 

“Bank or Banks”:  Individually, or collectively, as the context requires, the
Banks listed on Schedule 1.1 and on the signature pages which are parties to
this Agreement as of the Closing Date, and their respective successors or
assigns permitted pursuant to Section 9.11.

 

“Bank-Provided Hedging Transaction”:  A Hedging Transaction which is provided by
a Bank or its Affiliate.

 

“Base Rate”: Means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Base Rate Advance”: Means a Revolving Loan that bears interest at the Base
Rate.

 

3

--------------------------------------------------------------------------------


 

“Benefit Plan”: Each employee pension benefit plan covered by Title IV of ERISA
and maintained by a Borrower or any ERISA Affiliate for the benefit of their
respective Employees.

 

“Blocked Person”:  As that term is defined in Section 4.27(b) below.

 

“Borrower” and “Borrowers”:  As that term is defined in the introductory
paragraph hereof.

 

“Borrowing Date”: Means a date on which a Revolving Loan is made or a Facility
LC is issued hereunder.

 

“Budget”:  An itemized certified statement of actual and estimated costs to be
incurred by O.Com with respect to the construction of the Improvements and other
non-construction costs relating to the Project, as approved by the
Administrative Bank on or prior to the Closing Date and signed and sworn to by
O.Com, as the same may be amended or supplemented from time to time in
accordance with this Agreement and with, when required, the prior approval of
Administrative Bank.

 

“Business Day”:  Any day other than a Saturday, a Sunday, or a legal holiday on
which Administrative Bank is not open for business.

 

“Capitalized Lease Obligations”:  Any obligation of a Borrower to pay rent or
other amounts under a lease of (or other agreement conveying the right to use)
real and/or personal property, which obligation is, or in accordance with GAAP
(including Statement of Financial Accounting Standards No. 13 of the Financial
Accounting Standards Board) is required to be, classified and accounted for as a
capital lease on a balance sheet of a Borrower at the time incurred; and for
purposes of this Agreement the amount of each Capitalized Lease Obligation shall
be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalent Investments”: Means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and (v) shares of money market mutual funds
that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s.

 

“Cash Flow Leverage Ratio”:  The ratio determined with respect to Overstock in
compliance with GAAP and calculated by dividing (a) Consolidated Total Interest
Bearing Debt by (b) Consolidated EBITDA, measured as of the last day of each
fiscal quarter for the four (4) quarters then ended.

 

“Change in Law”: Means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable

 

4

--------------------------------------------------------------------------------


 

agency charged with the interpretation or administration thereof, including,
notwithstanding the foregoing, all requests, rules, guidelines or directives (x)
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
or (y) promulgated by any Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities, in
each case of clauses (x) and (y), regardless of the date enacted, adopted,
issued, promulgated or implemented, or compliance by any Bank or applicable
Lending Installation or the LC Issuer with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency.

 

“City”:  Means Midvale City.

 

“Closing Date”:  Means October 24, 2014.

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Collateral”:  Means (a) all of the collateral covered by the Mortgage, the
Security Agreement, this Agreement or any other Loan Document, and (b) all
accessions to, substitutions for and replacements, products and proceeds of any
of the foregoing, including, but not limited to, proceeds of any insurance
policies, claims against third parties, and condemnation or requisition payments
with respect to all or any of the foregoing; provided that for purposes of this
definition only, “Collateral” shall not include the security interests in
deposit accounts granted in Section 5.31 of this Agreement.

 

“Commencement Date”: Means a date no later than November 3, 2014.

 

“Commitments” or “Commitment”:  Means, collectively or, when applicable,
individually, the Real Estate Commitment and the Aggregate Revolving Commitment.

 

“Completion”:  Means that (i) the Improvements are completed in accordance with
the Plans (as the same may be modified from time to time in accordance with
Section 5.2), other than punch list items for which adequate funds are escrowed,
paid for in full (other than any retainage to be paid on or after completion in
accordance with this Agreement, free of all mechanics’, labor, materialmen’s and
other similar lien claims (other than any such liens and claims that are bonded
over and insured by the Title Company in a form and substance reasonably
satisfactory to Administrative Bank), and completion has been certified by the
Project Architect and approved by the Inspecting Architect; (ii) a certificate
of substantial completion for such Improvements has been signed by O.Com and the
Project Architect and delivered to Administrative Bank; (iii)  all Governmental
Requirements and all material applicable private restrictions and covenants
relating to such Improvements have been complied with or satisfied and that
unconditional certificates of occupancy for such Improvements  have been issued
by all appropriate governmental authorities (with copies of such certificates
provided to Administrative Bank); (iv) Administrative Bank has been provided
with (A) if requested by Administrative Bank, a final, certified “as-built” ALTA
survey of the Project, together with a survey endorsement to the Title Policy
insuring that there are no encroachments with the Project (other than Permitted
Encumbrances), (B) an ALTA zoning (completed structure) endorsement affirming
zoning compliance and a date-down endorsement to the Title Policy indicating no

 

5

--------------------------------------------------------------------------------


 

encumbrances against the Project other than Permitted Encumbrances, (C)  if
requested by Administrative Bank copies of all warranties received by O.Com
covering completion of the Project and all Equipment in a pdf format on a cd;
and (D) evidence of insurance required by Section 5.9 hereof.

 

“Completion Date”:  The Initial Real Estate Maturity Date.

 

“Consolidated Total Interest Bearing Debt”:  Means the sum of all
interest-bearing Indebtedness, including without limitation the outstanding
balances under the Loans and outstanding letters of credit, determined on a
consolidated basis.

 

“Consolidated EBITDA”:  Means in respect of any period the consolidated net
income (loss) of the company for that period calculated in accordance with GAAP
adjusted to exclude (to the extent not already excluded): (a) any unrealized
gains or losses on any hedge or derivative transaction (except hedge or
derivative transactions accounted for on a hedge accounting basis), any
unrealized gains or losses on precious metals and bitcoin (and other
cryptocurrencies to which Administrative Bank consents in writing to be included
in the calculation); (b) unrealized exchange gains and losses including those
arising on translation of foreign currency; (c) income Tax expense (GAAP) during
the period; (d) Interest Expense during the period; (e) deductions or
contributions in respect of non-recurring and non-cash items during the period
including stock compensation expense, restructuring charges (credits); (f)
amortization of goodwill, any intangible assets and any acquisitions costs
during the period; (g) any net profits or losses during that period of any
entity to the extent they have been consolidated within consolidated profit
during that period but are attributable to outside equity interests; (h) any
depreciation or amortization of fixed assets during the period; and (i) any
deduction or contribution in respect of losses or profits against book value on
disposals (other than in the ordinary course of trading) during the period.

 

“Construction Phase”: Means the construction phase of the Real Estate Loan made
by Banks to O.Com in the aggregate principal amount not to exceed the Real
Estate Commitment, which phase shall terminate on the Initial Real Estate
Maturity Date.

 

“Construction Phase Loan Rate”:  Means for any day with respect to the
Construction Phase of the Real Estate Loan, a rate of interest per annum equal
to the sum of either (i) the Monthly LIBOR Reset Rate in effect on such day plus
the Applicable Margin or (ii) the Alternate Base Rate in effect on such day plus
the Applicable Margin, as such rate is selected by O.Com.

 

“Construction Note”:  Means each Construction Note executed in favor of a Bank
evidencing the Construction Phase of the Real Estate Loan.

 

“Consultants”:  Third party experts retained by Administrative Bank to assist
the Administrative Bank in connection with closing, advancing, disbursing or
administering the Real Estate Loan.  Such consultants may be retained without
any approval of Borrowers provided that such consultants are generally
recognized in the applicable market.

 

“Contingent Monetary Liabilities”:  With respect to a Borrower or its
Subsidiaries, as the case may be; all of any such Person’s liabilities and
obligations for moneys borrowed or

 

6

--------------------------------------------------------------------------------


 

payments of moneys owed on claims which have been liquidated in amounts, which
are contingent upon and will not mature unless and until the occurrence of some
event or circumstance, including but not limited to such Person’s liability
under or with regard to guaranties and indemnities, purchase agreements, letters
of credit, and recourse indebtedness on projects sold to other Persons, but
excluding the Person’s liability for or under any inventory purchase orders,
inventory purchase agreements or similar commitments and any guaranties or other
assurances thereof.

 

“Contractor”:  Any person, party or entity which has a contract or subcontract
under which payment may be required for any work done, material supplied or
services furnished in connection with acquiring, constructing, financing,
equipping and/or developing the Project.

 

“Control”: Means the power to direct or cause the direction of the management
and policies of a Person, directly or indirectly, whether through the ownership
of voting securities or other beneficial interests, by contract or otherwise.

 

“Conversion”:  Means the conversion of the Real Estate Loan from the
Construction Phase to the Term Phase as described in Section 1.2.

 

“County”:  Means Salt Lake County.

 

“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default”:  Any event which, with the giving of notice to a Borrower or the
lapse of time, or both, would constitute an Event of Default.

 

“Default Rate”:  The lesser of two percent (2%) per annum in excess of the Loan
Rate or the maximum lawful rate of interest which may be charged, if any.

 

“Defaulting Bank”: means any Bank that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days after the date such Loans were
required to be funded hereunder unless such Bank notifies the Administrative
Bank and Borrowers in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or waived by
Required Banks, or (ii) pay to the Administrative Bank, the LC Issuer, the Swing
Line Bank or any other Bank any other amount required to be paid by it hereunder
(including in respect of its participation in Facility LCs or Swing Line Loans)
within two (2) Business Days after the date when due, (b) has notified the
Borrowers, the Administrative Bank, the LC Issuer or the Swing Line Bank in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank’s obligation to fund a Loan hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the

 

7

--------------------------------------------------------------------------------


 

Administrative Bank or a Borrower, to confirm in writing to the Administrative
Bank and such Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Bank shall cease to be a Defaulting
Bank pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Bank and such Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a Bank
shall not be a Defaulting Bank solely by virtue of the ownership or acquisition
of any equity interest in that Bank or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Bank with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank.  Any determination by the Administrative Bank that a Bank is a
Defaulting Bank under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Bank shall be deemed to
be a Defaulting Bank upon delivery of written notice of such determination to
Borrowers, the LC Issuer, the Swing Line Bank and each Bank.

 

“Draw Request”:  Means (a) a Letter of Draw Request from O.Com in the form
attached hereto as Exhibit B-3 with an attached Draw Request Certification, (b)
a Sworn Contractor’s Statement, and (c) an application and Certificate for
Payment (AIA Document G702 and G703).

 

“Draw Request Certification”:  A certification from O.Com to accompany all
Advances on the Real Estate Loan in the form of Exhibit B-2 attached hereto.

 

“Eligible Assignee”:  Means (i) a Bank; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the OECD
or a political subdivision of any such country, and having total assets in
excess of $3,000,000,000, calculated in accordance with the accounting
principles  prescribed by the regulatory authority applicable to such bank in
its jurisdiction of organization, so long as such bank is acting through a
branch or agency located in the country in which it is organized or another
country that is described in this clause (iv); or (v) the central bank of any
country that is a member of the OECD; provided, however, that neither a Borrower
nor an Affiliate of a Borrower shall qualify as an Eligible Assignee.

 

“Environmental Audit”:  The Phase I Environmental Site Assessment with respect
to the Land prepared by Wasatch Environmental, dated August 12, 2014.

 

“Environmental Law”:  Means all federal, state, regional, county and local
statutes, regulations, ordinances, decrees, declarations and other matters of
record, rules, regulations and policies, all court and administrative orders and
decrees and arbitration awards, and the common law, which pertain to
environmental matters or contamination of any type whatsoever, including

 

8

--------------------------------------------------------------------------------


 

but not limited to those relating to the presence, manufacture, processing, use,
distribution, treatment, storage, disposal, generation or transportation of
Hazardous Substances; air, water (including surface water, groundwater, and
stormwater) or soil (including subsoil) contamination or  pollution; the
presence or Release of Hazardous Substances, protection of wildlife, endangered
species, wetlands or natural resources; ; and notification requirements relating
to the foregoing, including, without limitation, the following statutes, and
regulations adopted thereunder:  the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq. (“CERCLA”); the Solid
Waste Disposal Act, as amended by the Resource Conservation Recovery Act and the
Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. § 6901 et seq. (“RCRA”);
the Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977, 33 U.S.C. § 1251 et seq.; the Clean Air Act, as amended, 42 U.S.C. § 7401
et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq. (“TSCA”);
the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Hazardous Substance Mitigation
Act, Utah Code § 19-6-301 et seq., as each of the foregoing may be amended from
time to time.

 

“Environmental Liability”:  Any claim, demand, obligation, cause of action,
allegation, order, violation, damage, injury, judgment, penalty or fine, cost of
enforcement, cost of remedial action, diminution in value or any other cost or
expense whatsoever, including reasonable attorneys’ fees and disbursements,
resulting from the presence or use of Hazardous Substances, the violation or
alleged of any Environmental Law, or the imposition of any Environmental Lien.

 

“Environmental Lien”:  A Lien in favor of any third party for:  (a) any
liability under an Environmental Law; or (b) damages arising from or costs
incurred by such third party in response to a Release or threatened Release of
any Hazardous Substance or constituent into the environment.

 

“Equipment”:  All furniture, fixtures, equipment and personal property owned by
O.Com and located or to be located in or on, and used in connection with the
management, maintenance or operation of the Land and the Improvements or
necessary for the Completion of the Project (but not including any tenant
furnishings or other equipment owned or leased by Overstock in its use of the
Improvements or otherwise).

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as the same may
from time to time be amended, and the rules and regulations promulgated
thereunder by any governmental agency or authority, as from time to time in
effect.

 

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) which is
a member of a “controlled group of corporations,” a group of trades or
businesses under “common control,” or an “affiliated service group,” which
includes a Borrower or any of its Subsidiaries within the meaning of Section
414(b), (c), (m) or (o) of the Code, as amended from time to time, and the
regulations promulgated and rulings issued thereunder.

 

“Event of Default”:  As that term is defined in Section 6.1 hereof.

 

9

--------------------------------------------------------------------------------


 

“Excluded Taxes”:  Means, in the case of each Bank or applicable Lending
Installation and the Administrative Bank, Taxes imposed on or measured by its
net income (however denominated) or gross receipts, branch profit Taxes, and
franchise Taxes imposed on it, by the jurisdiction under the laws of which such
Bank or the Administrative Bank is incorporated or organized or the jurisdiction
in which the Administrative Bank’s or such Bank’s principal executive office or
such Bank’s applicable Lending Installation is located.

 

“Facility LC”: Is defined in Section 1.25.

 

“Facility LC Application”: Is defined in Section 1.25(c).

 

“Facility LC Collateral Account”: Is defined in Section 1.25(k).

 

“Facility Termination Date”: Means October 24, 2017 or any earlier date on which
the Aggregate Revolving Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate”:  For any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. Salt Lake City time on
such day on such transactions received by the Administrative Bank from three
Federal funds brokers of recognized standing selected by the Administrative Bank
in its sole discretion.  Notwithstanding anything to the contrary above, if the
Federal Funds Rate shall be less than zero percent (0.0%), then the Federal
Funds Rate shall be deemed to be zero percent (0.0%) for purposes of this
Agreement.

 

“Fees”:  The fees payable to Administrative Bank pursuant to the Fee Letter and
pursuant to this Agreement and the other Loan Documents.

 

“Fee Letter”:  The Letter from Administrative Bank to Borrowers acknowledged and
accepted by Borrowers pursuant to which Borrowers agree to pay certain fees to
Administrative Bank with respect to the Loans and Administrative Bank’s role as
agent and administrative bank hereunder.

 

“Fiscal Year”:  The period of January 1st of any year through December 31st of
such year.

 

“Fixed Charge Coverage Ratio”: The ratio determined with respect to Overstock
and its Subsidiaries in compliance with GAAP and calculated by dividing
(a) Operating Cash Flow

 

10

--------------------------------------------------------------------------------


 

by (b) Fixed Charges, measured as of the last day of each fiscal quarter for the
four (4) quarters then ended.

 

“Fixed Charges”: The sum of (a) interest paid, (b) Operating Lease Expense, and
(c) scheduled amortization of long term debt.

 

“Force Majeure”:  Any act of God; strikes, shortage or unavailability of labor
or materials; lockouts or labor difficulty; explosion; sabotage; accident; riot
or civil commotion; act of war; fire or other casualty; legal requirements; and
causes beyond the reasonable control of O.Com.

 

“GAAP”:  Means generally accepted accounting principles in the United States
that were applied in preparing the financial statements referred to in
Section 4.32, subject at all times to Section 9.17.

 

“General Contract”:  Construction Contract (as hereinafter defined in the Sworn
Construction Cost Statement) by and between O.Com and General Contractor for the
construction of the Project.

 

“General Contractor”:  Okland Construction Company, Inc., a Utah corporation.

 

“Governmental Authority”: Means the government of the United States of America
or any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative judicial, taxing,
regulatory or administrative powers or functions or pertaining to governing
(including any supra-national bodies such as the European Union or the European
Central Bank) whether now or hereafter in existence.

 

“Governmental Requirements”:  Means all Laws, statutes, codes, ordinances, and
governmental rules, regulations and requirements of a Governmental Authority
applicable to a Borrower, Administrative Bank, any Bank or the Project,
including without limitation Environmental Laws, and the requirements of the
ADA, and all other covenants, agreements, restrictions and encumbrances
contained in any instruments whether such other covenants agreements,
restrictions and encumbrances are of record or, if not of record, of which a
Borrower has Knowledge, at any time in force affecting the Project or any part
thereof, including any which may (i) require repairs, modifications or
alterations in or to the Project or any part thereof, or (ii) in any way limit
the use and enjoyment thereof.

 

“Guaranty”:  Means that certain Repayment and Completion Guaranty, together with
all supplements, amendments and/or modifications thereto, of even date herewith
given by Overstock for the benefit of Administrative Bank and Banks, with
respect to the Real Estate Loan, and any other unconditional and continuing
guaranty provided by a Subsidiary of Overstock with respect to one or more of
the Loans by a Subsidiary of Overstock as may be required by Required Banks
pursuant to this Agreement.

 

“Hazardous Substance(s)”:  Means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant, or material of
such quantity or amounts to be regulated under any Environmental Law, and
includes, without limitation, (a) mold, asbestos,

 

11

--------------------------------------------------------------------------------


 

polychlorinated biphenyls, and petroleum (including petroleum products or
derivatives, crude oil or any fraction thereof), and (b) any material of such
quantity or amount classified or regulated as “hazardous waste” pursuant to
RCRA.

 

“Hedging Documents”:  The following documents and other items, executed and
acknowledged as appropriate, all in form and substance reasonably satisfactory
to Administrative Bank and Approved Counterparty: (a) Master Agreement in the
form published by the International Swaps and Derivatives Association, Inc. (or
replacement agreement that is generally accepted in the industry), and related
schedule and confirmation in the form agreed upon between a Borrower (or its
Affiliate) and Approved Counterparty; (b) a confirmation under the foregoing, if
applicable; (c) any guaranty of payment as may be required by the transaction;
(d) if a Borrower (or its Affiliate) is anything other than a natural person,
evidence of due authorization to enter into transactions contemplated
thereunder, together with evidence of due authorization and execution thereof;
and for a Bank-Provided Hedging Transaction only, such other title endorsements,
documents, instruments and agreements as Approved Counterparty may require,
including a swap endorsement to the Title Policy in form and substance
satisfactory to Administrative Bank.

 

“Hedging Obligations”:  All obligations and liabilities of a Borrower to an
Approved Counterparty in respect of any Hedging Transaction, including any fee,
charge or other amounts due to a Bank as a consequence of a default under,
and/or early termination of, a Hedging Transaction.

 

“Hedging Transaction”:  Any transaction that is an interest rate swap, cap,
collar, floor, option or forward transaction, including but not limited to any
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options or any other similar transactions, or other types of foreign exchange or
derivative transaction agreements, or any other similar transaction that: (i) is
evidenced by Hedging Documents, (ii) is in a notional amount not to exceed the
maximum amount available to a Borrower under the Real Estate Commitment at the
time such transaction is entered into and (iii) is entered into for hedging
(rather than speculative) purposes.

 

“Improvements”:  The buildings and improvements consisting generally of
corporate headquarters for Overstock as described on Exhibit C attached hereto
and hereby made a part hereof which are to be placed or constructed upon, above
or below, the Land.

 

“In Balance”:  As that term is defined in Section 3.5.

 

“Indebtedness”:  In all cases without duplication, all items of indebtedness or
liability of  a Borrower that in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a consolidated
balance sheet of a Borrower as of the date of determination, including: 
(a) indebtedness for borrowed money; (b) Capitalized Lease Obligations;
(c) obligations under direct or indirect guaranties of indebtedness or
obligations of others referred to in clause (a) or (b) above; (d) any
indebtedness secured by any Lien on the property of such entity; (e) liabilities
in respect of unfunded vested benefits under any Benefit

 

12

--------------------------------------------------------------------------------


 

Plan for which the minimum funding standards of Section 302 of ERISA have not
been met; and (f) Contingent Monetary Liabilities.

 

“Indemnified Parties”:  As that term is defined in Section 9.2(b) hereof.

 

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

 

“Indemnity”:  The Environmental Indemnification Agreement of even date herewith
executed by O.Com and Overstock, including any amendments thereof and
supplements thereto.

 

“Individual Real Estate Commitment”:  With respect to any Bank at any date, such
Bank’s Percentage multiplied by the Real Estate Commitment.

 

“Initial Appraisal”:  The Appraisal dated August 20, 2014 by Integra Realty,
addressed to the Administrative Bank.

 

“Initial Real Estate Maturity Date”:  January 1, 2017, as the same may be
extended pursuant to Section 1.1; and further provided that the same shall be
subject to extensions for delays resulting from Force Majeure, provided that
O.Com provides written notice to the Administrative Bank promptly upon becoming
aware of the occurrence of any Force Majeure condition and provided further that
the aggregate period of any and all such Force Majeure delays shall not exceed
thirty (30) days.

 

“Inspecting Architect”:  Lender’s Quality Assurance, and/or any other
independent architect, engineer or consultant selected by Administrative Bank
without the approval of Borrowers provided that the architect, engineer or
consultant is generally recognized in the applicable market.

 

“Interest Expense”:  In respect of any period means all interest and amounts in
the nature of interest or of similar effect to interest (including any
capitalized interest) paid or payable during that applicable period including
(a) any divided or distribution payable on any marketable security included as
finance debt, (b) the interest component of rentals in respect of finance or
capitalized lease obligations and hire purchase commitments, (c) the face amount
of bills or other financial instruments (but not reliquefication bills) drawn,
issued, endorsed or accepted less their net proceeds after discount or issue and
payment of any acceptance, endorsement, underwriting or similar fee, and (d) all
line, facility, letter of credit, guarantee and similar fees and all fees and
other amounts of a regular or recurring natural payable in related to finance
debt but not establishment, arrangement and other fees payable once only on the
initial provision of financial accommodation, plus or minus the amount of any
difference paid under any interest rate hedge arrangements related to finance
debt, and minus any interest or amounts in the nature of interest earned.  It
excludes any interest in respect of any affiliate, inter-company finance debt.

 

“Investment”: Of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on

 

13

--------------------------------------------------------------------------------


 

terms customary in the trade) or contribution of capital by such Person;
(b) stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities (including warrants or options to purchase securities) owned by
such Person; (c) any deposit accounts and certificate of deposit owned by such
Person; and (d) structured notes, derivative financial instruments and other
similar instruments or contracts owned by such Person.

 

“Knowledge”: Of a Borrower means the actual knowledge of an executive officer of
that Borrower and, with respect to matters of knowledge regarding the Project,
individuals with general management responsibilities with respect to the
Project.

 

“Land”:  The real property located in Salt Lake County, Utah and more
specifically described on Exhibit D, attached hereto and made a part hereof by
this reference.

 

“Laws”:  Means all federal, state and local laws, statutes, codes, ordinances,
rules and regulations, including judicial opinions and presidential authority in
the applicable jurisdiction, including without limitation all Environmental Law.

 

“Lease”: Any lease, sublease or sub-sublease, letting, license, concession or
other agreement (whether written or oral and whether now or hereafter in
effect), including the Overstock Lease, pursuant to which any Person is granted
a possessory interest in, or right to use or occupy, all or any portion of any
space in the Project, and every modification, amendment or other agreement
relating to such lease, sublease, sub-sublease or other agreement entered into
in connection with such lease, sublease, sub-sublease or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Lending Installation”:  Means, with respect to a Bank or the Administrative
Bank, the office or branch of such Bank or the Administrative Bank listed on the
signature pages hereof or otherwise selected by such Bank or the Administrative
Bank.

 

“LC Fee”: Is defined in Section 1.25(d).

 

“LC Issuer”: Means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.

 

“LC Obligations”: Means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date”: Is defined in Section 1.25(e).

 

“LIBOR Based Advance”: Means a Revolving Loan that bears interest at the LIBOR
Based Rate.

 

“LIBOR Based Rate”:  For any day, a rate of interest per annum equal to the sum
of (i) the Monthly LIBOR Reset Rate in effect on such day plus (ii) the
Applicable Margin, in each case changing when and as the Monthly LIBOR Reset
Rate changes.

 

14

--------------------------------------------------------------------------------


 

“LIBOR Breakage Costs”:  Any loss or expense which any Bank sustains or incurs
as a consequence of (i) any prepayment (whether voluntary, involuntary or
required pursuant to the terms hereof) of a Loan accruing interest at a LIBOR
Based Rate on a day that is not a Reprice Date or (ii) the conversion (for any
reason whatsoever, whether voluntary or involuntary) of the interest rate from a
LIBOR Based Rate to an alternate index selected by Bank with respect to the
outstanding principal balance of a Loan on a date other than a Reprice Date, all
including, without limitation, such loss or expenses arising from interest or
fees payable by any Bank or the Banks to lenders of funds obtained by it in
order to maintain a LIBOR Based Rate Loan hereunder.

 

“Liens”:  Means any mortgage, deed of trust, deed to secure debt, lien
(statutory or otherwise, but excluding liens for ad valorem taxes that are not
delinquent), pledge, hypothecation, easement, restrictive covenant, preference,
assignment, security interest, or any other encumbrance, charge or transfer of,
or any agreement to enter into or create any of the foregoing, on or affecting
all or any portion of the Project or any interest therein, or any direct or
indirect interest in a Borrower, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialman’s, construction and other similar Liens and
encumbrances.

 

“Liquid Assets”:  Means unencumbered cash and cash equivalents (e.g., savings
accounts, money market accounts, and/or certificates of deposit), readily
marketable securities, cash surrender value of life insurance or other types of
assets that can be liquidated or sold immediately (measured at fair market
value), and where cash settlement takes place within seven (7) Business Days (or
within thirty (30) calendar days for life insurance).

 

“Loans” or a “Loan”:  Means, collectively, or when applicable, individually, the
Real Estate Loan, the Revolving Loans, the Facility LCs, and the Swing Line
Loan.

 

“Loan Documents”:  All documents now or hereafter entered into which evidence,
secure and/or govern the Loans and/or any of the Obligations, including, but not
limited to, this Agreement, the Notes, the Facility LC Applications, the
Mortgage, the Security Agreement (including any joinder thereto by a
Subsidiary), the Guaranty (including each Guaranty provided by a Subsidiary),
the Indemnity, the Assignment of Construction and Development Documents,
Assignment of Management Agreement, an assignment of O.Com’s interest in the
General Contract, and any documents, agreements or instruments entered into by a
Borrower with respect to the Loans and/or any Bank-Provided Hedging Transaction,
and any amendments, modifications, restatements and/or supplements thereto.

 

“Loan Party” or “Loan Parties”:  Means, individually or collectively, the
Borrowers and any guarantor with respect to one or more of the Loans.

 

“Loan Rate”:  The applicable rate of interest under each Loan.

 

“Loan to Value Requirement”:  The sum of (i) the then existing outstanding
principal balance of the Real Estate Loan, and (ii) the remaining unfunded
amount of the Real Estate Commitment to which O.Com may be entitled to pursuant
to the terms of this Agreement, which

 

15

--------------------------------------------------------------------------------


 

must be less than or equal to 80% of the value of the completed Project as shown
on the most recent Bank Approved Appraisal.

 

“Maintenance Capital Expenditure”: Means fifty percent (50%) of non-real estate
depreciation expense.

 

“Material Adverse Occurrence”:  Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) which could reasonably be expected to
materially adversely affect the then present or prospective financial condition
or operations of Overstock and its Subsidiaries taken as a whole or the
condition or value of the Project, or impair the ability of a Borrower to
perform its material obligations as and when required under any of the Loan
Documents; provided that general economic conditions or economic conditions
applicable to a Borrower’s industry that do not disproportionately affect a
Borrower shall not constitute a Material Adverse Occurrence nor shall any
occurrence resulting from a Bank becoming a Defaulting Bank.

 

“Material Subsidiary”: Means each Subsidiary of Overstock that represents more
than ten percent (10%) of the Consolidated EBITDA of Overstock and its
Subsidiaries for the four (4) consecutive fiscal quarters most recently ended
for which financial statements have been delivered pursuant to
Section 5.13(a) hereof, provided that (a) any Subsidiary that has a Subsidiary
that is a Material Subsidiary shall itself constitute a Material Subsidiary and
(b) in the event that Subsidiaries that are Material Subsidiaries (after giving
effect to subsection (a) of this definition and any prior designations pursuant
to this subsection (b)), when combined with Overstock, at any time represent
less than seventy percent (70%) of the Consolidated EBITDA of Overstock and its
Subsidiaries for the four consecutive fiscal quarters most recently ended for
which financial statements have been delivered pursuant to
Section 5.13(a) hereof, Overstock shall designate additional Subsidiaries as
Material Subsidiaries in accordance with Section 5.19 hereof so that thresholds
of this definition are met.

 

“Minimum Liquidity”:  Means the total of all unencumbered Liquid Assets as
measured as of the end of each fiscal quarter.

 

“Money Markets”:  Means one or more wholesale funding markets available to the
Banks, including negotiable certificates of deposit, commercial paper,
eurodollar deposits, bank notes and federal funds.

 

“Monthly LIBOR Reset Rate”:  For each calendar month during the term of this
Agreement, the one-month LIBOR rate quoted by Administrative Bank from Reuters
Screen LIBOR01 Page or any successor thereto generally accepted by the market
place and designated by Administrative Bank, which shall be that one-month LIBOR
Rate in effect two (2) New York Banking Days prior to the Reprice Date adjusted
for any reserve requirement and any subsequent costs arising from a change in
government regulations, such rate to be reset monthly on each Reprice Date.  The
Term “New York Banking Day” means any day (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York.  The term
“Reprice Date” means the first day of each month.  If an Advance on the Real
Estate Loan or a Revolving Loan occurs other than on the Reprice Date, then the
initial one-month LIBOR Rate

 

16

--------------------------------------------------------------------------------


 

shall be that one-month LIBOR rate quoted by Administrative Bank two (2) New
York Banking Days prior to the date of such advance or loan, which rate plus the
LIBOR Margin shall be in effect until the next Reprice Date.  Administrative
Bank’s internal records of applicable interest rates shall be determinative in
the absence of manifest error.  Notwithstanding anything to the contrary above,
if such one-month LIBOR Rate is less than zero percent (0.0%), then the Monthly
LIBOR Reset Rate shall be deemed to be zero percent (0.0%) for purposes of this
Agreement.

 

“Mortgage”:  The Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith, encumbering the Project,
executed by O.Com in favor of Administrative Bank to secure the Loans, including
any amendments, modifications and/or supplements thereto.

 

“Note” or collectively, “Notes”:  Means each Construction Note, each Term Note,
and each Revolving Note of even date herewith, in the forms attached as
Exhibit F attached hereto, executed and delivered by a Borrower to the order of
each Bank to evidence each such Bank’s Pro Rata Share of the Loans, and
collectively all of such notes, including any amendments and/or restatements
thereof and supplements thereto executed by a Borrower and such Bank.

 

“O.Com”:  As that term is defined in the introductory paragraph hereof.

 

“O.Com’s Equity”:  The sum of $40,268,626 to be contributed by O.Com to the
Project.  O.Com’s Equity shall consist of (i) $37,408,626 to be contributed by
O.Com to the Project prior to the initial Advance on the Real Estate Loan, and
(ii) the amount of $2,860,000 to be contributed by O.Com to the Project
following the final Advance on the Real Estate Loan, which amount under this
clause (ii) shall be used to (x) pay all remaining costs of Construction, or, if
none, (y) repay the Real Estate Loan in part.  Any such amounts under subsection
(i) above not paid in cash at closing, shall be evidenced to Administrative
Bank’s satisfaction as being contributed to the Project by O.Com prior to the
initial Advance on the Real Estate Loan.  O.Com’s Equity shall not include
(i) sums paid by O.Com to a Related Party and (ii) sums paid by O.Com from the
proceeds of any Advance on the Real Estate Loan.

 

“O.Com’s Organizational Documents”:  The Certificate of Organization of O.Com
dated as of April 25, 2014, and O.Com’s Operating Agreement dated as of
April 25, 2014, including any amendments thereof and supplements thereto.

 

“Obligations”:  Collectively: (i) Borrowers’ respective obligations for the
payment of the Loans, interest and other charges, and all Fees and all Hedging
Obligations; (ii) the performance of all other obligations of Borrowers
contained herein; (iii) the payment and performance of each and every obligation
of a Borrower contained in any other Loan Document; and (iv) the performance of
each and every obligation of a Borrower contained in any renewal, extension,
amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part hereof, the Notes or any other Loan Document;
provided that for purposes of determining what obligations constitute “Secured
Obligations” or are otherwise secured by the Collateral, the Borrowers’
obligations under the Indemnity and Overstock’s obligations under the Guaranty
shall not constitute Obligations.

 

17

--------------------------------------------------------------------------------


 

“Operating Cash Flow”: Means with respect to Overstock and its Subsidiaries the
sum of (i) Consolidated EBITDA, plus (ii) Operating Lease Expense, minus
(iii) Maintenance Capital Expenditures, minus (iv) income taxes paid, minus
(v) all Restricted Payments.

 

“Operating Lease Expense”:  Has the meaning set forth by GAAP.

 

“Other Taxes”:  Means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution or delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or another Loan Document.

 

“Overstock”:  As that term is defined in the introductory paragraph hereof.

 

“Overstock Lease”:  The Lease Agreement dated on or about October 24, 2014, as
may be amended, between O.Com, as Landlord, and Overstock, as tenant, by which
Overstock will lease the Improvements from O.Com.

 

“Overstock’s Organizational Documents”:  The Amended and Restated Articles of
Incorporation of Overstock and the Amended and Restated By-laws of Overstock
delivered to Bank prior to the date hereof, including any amendments thereof and
supplements thereto, as may be amended from time to time.

 

“Participant”:  As that term is defined in Section 9.11(a) below.

 

“PBGC”:  The Pension Benefit Guaranty Corporation or any successor board,
authority, agency, officer or official of the United States administering the
principal functions assigned on the date hereof to the Pension Benefit Guaranty
Corporation under ERISA.

 

“Percentage”:  Each Bank’s Individual Real Estate Commitment relative to the
Real Estate Commitment of all Banks, as more particularly described on Schedule
1.1.

 

“Permitted Encumbrances”:  Means each of the following: (a) the Liens created
under the Loan Documents; (b) Liens imposed by any Governmental Authority for
Taxes, assessments or governmental charges or levies not yet due or that are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are maintained on the books of such
Person in accordance with GAAP; (c) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other similar Liens imposed by law or arising in
the ordinary course of business that are not overdue or that are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are maintained on the books of such Person in
accordance with GAAP; (d) pledges or deposits or other like Liens (i) in
connection with worker’s compensation, unemployment insurance and other types of
social security benefits and that do not in the aggregate materially impact the
use or value of the property of Borrowers or (ii) made in lieu of, or to secure
the performance of, surety, customs, reclamation or performance bonds and other
obligations of a like nature incurred in the ordinary course of business (in
each case not related to judgments or litigation); (e) the exceptions to title,
charges and encumbrances on title to the Land listed on Schedule B-I to the
Title Policy on the Closing Date or on the survey provided pursuant to
Section 1.2, (f) Liens, deposits or pledges to secure statutory obligations or
performance of bids,

 

18

--------------------------------------------------------------------------------


 

tenders or contracts (other than Indebtedness for borrowed money), or for
purposes of like general nature, not to exceed $1,0000,000 in the aggregate at
any time, and with any such Lien to be released as promptly as practical,
(g) any zoning, building or similar Laws or rights reserved to or vested in any
Governmental Authority that do not render title to the property encumbered
thereby or any portion thereof unmarketable and that do not material adversely
affect, restrict or prohibit the use of such property for its intended purposes,
(h) Liens incurred in connection with Indebtedness constituting purchase money
obligations to the extent such Liens secure solely the equipment being financed
and such acquisition and Indebtedness are otherwise permitted to be incurred
(or, if not addressed therein, not prohibited) in accordance with this
Agreement; (i) Liens arising out of judgments or awards that do not otherwise
constitute an Event of Default so long as an appeal or proceeding for review is
being prosecuted in good faith and adequate reserves have been established for
the payment thereof, or bonds or other security reasonably acceptable to the
Administrative Bank have been provided with respect to the payment thereof, or
the payment thereof is fully covered by insurance; (j) any interest or title of
a lessor under any lease entered into by a Borrower in the ordinary course of
its business and covering only the assets so leased so long as such Borrower is
current on all such lease obligations and such lease does not violate any
limitations on Indebtedness provided by this Agreement, (k) Liens existing on
property acquired by a Borrower after the Closing Date at the time such property
is so acquired, provided that (i) such Lien is not created in contemplation of
such acquisition, (ii) such Lien does not extend to any other property of such
Borrower following such acquisition and (iii) the aggregate fair value of the
Property subject to such Liens does not exceed $1,000,000, (l) Liens securing
Indebtedness to the extent permitted in accordance with Section 5.32, provided
however that in no event shall such Liens be permitted to encumber any of the
Collateral, and (m) such other Liens with respect to Borrowers as approved by
Required Banks in writing.

 

“Person”:  An individual, corporation, partnership, limited liability company,
joint venture, trust or unincorporated organization, or a government or any
agency or political subdivision thereof.

 

“Plans”:  The construction plans for the Improvements, including drawings,
specifications, details and manuals, approved by Administrative Bank pursuant to
Section 2.1(b), as modified in accordance with Section 5.2 and, to the extent
and at the times as such approval is required under applicable Law, and as
approved by the applicable Governmental Authority responsible for reviewing and
approving construction plans for compliance with applicable Governmental
Requirements.

 

“Prime Rate”: Means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Pro Rata Share”: Means, with respect to a Bank, (a) with respect to Revolving
Loans, a portion equal to a fraction the numerator of which is such Bank’s
Revolving Commitment and the denominator of which is the Aggregate Revolving
Commitment of all Banks, provided, however, if all of the Revolving Commitments
are terminated pursuant to the terms of this Agreement, then “Pro Rata Share”
means the percentage obtained by dividing (i) such Bank’s Revolving Exposure at
such time by (ii) the aggregate Revolving Exposures of all Revolving Banks at
such time; provided, further, that when a Defaulting Bank shall exist, “Pro Rata
Share”

 

19

--------------------------------------------------------------------------------


 

shall mean the percentage of the aggregate Revolving Commitment of all Banks
(disregarding any Defaulting Bank’s Revolving Commitment) represented by such
Bank’s Revolving Commitment (except that no Bank is required to fund or
participate in Revolving Loans, Swing Line Loans or Facility LCs to the extent
that, after giving effect thereto, the aggregate amount of its outstanding
Revolving Loan and funded or unfunded participations in Swing Line Loans and
Facility LCs would exceed the amount of its Revolving Commitment (determined as
though no Defaulting Bank existed)) and (b) with respect to the Real Estate
Loan, a portion equal to a fraction the numerator of which is such Bank’s
outstanding principal amount of the Real Estate Loan and the denominator of
which is the aggregate outstanding principal amount of the Real Estate Loan of
all Banks.

 

“Project”:  The Land, the Improvements and the Equipment.

 

“Project Architect”: EDA Architects, Inc., selected by O.Com.

 

“Project Management Agreement”:  Means the Project Management Agreement dated
May 5, 2014 by and between O.Com, Overstock and Project Manager, as the same may
be amended or modified from time to time.

 

“Project Manager”:  Means Gardner CMS, L.C., a Utah limited liability company,
and any successor project manager selected by O.Com and reasonably approved by
Administrative Bank.

 

“Protective Advance”:  One or more advances by Administrative Bank to cover all
necessary costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Administrative Bank (a) to protect the Collateral or
(b) to cure or remedy an Event of Default under the Loan Documents, including
without limitation any Event of Default that by its nature may impair the
Project or the value of the Project or other Collateral (including, without
limitation, the costs of unpaid insurance premiums, foreclosure costs, costs of
collection, costs incurred in bankruptcy proceedings and other costs incurred in
enforcing any of the Loan Documents); provided, however, in no event shall the
aggregate amount of Protective Advances exceed $10,000 without the prior written
consent of Required Banks.

 

“Real Estate Commitment”:  Means Forty-Five Million Seven Hundred Sixty Thousand
and no/100 Dollars ($45,760,000.00).  Such Real Estate Commitment, and the
Individual Real Estate Commitments, proportionately, shall be reduced by any
principal payments made by or on behalf of O.Com or any principal reductions
otherwise required under and pursuant to the Loan Documents.  Any principal
amount repaid under the Real Estate Commitment may not be reborrowed.

 

“Real Estate Loan”:  The loan from Banks to O.Com pursuant to the Real Estate
Commitment to be made during the Construction Phase pursuant to the terms of
this Agreement in the maximum aggregate principal amount of not to exceed the
Real Estate Commitment, which loan, on certain terms and conditions, shall
convert to the Term Phase.

 

“Real Estate Term Maturity Date”:  Means October 1, 2023, which shall not be
extended by the possible three (3) month extension of the Initial Real Estate
Maturity Date given by Section 1.1 (or such earlier date as may be required
pursuant to Section 1.3).

 

20

--------------------------------------------------------------------------------


 

“Real Estate Notes”:  Means the Construction Notes and the Term Notes.

 

“Regulation D”:  Regulation D (or any substitute regulations) of the Board of
Governors of the Federal Reserve System (or any successor thereto), together
with all amendments from time to time thereto.

 

“Reimbursement Obligations”: Means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 1.25 to reimburse the
LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.

 

“Related Party”:  Any one or more of the following: (a) Borrowers, (b) an
Affiliate of a Borrower (but excluding all members of the Board of Directors of
Overstock), (c) any Person of whom Overstock has Knowledge that such Person is
then the beneficial owner of ten (10) percent or more of the outstanding capital
stock of Overstock, or (d) any of the partners, members or other direct equity
holders of O.Com.

 

“Release”:  Means without limitation, (a) any intentional, unintentional,
knowing or unknowing presence, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, migrating, injecting, escaping, leaching, dumping, or
disposing any Hazardous Substance at, on or into the indoor or outdoor
environment or otherwise in, onto, from or about the air, water (including
surface waters and groundwater), soils, subsoils or any other surface or media
on-site or off-site, and (b) the abandonment or discarding of barrels, drums,
containers, underground tanks, or any other receptacles ever containing any
Hazardous Substance.

 

“Required Appraisal Standard”:  With respect to any appraisal, such appraisal
shall be: (a) addressed to the Banks, (b) prepared by a Utah licensed appraiser,
reasonably acceptable to Administrative Bank, (c) in conformance with the
regulations promulgated by the appropriate federal regulatory agency pursuant to
Section 1110 of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 (12 U.S.C. § 3339), as amended, and the regulations thereunder, and
(d) consistent with Administrative Bank’s internal appraisal requirements, as
the same may be modified from time to time in a manner that is applicable to all
other similarly situated mortgage loan borrowers.

 

“Required Banks”:  Means Banks whose total Pro Rata Share exceeds fifty percent
(50%), but in any event no less than two Banks.  The Pro Rata share of any
Defaulting Bank shall be disregarded in determining Required Banks.

 

“Restricted Payment”: Means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in a Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in a Borrower or any Subsidiary thereof or any option,
warrant or other right to acquire any such equity interest in a Borrower or any
Subsidiary thereof; provided that dividends, distributions, and other payments
made between Borrowers or between a Borrower and  a Material Subsidiary (or
non-Material Subsidiaries in which the total investment by Overstock or by
another Subsidiary does not exceed $10,000,000.00 in the aggregate) shall not be
a Restricted Payment.

 

21

--------------------------------------------------------------------------------


 

“Revolving Commitment”: means, for each Bank, the obligation of such Bank to
make Revolving Loans to, and participate in Facility LCs issued upon the
application of and Swing Line Loans made to, Overstock, expressed as an amount
representing the maximum possible aggregate amount of such Bank’s Revolving
Exposure hereunder.  The initial amount of each Revolving Bank’s Revolving
Commitment is set forth on Schedule 1.1, as it may be modified pursuant to this
Agreement as a result of any assignment that has become effective pursuant to
this Agreement.  As of the date of this Agreement, the aggregate amount of the
Banks’ Revolving Commitment is $10,000,000.00.

 

“Revolving Exposure” means, with respect to any Bank at any time, the sum of
(i) the aggregate principal amount of such Bank’s Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (iii) an
amount equal to its Pro Rata Share of the LC Obligations at such time.

 

“Revolving Loan”: Means, with respect to a Bank, such Bank’s loan made to
Overstock pursuant to its Revolving Commitment.

 

“Revolving Notes”:  Means each revolving note executed in connection with a
Revolving Commitment.

 

“Risk-Based Capital Guidelines”: Means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

 

“Security Agreement”: Means that certain Security Agreement dated as of the date
hereof by and between Overstock (including any joinder thereto by any
Subsidiaries of Overstock required pursuant to the Loan Documents to be a party
thereto), and the Administrative Bank to secure the Loans, as amended, restated,
supplemented or otherwise modified, renewed or replaced from time to time
pursuant to the terms hereof and thereof.

 

“Stored Materials”:  Any and all materials, equipment, fixtures or articles of
personal property purchased by O.Com to be placed or affixed in, on or to the
Land or Improvements in connection with the construction of the Project, as more
set forth in Section 3.2(e).

 

“Stored Materials Log”:  A written inventory certified by O.Com detailing the
type, amount and location of the Stored Materials.

 

“Subsidiary”:  Any corporation or other entity of which more than 50% of the
outstanding capital stock or interests having ordinary voting power to elect a
majority of the board of directors or the board of governors or otherwise to
Control the activities of such entity (irrespective of whether or not at the
time other class or classes of the equity of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned by a Borrower and one or more of its Subsidiaries, or by one or
more other Subsidiaries.

 

“Swing Line Borrowing Notice”: Is defined in Section 1.11(b).

 

22

--------------------------------------------------------------------------------


 

“Swing Line Bank”: Means U.S. Bank or such other Bank which may succeed to its
rights and obligations as Swing Line Bank pursuant to the terms of this
Agreement.

 

“Swing Line Loan”: Means a Loan made available to Overstock by the Swing Line
Bank pursuant to Section 1.11.

 

“Swing Line Sublimit”: Means the maximum principal amount of Swing Line Loans
the Swing Line Bank may have outstanding to Overstock at any one time, which, as
of the date of this Agreement, is $3,000,000.00.

 

“Sworn Construction Cost Statement”:  An itemized, certified statement of actual
and estimated costs of the Project, in the form of Exhibit G attached hereto and
hereby made a part hereof, signed and sworn to by O.Com, as the same may be
amended or supplemented with the approval of Administrative Bank from time to
time, and consistent with the items enumerated in the Budget.

 

“Sworn Contractor’s Statement”:  Means a written sworn statement from the
General Contractor in a form reasonably acceptable to the Administrative Bank
certifying (i) that a Draw Request lists all work and materials furnished in
connection with the Project during the last month, (ii) that the Draw Request
identifies the remaining contracts for work or materials for the Project, and
(iii) the Draw Request is a true and complete statement of all contracts,
previous payments, and balances due, if any.

 

“Taxes”:  Means “taxes” as defined by GAAP.

 

“Term Phase”:  Means the term phase of the Real Estate Loan following
Conversion.

 

“Term Phase Rate”:  Means for any day with respect to the Term Phase of the Real
Estate Loan, a rate of interest per annum equal to the sum of either (i) the
Monthly LIBOR Reset Rate in effect on such day plus the Applicable Margin or
(ii) the Alternate Base Rate in effect on such day plus the Applicable Margin,
as selected by O.Com in connection with or anticipation of Conversion.

 

“Term Note”: Means each Term Note executed in favor of a Bank evidencing the
Term Phase of the Loan.

 

“Title Company”:  Means First American Title Insurance Company or any other
title insurance company approved by the Administrative Bank.

 

“Title Policy”:  An ALTA extended coverage lender’s title insurance policy (ALTA
Loan Policy 2006 Loan Policy of Title Insurance, or equivalent) or other form
satisfactory to Administrative Bank), with such endorsements as Administrative
Bank may require, issued by the Title Company in the amount of the Real Estate
Loan insuring the lien of the Mortgage to be a first and prior lien upon the
Project as security for all Advances on the Real Estate Loan pursuant to the
terms of this Agreement and any and all liabilities of a Borrower to Bank
related or arising from any Bank-Provided Hedging Transaction, subject only to
the Permitted Encumbrances and insuring against any lien claims that could arise
out of the construction of the Improvements.

 

23

--------------------------------------------------------------------------------


 

“USA Patriot Act”:  The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“U.S. Bank”:  Has the meaning assigned in the introductory paragraph of this
Agreement.

 

ARTICLE I

 

LOANS

 

Section 1.1            Real Estate Loan.  Subject to the terms and conditions
hereof, Banks severally agree to lend to O.Com and O.Com agrees to borrow from
Banks, the proceeds of the  Real Estate Loan, from time to time in accordance
with the terms hereof until the Initial Real Estate Maturity Date, for the
purpose of developing and constructing the Project; provided, however, no Bank
shall be obligated to make any Advances on the Real Estate Loan if, after giving
effect to such Advances on the Real Estate Loan, the sum of such Bank’s Pro Rata
Share of the aggregate Advances on the Real Estate Loan then outstanding would
exceed such Bank’s Individual Real Estate Commitment.  Each borrowing under the
Real Estate Loan shall consist of Advances on the Real Estate Loan made on the
same day ratably by each Bank in accordance with its Percentage, and each Bank’s
Advances made on the Real Estate Loan on such day shall bear interest at the
Construction Phase Loan Rate, computed on each Advance on the Real Estate Loan
from the date it is made by Banks.

 

All Advances on the Real Estate Loan made by a Bank shall be evidenced also by a
Construction Note in the amount of such Bank’s Individual Real Estate
Commitment.  Unless the Conversion of the Real Estate Loan is successfully made
pursuant to the terms and conditions of Section 1.2, the entire principal
balance of the Real Estate Loan shall mature and be payable in full, together
with all Obligations with respect to the Real Estate Loan, at the Initial Real
Estate Maturity Date, or such earlier date upon acceleration of the Real Estate
Loan.

 

At the option of Borrowers, the Initial Real Estate Maturity Date may be
extended for up to three (3) additional months if the following conditions are
satisfied: (a) Borrowers give written notice of their request for the extension
to Administrative Bank by no earlier than one hundred twenty (120) days and by
no later than forty-five (45) days prior to the Initial Real Estate Maturity
Date; (b) as of the date of request and on the Initial Real Estate Maturity Date
there exists no Default or Event of Default; and (c) the execution and delivery
by Borrowers to Administrative Bank on or before the Initial Real Estate
Maturity Date such documentation as Administrative Bank may reasonably require
to evidence the extension in the form and substance reasonably acceptable to
Administrative Bank.  The extension of the Initial Real Estate Maturity Date
shall not extend the Real Estate Term Maturity Date.

 

Each Bank shall enter in its records the amount of each of its Advances on the
Real Estate Loan, the rate of interest borne on such Advances on the Real Estate
Loan and the payments of the principal balance received by such Bank, and such
records shall be conclusive evidence of the subject matter thereof, absent
manifest error.

 

24

--------------------------------------------------------------------------------


 

Section 1.2            Conversion of Real Estate Loan to Term Phase.  The Real
Estate Loan shall convert from the Construction Phase to the Term Phase on the
Initial Real Estate Maturity Date provided that each of the following conditions
has been met:

 

(a)           Borrowers shall have paid to Banks all principal, interest, Fees,
premiums and other amounts then due and payable to Banks under the Notes, the
other Loan Documents and the Fee Letter;

 

(b)           All elements of Completion shall have been met including a final
certificate of occupancy.

 

(c)           O.Com shall select the applicable Term Phase Rate.

 

(d)           Overstock shall be in compliance with all financial covenants,
including without limitation the requirement to deliver pro forma financial
statements to Administrative Bank to indicating that Overstock will meet the
2.50 to 1.00 Cash Flow Leverage Ratio following Conversion and after giving
effect thereto.

 

(e)           All representations and warranties made by Borrowers in the Loan
Documents shall be true and correct in all material respects on and as of the
Initial Real Estate Maturity Date as if made on and as of the Initial Real
Estate Maturity Date (other than any such representations and warranties related
to another date, which shall be true and correct in all material respects as of
such date) (and, if required by Administrative Bank, Administrative Bank shall
have received a certificate of Borrowers to that effect).

 

(f)            Payment by O.Com of all reasonable out-of-pocket costs and
expenses incurred by or on behalf of Administrative Bank in connection with
Conversion in accordance with Section 9.2;

 

(g)           As of the Initial Real Estate Maturity Date, no Event of Default
and no other event or condition which, upon the giving of notice or the passage
of time, or both, would become an Event of Default, shall have occurred and be
continuing (and, if requested by Administrative Bank, a certification from O.Com
to that effect);

 

(h)           The Real Estate Loan is “In Balance” as required under Section 3.5
hereof, or any unfunded portion of the Real Estate Commitment has been waived in
writing by O.Com;

 

(i)            If required by Administrative Bank in its sole discretion,
Administrative Bank shall have obtained at O.Com’s sole cost and expense, at
least thirty (30) days prior to the Initial Real Estate Maturity Date, a current
appraisal or an update to its existing appraisal prepared in accordance with the
Required Appraisal Standard, which appraisal shall determine compliance with the
Loan to Value Requirement, and, in the event the Loan to Value Requirement is
not satisfied, O.Com shall have the option to pay down the principal balance of
the Real Estate Loan, and/or agree to cancel the unfunded portion, if any, of
the Real Estate Commitment, in such an amount necessary to satisfy the Loan to
Value Requirement;

 

25

--------------------------------------------------------------------------------


 

(j)            All documents, agreements, instruments and other items required
to be delivered or provided pursuant to this Agreement as of the Initial Real
Estate Maturity Date have been delivered or provided;

 

(k)           The Project shall be free and clear of all Liens (other than the
lien of the Mortgage, the Permitted Encumbrances and the lien of ad valorem
taxes that are not delinquent) unless approved in writing by Required Banks, or
bonded over and insured by the Title Company in form and substance reasonably
satisfactory to Administrative Bank; and

 

(l)            The execution and delivery by O.Com of the Term Notes.

 

Upon satisfaction of the foregoing (with evidence thereof as may be reasonably
requested by Administrative Bank), Administrative Bank shall give written notice
(the “Conversion Notice”) to Borrowers.  The Conversion Notice shall establish
the effective date of the Conversion as the date that the foregoing conditions
were satisfied (or waived by Administrative Bank in its sole discretion).

 

In the event that, for any reason, Borrowers fail to satisfy all of the
foregoing terms and conditions to Conversion, the Real Estate Loan shall mature
and be due and payable in full on the Initial Real Estate Maturity Date.

 

If the foregoing conditions to Conversion have been met or waived as set forth
herein, the Term Notes shall replace by substitution the Construction Notes.

 

Under no circumstances shall Banks be responsible or liable to any Person in the
event the foregoing conditions to Conversion are not met.

 

Section 1.3            Interest and Payments on Real Estate Loan.   O.Com shall
pay to Administrative Bank for the ratable benefit of Banks in accordance with
their Percentages interest on the Construction Notes computed at the
Construction Phase Loan Rate selected by O.Com.  O.Com shall select the
applicable Construction Phase Loan Rate for each Advance on the Real Estate Loan
pursuant to the applicable Draw Request.  If no rate is selected, the applicable
interest rate shall be deemed to be the LIBOR Based Rate.  Upon successful
Conversion, O.Com shall pay to Administrative Bank for the ratable benefit of
Banks in accordance with their Percentages interest on the Term Notes computed
at the Term Phase Rate.  O.com shall select the applicable Term Phase Rate in
connection with Conversion pursuant to documentation required by Administrative
Bank.  Interest shall be computed on the basis of a 360 day year, but shall be
charged for the actual number of days principal is unpaid.

 

Interest at the Construction Phase Loan Rate shall accrue on each and every
Advance on the Real Estate Loan from and after the date it is made by a Bank to
O.Com.  Interest on the Real Estate Loan during the Construction Phase shall be
payable, as accrued, on the first day of each calendar month, commencing on the
first day of the next calendar month following the calendar month in which the
initial Advance on the Real Estate Loan is made hereunder, and all unpaid,
accrued interest shall be paid in full at the time all Advances on the Real
Estate are paid in full.

 

If Conversion from the Construction Phase to the Term Phase does not occur, all
outstanding principal under the Real Estate Loan and any unpaid accrued interest
shall be due

 

26

--------------------------------------------------------------------------------


 

and payable in full on or before the Initial Real Estate Maturity Date.  If all
unpaid Advances on the Real Estate Loan made by Banks have not been repaid on or
before the Initial Real Estate Maturity Date (assuming no Conversion has
occurred) or if an Event of Default occurs pursuant to this Agreement or any
other Loan Document or if all amounts due under the Loan Documents otherwise
become due and payable in accordance with the terms and conditions of the
applicable Loan Documents, then the entire unpaid balance of all Advances on the
Real Estate Loan made by Banks and all other Obligations with respect thereto
shall upon demand to Borrowers at the option of Required Banks become due and
payable on said date, together with all unpaid, accrued interest thereon, and
with interest computed at the Default Rate from and after that date until all
Advances on the Real Estate are paid in full.

 

Following successful Conversion, O.Com shall make monthly payments of principal
in the aggregate amounts as shown on Schedule 1.3 (to be reflected in the
respective Term Notes executed for each Bank under the Real Estate Loan) to this
Agreement, plus all accrued interest (at the Term Phase Rate) beginning on the
first day of the month following the date of Conversion and continuing on the
first day of each month until the Real Estate Term Maturity Date on which date
all outstanding principal under the Real Estate Loan and all unpaid accrued
interest shall be due and payable in full.

 

Notwithstanding anything to the contrary in this Agreement, in the event
Borrowers’ primary deposit accounts with, or treasury management services
provided to the Borrowers by, the Banks, with such deposit accounts and services
established for various purposes including the administration of one or both of
the Loans, are removed and placed with a financial institution other than the
Banks (except in a circumstance in which such deposit accounts and services are
removed at the direction of a Bank), the Real Estate Term Maturity Date shall be
deemed to be the date thirty (30) days following written notice from
Administrative Bank that such event has occurred, on which date all outstanding
principal and unpaid accrued interest under the Real Estate Loan shall be due
and payable in full.

 

Section 1.4            Prepayment of Real Estate Loan.   The unpaid principal
balance of the Real Estate Loan and accrued interest thereon may be prepaid in
full or in part, at any time or times, without premium or penalty, after at
least three (3) Business Days’ prior written notice from O.Com to Administrative
Bank of the date of prepayment.  Any partial prepayment shall be applied by
Administrative Bank to the Real Estate Notes in accordance with the Percentages
of Banks, subject to Section 1.5 hereof.  In the event that O.Com shall fail to
provide such three (3) Business Days’ notice when required herein,
Administrative Bank will charge, and O.Com shall pay, additional interest on the
amount prepaid, at the Loan Rate or the Default Rate whichever is applicable,
through the date three (3) Business Days after the date of notice of such
prepayment.  Notwithstanding anything else in this Agreement to the contrary, in
all events Borrowers shall pay LIBOR Breakage Costs or Hedging Obligations or
other arrangements relating to the Real Estate Loan.  No Bank shall be obligated
hereunder or under any of the other Loan Documents to re-advance to O.Com any
principal under the Real Estate Loan prepaid by Borrowers, whether prepaid
voluntarily or involuntarily.  Administrative Bank shall give prompt notice to
each Bank of any notice received by Administrative Bank pursuant to this
Section 1.4.

 

27

--------------------------------------------------------------------------------


 

Section 1.5            Payments on Real Estate Loan.   O.Com shall make all
payments and prepayments of principal of, and interest on, the Real Estate Loan
and all fees, expenses and other Obligations under the Loan Documents with
respect thereto payable to Administrative Bank without deduction, set off, or
counterclaim, in immediately available funds not later than 2:00 o’clock p.m.,
Salt Lake City time on the dates due, to Administrative Bank at the office
specified by it from time to time, for the ratable benefit of Banks in
accordance with their Percentages, except as otherwise specifically provided in
this Agreement.  Funds received on any day after 2:00 o’clock p.m., Salt Lake
City time shall be deemed to have been received on the next Business Day. 
Whenever any payment to be made hereunder or on the Real Estate Notes shall be
stated to be due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of any interest or fees.  O.Com may authorize
Administrative Bank to debit any designated O.Com’s account maintained at
Administrative Bank for the amount of any payment or prepayment on the Real
Estate Loan or other amount owing pursuant to any of the other Loan Documents. 
Similarly, Overstock may authorize Administrative Bank to debit any designated
Overstock deposit account maintained at Administrative Bank for the amount of
any payment or prepayment on the Real Estate Loan or other amounts owing
pursuant to any of the other Loan Documents.  Any payment due from either O.Com
or Overstock on the Real Estate Loan or otherwise pursuant to any of the Loan
Documents may be made by either O.Com or Overstock.

 

(i)            So long as no Event of Default has occurred and is continuing,
all payments received by Administrative Bank (including the proceeds of Advances
on the Real Estate Loan for such payments) for application to the principal,
interest, fees, costs and expenses due to Administrative Bank or Banks with
respect to the Real Estate Loan shall be applied in the following order, subject
to Section 1.6 hereof in the event that such payment shall result in any Bank
receiving more than its Percentage thereof:

 

First, to any costs and expenses due hereunder, and any Fees due to
Administrative Bank under the Fee Letter with respect to the Real Estate Loan;

 

Second, pro rata to any unpaid interest then due under the Real Estate Loan and
to ordinary course settlement payments under the Bank Provided Hedging
Transactions related to the Real Estate Loan;

 

Third, to all Obligations (other than principal and interest on the Real Estate
Loan and amounts due under any Bank-Provided Hedging Transaction) but including,
without limitation, LIBOR Breakage Costs, if any;

 

Fourth, to any accrued and unpaid Hedging Obligations other than ordinary course
settlement payments under Bank Provided Hedging Transactions; and

 

Fifth, to the unpaid principal balance of the Real Estate Loan.

 

(ii)           After an Event of Default has occurred and is continuing, all
amounts received by Administrative Bank with respect to the Real Estate Loan
shall be applied in the following order, subject to Section 1.6 hereof in the
event that such payment shall result in any Bank receiving more than its
percentage thereof;

 

28

--------------------------------------------------------------------------------


 

First, to any costs and expenses due to Administrative Bank hereunder, and any
Fees due to Administrative Bank under the Fee Letter with respect to the Real
Estate Loan;

 

Second, to Protective Advances and expenses of preserving the Collateral,
preserving Banks’ security interests therein and enforcement of the rights of
Banks under the Loan Documents;

 

Third, to all Obligations (other than principal and interest on the Real Estate
Loan and amounts due under any Bank-Provided Hedging Transaction) but including,
without limitation, LIBOR Breakage Costs, if any;

 

Fourth, pro rata to any unpaid interest then due Banks under the Real Estate
Loan and any ordinary course settlement payments under Bank-Provided Hedging
Transactions relating to the Real Estate Loan;

 

Fifth, to any unpaid principal then due Banks under the Real Estate Loan;

 

Sixth, to any accrued and unpaid Hedging Obligations other than ordinary course
settlement payments under Bank Provided Hedging Transactions related to the Real
Estate Loan; and

 

Seventh, to the unpaid principal balance of the Real Estate Loan.

 

Administrative Bank (or its designee) shall promptly distribute to each Bank its
respective Percentage of all payments of principal of or interest on the Real
Estate Loan or other payments due under this Agreement or any other Loan
Document received by it for the account of such Bank with respect to the Real
Estate Loan; provided, however, that: (a) Administrative Bank may set off
against any amount distributable to any Bank the amount, if any, which such Bank
is obligated to pay to Administrative Bank under this Agreement or any other
Loan Document; and (b) if Administrative Bank determines in good faith and in
the exercise of reasonable care that any amount received by it or Banks under
this Agreement or any other Loan Document must be returned to Borrowers or paid
to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Administrative Bank will not be required to distribute any portion
thereof to any Bank and each Bank will repay to Administrative Bank, on demand,
any portion of such amount that Administrative Bank has distributed to such
Bank, together with interest at such rate, if any, as Administrative Bank is
required to pay to Borrowers or such other Person, without set-off, counterclaim
or deduction of any kind.  All amounts received by each Bank (whether as a
result of payment transmitted by Borrowers or otherwise) on account of payment
of interest on or principal of the Notes, or other payments due under this
Agreement or any other Loan Document, as the case may be, shall be so applied by
it to such payment.

 

Section 1.6            Pro-Rata Sharing with Respect to Real Estate Loan.   If
any Bank or any holder of any Real Estate Note shall obtain any payment (whether
voluntary, involuntary, by application of offset or otherwise) of the Real
Estate Loan or other obligation which is to be shared pro-rata under this
Agreement in excess of its Percentage of such payment then or thereafter
obtained by all other Banks or other holders of the Real Estate Notes, such Bank
or

 

29

--------------------------------------------------------------------------------


 

other holder shall purchase from the other Banks or the other holders of the
Real Estate Notes such participations in the relevant obligation as shall be
necessary for such purchasing Bank or holder to share the excess payment ratably
with the other Banks or holders according to each Bank’s or other holder’s
Percentage; provided, however, that if all or any portion of the excess payment
is thereafter recovered from such purchasing holder, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.  Borrowers agree that any Bank or holder so purchasing a
participation from another Bank or holder pursuant to this Section 1.6 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Bank or holder were the direct creditor of a Borrower in the amount of
such participation.

 

Section 1.7            Fees.   In addition to the interest and other
consideration to Banks herein, Borrowers agree to pay to Administrative Bank the
Fees, as and when due in accordance with the terms of the Loan Documents.  No
termination or reduction of a Commitment and no failure of a Borrower to satisfy
the conditions set forth in Article II shall entitle Borrowers to a refund of
any portion of such Fees.  Administrative Bank shall share the Fees with the
Banks to the extent and in the manner agreed upon between Administrative Bank
and the Banks.

 

Section 1.8            Revolving Commitment.  From and including the date of
this Agreement and prior to the Facility Termination Date, each Bank severally
agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to Overstock in and participate in Facility LCs issued upon the
request of Overstock, provided that, after giving effect to the making of each
such Revolving Loan and the issuance of each such Facility LC, the amount of
such Bank’s Revolving Exposure shall not exceed its Revolving Commitment. 
Subject to the terms of this Agreement, Overstock may borrow, repay and reborrow
the Revolving Loans at any time prior to the Facility Termination Date.  The LC
Issuer will issue Facility LCs hereunder on the terms and conditions set forth
in Section 1.25.

 

Section 1.9            Required Payments; Termination.  If at any time the
amount of (i) the Aggregate Revolving Exposure exceeds the Aggregate Revolving
Commitment, Overstock shall immediately make a payment on the Revolving Loans or
cash collateralize LC Obligations in an account with the Administrative Bank
sufficient to eliminate such excess.  The Aggregate Revolving Exposure and all
other unpaid Obligations with respect to the Revolving Commitments under this
Agreement and the other Loan Documents shall be paid in full by Overstock on the
Facility Termination Date.

 

Section 1.10         Ratable Loans; Types of Advances.  Each advance on the
Revolving Commitments (other than any Swing Line Loan) shall consist of
Revolving Loans made by the Banks ratably according to their Pro Rata Shares. 
The Revolving Loans may be Base Rate Advances or LIBOR Based Advances, or a
combination thereof, selected by Overstock in accordance with Sections 1.15 and
1.16, or Swing Line Loans selected by Overstock in accordance with Section 1.11.

 

Section 1.11         Swing Line Loans.

 

(a)           Amount of Swing Line Loans.  Prior to the Facility Termination
Date, the Swing Line Bank may, at its option, on the terms and conditions set
forth in this Agreement,

 

30

--------------------------------------------------------------------------------


 

make Swing Line Loans to Overstock from time to time in an aggregate principal
amount not to exceed the Swing Line Sublimit, provided that the Aggregate
Revolving Exposure shall not at any time exceed the Aggregate Revolving
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Bank’s Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding
Revolving Loans made by the Swing Line Bank, plus (iii) the Swing Line Bank’s
Pro Rata Share of the LC Obligations, exceed the Swing Line Bank’s Revolving
Commitment at such time.  Subject to the terms of this Agreement (including,
without limitation the discretion of the Swing Line Bank), Overstock may borrow,
repay and reborrow Swing Line Loans at any time prior to the Facility
Termination Date.

 

(b)           Borrowing Notice.  In order to borrow a Swing Line Loan, Overstock
shall deliver to the Administrative Bank and the Swing Line Bank irrevocable
notice (a “Swing Line Borrowing Notice”) not later than 12:00 noon Salt Lake
City time on the Borrowing Date of each Swing Line Loan, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000.00.

 

(c)           Making of Swing Line Loans; Participations.  Not later than
2:00 p.m. Salt Lake City time on the applicable Borrowing Date, the Swing Line
Bank shall make available the Swing Line Loan, in funds immediately available,
to the Administrative Bank.  The Administrative Bank will promptly make the
funds so received from the Swing Line Bank available to Overstock on the
Borrowing Date.  Each time that a Swing Line Loan is made by the Swing Line Bank
pursuant to this Section 1.11(c), the Swing Line Bank shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Bank and each Bank shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swing Line
Bank, a participation in such Swing Line Loan in proportion to its Pro Rata
Share.

 

(d)           Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid
in full by Overstock on the date selected by the Swing Line Bank.  In addition,
the Swing Line Bank may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Bank to fund the participation
acquired by such Bank pursuant to Section 1.11(c) or require each Bank
(including the Swing Line Bank) to make a Revolving Loan in the amount of such
Bank’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan.  Not later than 12:00 noon Salt Lake City time on the date of any
notice received pursuant to this Section 1.11(d), each Bank shall make available
its required Revolving Loan, in funds immediately available to the
Administrative Bank at its address specified herein.  Revolving Loans made
pursuant to this Section 1.11(d) shall initially be Base Rate Advances and
thereafter may be continued as Base Rate Loans or converted into LIBOR Based
Advances in the manner provided in Section 1.16 and subject to the other
conditions and limitations set forth in this Article I.  Such Bank’s obligation
to make Revolving Loans pursuant to this Section 1.11(d) to repay Swing Line
Loans or to fund the participation acquired pursuant to Section 1.11(c) shall be
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against Overstock,
the Administrative Bank, the Swing Line Bank or any other Person, (b) the
occurrence or continuance of a Default or Event of Default, (c) any adverse

 

31

--------------------------------------------------------------------------------


 

change in the condition (financial or otherwise) of Overstock, or (d) any other
circumstances, happening or event whatsoever.  In the event that any Bank fails
to make payment to the Administrative Bank of any amount due under this
Section 1.11(d), interest shall accrue thereon at the Federal Funds Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received and the Administrative Bank shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Bank hereunder until the Administrative Bank receives
such payment from such Bank or such obligation is otherwise fully satisfied.  On
the Facility Termination Date, Overstock shall repay in full the outstanding
principal balance of the Swing Line Loans.

 

Section 1.12         Revolving Commitment Fee .  Overstock agrees to pay to the
Administrative Bank for the account of each Bank according to its Pro Rata Share
a commitment fee at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Revolving Commitment from the date hereof to
and including the Facility Termination Date, payable in arrears on the first
Business Day of each calendar quarter and on the Facility Termination Date. 
Swing Line Loans shall not count as usage of the Aggregate Revolving Commitment
for the purpose of calculating the commitment fee due hereunder.

 

Section 1.13         Minimum Amount of Each Revolving Loan.  Each LIBOR Based
Advance shall be in the minimum amount of $1,000,000.00 and incremental amounts
in integral multiples of $25,000.00, and each Base Rate Advance (other than such
Advances to repay Swing Line Loans) shall be in the minimum amount of
$100,000.00 and incremental amounts in integral multiples of $25,000.00,
provided, however, that any Base Rate Advance may be in the amount of the
Available Aggregate Revolving Commitment.

 

Section 1.14         Reductions in Aggregate Revolving Commitment; Optional
Principal Payments.  Overstock may permanently reduce the Aggregate Revolving
Commitment of the Banks in whole, or in part ratably among the Banks in integral
multiples of $1,000,000.00, upon at least five (5) Business Days’ prior written
notice to the Administrative Bank in the form of Exhibit A-3 (a “Payment
Notice”), which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Revolving Commitment of the Banks may
not be reduced below the Aggregate Revolving Exposure.  All accrued commitment
fees shall be payable on the effective date of any termination of the Aggregate
Revolving Commitment hereunder.  Overstock may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, in a minimum aggregate amount of $100,000.00 (or the aggregate
amount of the outstanding Revolving Loans at such time), any portion of the
aggregate outstanding Base Rate Advances (other than Swing Line Loans) upon same
day notice to the Administrative Bank.  Overstock may at any time pay, without
penalty or premium, all outstanding Swing Line Loans, or any portion of the
outstanding Swing Line Loans, with notice to the Administrative Bank and the
Swing Line Bank by 11:00 a.m. Salt Lake City time on the date of repayment. 
Overstock may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 1.31 but without penalty or premium,
all outstanding LIBOR Based Advances, or, in a minimum aggregate amount of
$500,000.00 (or the aggregate amount of the outstanding Revolving Loans at such
time), any portion of the aggregate outstanding LIBOR Based Advances upon at
least three (3) Business Days’ prior written notice to the Administrative Bank.

 

32

--------------------------------------------------------------------------------


 

Section 1.15         Method of Selecting Types for New Revolving Loans. 
Overstock shall select the type of Revolving Loan under the Aggregate Revolving
Commitment.  Overstock shall give the Administrative Bank irrevocable notice in
the form of Exhibit A-1 (a “Borrowing Notice”) not later than 12:00 noon Salt
Lake City time on the Borrowing Date of each Base Rate Advance (other than a
Swing Line Loan), two (2) Business Days before the Borrowing Date for each LIBOR
Based Advance, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Revolving Loans,

 

(ii)                                  the aggregate amount of such Revolving
Loans, and

 

(iii)                               whether the Revolving Loans will be a Base
Rate Advance or a LIBOR Based Advance.

 

Not later than 12:00 noon Salt Lake City time on each Borrowing Date, each Bank
shall make available its Revolving Loan in funds immediately available to the
Administrative Bank.  The Administrative Bank will make the funds so received
from the Banks available to Overstock.

 

Section 1.16         Conversion of Outstanding Revolving Loans.  Base Rate
Advances (other than Swing Line Loans) shall continue as Base Rate Advances
unless and until such Base Rate Advances are converted into LIBOR Based Advances
pursuant to this Section 1.16 or are repaid in accordance with Section 1.14. 
Each LIBOR Based Advance shall continue as a LIBOR Based Advance unless (x) such
LIBOR Based Advance is or was repaid in accordance with Section 1.14 or
(y) Overstock shall have given the Administrative Bank a Conversion Notice (as
defined below) requesting that such LIBOR Based Advance be converted into a Base
Rate Advance.  Subject to the terms of Section 1.13, Overstock may elect from
time to time to convert all or any part of a Base Rate Advance (other than a
Swing Line Loan) into a LIBOR Based Advance.  Overstock shall give the
Administrative Bank irrevocable notice in the form of Exhibit A-2 (a “Conversion
Notice”) of each conversion of a Base Rate Advance into a LIBOR Based Advance or
conversion of a LIBOR Based Advance to a Base Rate Advance not later than 12:00
noon Salt Lake City time at least two (2) Business Days prior to the date of the
requested conversion, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion,

 

(ii)                                  the Base Rate Advance or LIBOR Based
Advance, as applicable, which is to be converted, and

 

(iii)                               the amount of such Base Rate Advance or
LIBOR Based Advance which is to be converted.

 

The foregoing rate conversion provisions shall also apply to amounts outstanding
under the Real Estate Loan following Conversion.

 

Section 1.17         Interest Rates.  Each Base Rate Advance (other than a Swing
Line Loan) shall bear interest on the outstanding principal amount thereof for
each day from and including the date such Advance is made or is converted from a
LIBOR Based Advance into a Base Rate Advance pursuant to Section 1.16, to but
excluding the date it is paid or is converted into a

 

33

--------------------------------------------------------------------------------


 

LIBOR Based Advance pursuant to Section 1.16 hereof, at a rate per annum equal
to the Base Rate for such day.  Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate for such day.  Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each LIBOR Based
Advance shall bear interest on the outstanding principal amount thereof for each
day from and including the date such Advance is or is converted from a Base Rate
Advance to but excluding the date it is paid or is converted into a Base Rate
Advance.  Each LIBOR Based Advance shall bear interest at the LIBOR Based Rate
as adjusted on each Reprice Date.

 

Section 1.18         Rates Applicable After Event of Default.  During the
continuance of a Default or Event of Default the Required Banks may, at their
option, by notice from the Administrative Bank to Overstock (which notice may be
revoked at the option of the Required Banks notwithstanding any provision of
Section 10.9 requiring unanimous consent of the Banks to changes in interest
rates), declare that no Revolving Loan may be made as a LIBOR Based Loan or
converted to a LIBOR Based Advance.  During the continuance of an Event of
Default the Required Banks may, at their option, by notice from the
Administrative Bank to Overstock (which notice may be revoked at the option of
the Required Banks notwithstanding any provision of Section 10.9 requiring
unanimous consent of the Banks to changes in interest rates), declare that
(i) interest under all of the Loans shall accrue at the Default Rate and
(ii) the LC Fee shall be increased by 2.00% per annum, provided that, during the
continuance of an Event of Default under Section 6.1(f) or (g), the increase to
the Default Rate and the increase in the LC Fee set forth shall be applicable
without any election or action on the part of the Administrative Bank or any
Bank.  If an Event of Default has been waived, the interest rate applicable to
the Loans and the LC Fee shall revert to the rates applicable prior to the
occurrence of an Event of Default.

 

Section 1.19         Method of Payment.

 

(a)           All payments with respect to the Revolving Commitments shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Bank at the Administrative Bank’s address specified herein
or at any other Lending Installation of the Administrative Bank specified in
writing by the Administrative Bank to Overstock, by 12:00 noon Salt Lake City
time on the date when due and shall (except (i) with respect to repayments of
Swing Line Loans, (ii) in the case of Reimbursement Obligations for which the LC
Issuer has not been fully indemnified by the Banks, or (iii) as otherwise
specifically required hereunder) be applied ratably by the Administrative Bank
among the Banks.  Each payment delivered to the Administrative Bank for the
account of any Bank shall be delivered promptly by the Administrative Bank to
such Bank in the same type of funds that the Administrative Bank received at its
address specified herein or at any Lending Installation specified in a notice
received by the Administrative Bank from such Bank.  Overstock may authorize the
Administrative Bank to debit the account of Overstock maintained with U.S. Bank
for each payment of principal, interest, Reimbursement Obligations and fees as
it becomes due hereunder.  Each reference to the Administrative Bank in this
Section 1.19 shall also be deemed to refer, and shall apply equally, to the LC
Issuer, in the case of payments required to be made by Overstock to the LC
Issuer pursuant to Section 1.25(f).

 

34

--------------------------------------------------------------------------------


 

(b)           (i)  Each Bank shall maintain in accordance with its usual
practice an account or accounts evidencing the Obligations of Overstock to such
Bank resulting from each Revolving Loan made by such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time hereunder.

 

(c)           The Administrative Bank shall also maintain accounts in which it
will record (i) the amount of each Revolving Loan made hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from Overstock to each Bank hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Bank hereunder from
Overstock and each Bank’s share thereof.

 

(d)           The entries maintained in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Bank or any Bank to maintain such accounts or any error
therein shall not in any manner affect the obligation of Overstock to repay the
Obligations in accordance with their terms.

 

(e)           Each Bank’s Revolving Loans (including the Swing Line Bank) will
be evidenced by a promissory note representing its Revolving Loans and Swing
Line Loans, respectively, substantially in the forms included in Exhibit F, as
applicable (with appropriate changes for notes evidencing Swing Line Loans)
(each a “Revolving Note”).

 

Section 1.20         Telephonic Notices.  Overstock hereby authorizes the Banks
and the Administrative Bank to extend or convert Revolving Loans and to transfer
funds based on telephonic notices made by any Person or Persons the
Administrative Bank or any Bank in good faith believes to be acting on behalf of
Overstock, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion Notices to be given
telephonically.  Overstock agrees to deliver promptly to the Administrative Bank
a written confirmation (which may include e-mail) of each telephonic notice
authenticated by an Authorized Officer. If the written confirmation differs in
any material respect from the action taken by the Administrative Bank and the
Banks, the records of the Administrative Bank and the Banks shall govern absent
manifest error.  The parties agree to prepare appropriate documentation to
correct any such error within ten (10) days after discovery by any party to this
Agreement.

 

Section 1.21         Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Revolving Loan and each Swing Line Loan shall be payable on the
first (1st) day of each month and continuing on the first (1st) day of each
month thereafter and at maturity.  Interest accrued pursuant to Section 1.18
shall be payable on demand.  Interest on all Revolving Loans and Swing Line
Loans and fees shall be calculated for actual days elapsed on the basis of a
360-day year, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
calculated for actual days elapsed on the basis of a 365/366-day year.  Interest
shall be payable for the day a Revolving Loan is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon Salt Lake
City time at the place of payment.  If any payment of principal of or interest
on a

 

35

--------------------------------------------------------------------------------


 

Revolving Loan shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day.

 

Section 1.22         Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Bank
will notify each Bank of the contents of each Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion Notice, and repayment
notice received by it hereunder.  Promptly after notice from the LC Issuer, the
Administrative Bank will notify each Bank of the contents of each request for
issuance of a Facility LC hereunder.  The Administrative Bank will notify each
Bank of the interest rate applicable to each LIBOR Based Advance promptly upon
determination of such interest rate and will give each Bank prompt notice of
each change in the Alternate Base Rate.

 

Section 1.23         Lending Installations.  Each Bank may book its Revolving
Loans and its participation in any LC Obligations and the LC Issuer may book the
Facility LCs at any Lending Installation selected by such Bank or the LC Issuer,
as the case may be, and may change its Lending Installation from time to time,
in each case so long as Borrowers could not reasonably be expected to incur
liabilities under Sections 1.28, 1.29 and 1.32 hereof.  All terms of this
Agreement shall apply to any such Lending Installation and the Revolving Loans,
Facility LCs, participations in LC Obligations and any Revolving Notes issued
hereunder shall be deemed held by each Bank or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Bank and the LC
Issuer may, by written notice to the Administrative Bank and Overstock as
provided herein, designate replacement or additional Lending Installations
through which Revolving Loans will be made by it or Facility LCs will be issued
by it and for whose account Revolving Loan payments or payments with respect to
Facility LCs are to be made.

 

Section 1.24         Non-Receipt of Funds by the Administrative Bank.  Unless a
Bank notifies the Administrative Bank prior to the date on which it is scheduled
to make payment to the Administrative Bank in respect of the proceeds of a
Revolving Loan that it does not intend to make such payment, the Administrative
Bank may assume that such payment has been made.  The Administrative Bank may,
but shall not be obligated to, make the amount of such payment available to
Overstock in reliance upon such assumption.  If such Bank has not in fact made
such payment to the Administrative Bank, Overstock shall, on demand by the
Administrative Bank, repay to the Administrative Bank the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Bank until the date the Administrative Bank recovers such amount
at a rate per annum equal to the interest rate applicable to the relevant Loan.

 

Section 1.25         Facility LCs.

 

(a)           Issuance.  The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby and commercial Letters
of Credit (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of Overstock;
provided that immediately after each such Facility LC is issued or Modified,
(i) the aggregate amount of the outstanding LC Obligations shall not exceed
$5,000,000.00, (ii) the amount of the Aggregate

 

36

--------------------------------------------------------------------------------


 

Revolving Exposures shall not exceed the Aggregate Revolving Commitment.  No
Facility LC shall have an expiry date later than the earlier to occur of (x) the
fifth Business Day prior to the Facility Termination Date and (y) one (1) year
after its issuance; provided, however, that the expiry date of a Facility LC may
be up to one (1) year later than the fifth Business Day prior to the Facility
Termination Date if Overstock has posted on or before the fifth Business Day
prior to the Facility Termination Date cash collateral in the Facility LC
Collateral Account on terms reasonably satisfactory to the Administrative Bank
in an amount equal to 105% of the LC Obligations with respect to such Facility
LC.

 

(b)           Participations.  Upon the issuance or Modification by the LC
Issuer of a Facility LC in accordance with this Section 1.25, the LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Bank, and each Bank shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.

 

(c)           Notice.  Overstock shall give the Administrative Bank notice prior
to 12:00 noon Salt Lake City time at least five (5) Business Days prior to the
proposed date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby.  Upon receipt
of such notice, the Administrative Bank shall promptly notify the LC Issuer and
each Bank of the contents thereof and of the amount of such Bank’s participation
in such proposed Facility LC.  The issuance or Modification by the LC Issuer of
any Facility LC shall, in addition to the other conditions precedent set forth
in this Agreement, be subject to the conditions precedent that such Facility LC
shall be satisfactory to the LC Issuer and that Overstock shall have executed
and delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”).  The LC Issuer shall have no
independent duty to ascertain whether the conditions to issuance have been
satisfied; provided, however, that the LC Issuer shall not issue a Facility LC
if, on or before the proposed date of issuance, the LC Issuer shall have
received notice from the Administrative Bank or the Required Banks that any such
condition has not been satisfied or waived.  In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

(d)           LC Fees.  Overstock shall pay to the Administrative Bank, for the
account of the Banks ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC, a letter of credit fee at a per annum
rate equal to the Applicable Margin for Libor Based Advances in effect from time
to time on the original face amount of such Facility LC for the period from the
date of issuance to the scheduled expiration date of such Facility LC, such fee
to be payable in arrears on each the first day of each fiscal quarter (the “LC
Fee”).  Overstock shall also pay to the LC Issuer for its own account (x) a
fronting fee in an amount equal to 0.125% per annum of the average daily undrawn
stated amount under such Facility LC, such fee to be payable in arrears on the
first day of each fiscal quarter and (y) on demand, all amendment, drawing and
other fees regularly charged by the LC Issuer to its letter of credit customers
and all

 

37

--------------------------------------------------------------------------------


 

reasonable out of pocket expenses incurred by the LC Issuer in connection with
the issuance, Modification, administration or payment of any Facility LC.

 

(e)           Administration; Reimbursement by Banks.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Bank and the Administrative Bank
shall promptly notify Overstock and each other Bank as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”).  The responsibility of the LC Issuer to Overstock and each
Bank shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC.  The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Bank shall
be unconditionally and irrevocably liable without regard to the occurrence of
any Event of Default or any condition precedent whatsoever, to reimburse the LC
Issuer on demand for (i) such Bank’s Pro Rata Share of the amount of each
payment made by the LC Issuer under each Facility LC to the extent such amount
is not reimbursed by Overstock pursuant to Section 1.25(f) below and there are
not funds available in the Facility LC Collateral Account to cover the same,
plus (ii) interest on the foregoing amount to be reimbursed by such Bank, for
each day from the date of the LC Issuer’s demand for such reimbursement (or, if
such demand is made after 11:00 a.m. Salt Lake City time on such date, from the
next succeeding Business Day) to the date on which such Bank pays the amount to
be reimbursed by it, at a rate of interest per annum equal to the Federal Funds
Rate for the first three (3) days and, thereafter, at a rate of interest equal
to the rate applicable to Base Rate Advances.

 

(f)            Reimbursement by Overstock.  Overstock shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither Overstock nor any Bank shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by Overstock or such Bank to the extent, but only to the extent, caused
by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC.  All such
amounts paid by the LC Issuer and remaining unpaid by Overstock shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date.  The LC Issuer will pay to each Bank ratably in
accordance with its Pro Rata Share all amounts received by it from Overstock for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by the LC Issuer, but only to the extent such
Bank has made payment to the LC Issuer in respect of such Facility LC pursuant
to Section 1.25(e).  Subject to the terms and conditions of this Agreement
(including without limitation the submission of a Borrowing Notice in compliance
with Section

 

38

--------------------------------------------------------------------------------


 

1.15 and the satisfaction of the applicable conditions precedent set forth
herein, Overstock may request Revolving Loans hereunder for the purpose of
satisfying any Reimbursement Obligation.

 

(g)           Obligations Absolute.  Overstock’s obligations under this
Section 1.25 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which
Overstock may have or have had against the LC Issuer, any Bank or any
beneficiary of a Facility LC.  Overstock further agrees with the LC Issuer and
the Banks that the LC Issuer and the Banks shall not be responsible for, and
Overstock’s Reimbursement Obligation in respect of any Facility LC shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among Overstock, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of Overstock or of any of its
Affiliates against the beneficiary of any Facility LC or any such transferee. 
The LC Issuer shall not be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC.  Overstock agrees that any
action taken or omitted by the LC Issuer or any Bank under or in connection with
each Facility LC and the related drafts and documents, if done without gross
negligence or willful misconduct, shall be binding upon Overstock and shall not
put the LC Issuer or any Bank under any liability to Overstock.  Nothing in this
Section 1.25(g) is intended to limit the right of Overstock to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 1.25(f).

 

(h)           Actions of LC Issuer.  The LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer.  The LC Issuer shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Banks as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Notwithstanding any other
provision of this Section 1.25, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Banks and any
future holders of a participation in any Facility LC.

 

(i)            Indemnification.  Overstock hereby agrees to indemnify and hold
harmless each Bank, the LC Issuer and the Administrative Bank, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Bank, the LC Issuer or the
Administrative Bank may incur (or which may be claimed against such Bank, the LC
Issuer or the Administrative Bank by any Person whatsoever) by reason of or in
connection with the issuance, execution and delivery or transfer of or payment
or failure to pay under any

 

39

--------------------------------------------------------------------------------


 

Facility LC or any actual or proposed use of any Facility LC, including, without
limitation, any claims, damages, losses, liabilities, costs or expenses
(including reasonable counsel fees and disbursements) which the LC Issuer may
incur by reason of or in connection with the failure of any other Bank to
fulfill or comply with its obligations to the LC Issuer hereunder (but nothing
herein contained shall affect any rights Overstock may have against any
Defaulting Bank).

 

(j)            Banks’ Indemnification.  Each Bank shall, ratably in accordance
with its Pro Rata Share, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by Overstock) against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from such indemnitees’ gross negligence or willful misconduct or the
LC Issuer’s failure to pay under any Facility LC after the presentation to it of
a request strictly complying with the terms and conditions of the Facility LC)
that such indemnitees may suffer or incur in connection with this Section 1.25
or any action taken or omitted by such indemnitees hereunder.

 

(k)           Facility LC Collateral Account.  Solely to effectuate the later
expiry date of a Facility LC in accordance with Section 1.25(a), Overstock
agrees that it will, upon the request of the Administrative Bank or the Required
Banks and until the final expiration date of such later-expiring Facility LC and
thereafter as long as any amount is payable to the LC Issuer or the Banks in
respect of such later-expiring Facility LC, maintain a special collateral
account pursuant to arrangements reasonably satisfactory to the Administrative
Bank (the “Facility LC Collateral Account”), in the name of such Borrower but
under the sole dominion and control of the Administrative Bank, for the benefit
of the Banks and in which such Borrower shall have no interest.  Upon the
establishment of the Facility LC Collateral Account, Overstock shall pledge,
assign and grant to the Administrative Bank, on behalf of and for the ratable
benefit of the Banks and the LC Issuer, a security interest in all of
Overstock’s right, title and interest in and to all funds which may from time to
time be on deposit in the Facility LC Collateral Account to secure the prompt
and complete payment and performance of the Obligations described in
Section 1.25(a).  The Administrative Bank will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
U.S. Bank having a maturity not exceeding thirty (30) days.  Nothing in this
Section 1.25(k) shall either obligate the Administrative Bank to require
Overstock to deposit any funds in the Facility LC Collateral Account or limit
the right of the Administrative Bank to release any funds held in the Facility
LC Collateral Account in each case.

 

(l)            Rights as a Bank.  In its capacity as a Bank, the LC Issuer shall
have the same rights and obligations as any other Bank.

 

Section 1.26         Limitation of Interest.  Borrowers, the Administrative Bank
and the Banks intend to strictly comply with all applicable laws, including
applicable usury laws.  Accordingly, the provisions of this Section 1.26 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 1.26, even if
such provision declares that it controls.  As used in this Section 1.26, the
term “interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as

 

40

--------------------------------------------------------------------------------


 

compensation for something other than the use, forbearance or detention of money
and not as interest, and (b) all interest at any time contracted for, reserved,
charged or received shall be amortized, prorated, allocated and spread, in equal
parts during the full term of this Agreement.  In no event shall Borrowers or
any other Person be obligated to pay, or any Bank have any right or privilege to
reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the applicable laws (if any) of the United
States or of any applicable state, or (b) total interest in excess of the amount
which such Bank could lawfully have contracted for, reserved, received, retained
or charged had the interest been calculated for the full term of this Agreement
at the highest lawful rate.  On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the highest lawful rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the highest lawful rate
for that day, and shall remain fixed at the highest lawful rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence.  Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the highest lawful rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the highest lawful rate shall be determined by
dividing the applicable highest lawful rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 1.26, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
highest lawful rate.  If the term of any Loan or any other Obligation
outstanding hereunder or under the other Loan Documents is shortened by reason
of acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Bank at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the highest lawful rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Bank, it shall be credited pro tanto
against the then-outstanding principal balance of the Borrowers’ Obligations to
such Bank, effective as of the date or dates when the event occurs which causes
it to be excess interest, until such excess is exhausted or all of such
principal has been fully paid and satisfied, whichever occurs first, and any
remaining balance of such excess shall be promptly refunded to its payor.

 

Section 1.27         Defaulting Banks.

 

(a)           Defaulting Bank Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Bank becomes a Defaulting Bank,
then, until such time as such Bank is no longer a Defaulting Bank, to the extent
permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Bank’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Banks.

 

41

--------------------------------------------------------------------------------


 

(ii)           Defaulting Bank Waterfall.  With respect to the Revolving
Exposures, any payment of principal, interest, fees or other amounts received by
the Administrative Bank for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to the exercise of remedies or
otherwise) or received by the Administrative Bank from a Defaulting Bank shall
be applied at such time or times as may be determined by the Administrative Bank
as follows: first, to the payment of any amounts owing by such Defaulting Bank
to the Administrative Bank hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Bank to the LC Issuer and Swing Line
Bank hereunder; third, to cash collateralize the LC Issuer’s fronting exposure
with respect to such Defaulting Bank in accordance with Section 1.25(e); fourth,
as a Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Bank has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Bank; fifth, if so determined by the Administrative Bank and
Borrowers, to be held in a deposit account (including the Facility LC Collateral
Account) and released pro rata in order to (x) satisfy such Defaulting Bank’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the LC Issuer’s future fronting exposure with respect
to such Defaulting Bank with respect to future Facility LCs issued under this
Agreement; sixth, to the payment of any amounts owing to the Banks, the LC
Issuer or Swing Line Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Bank, the LC Issuer or Swing Line Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; eighth, if so determined by the Administrative Bank,
distributed to the Banks other than the Defaulting Bank until the ratio of the
outstanding credit exposures of such Banks to the aggregate outstanding
exposures of all Banks equals such ratio immediately prior to the Defaulting
Bank’s failure to fund any portion of any Loans or participations in Facility
LCs or Swing Line Loans; and ninth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
a payment of the principal amount of any Loans or Facility LC issuances in
respect of which such Defaulting Bank has not fully funded its appropriate
share, such payment shall be applied solely to pay the credit extensions of all
non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any credit extensions of such Defaulting Bank until such time as all Loans
and funded and unfunded participations in LC Obligations and Swing Line Loans
are held by the Banks pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 1.27(a)(ii) shall be deemed paid to and
redirected by such Defaulting Bank, and each Bank irrevocably consents hereto.

 

(iii)          Certain Fees. (a) No Defaulting Bank shall be entitled to receive
any commitment fee for any period during which that Bank is a Defaulting Bank
(and Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Bank).

 

(B)          Each Defaulting Bank shall be entitled to receive LC Fees for any
period during which that Bank is a Defaulting Bank only to the extent allocable
to its

 

42

--------------------------------------------------------------------------------


 

ratable share of the stated amount of Facility LCs for which it has provided
cash collateral pursuant to Section 1.27(d).

 

(C)          With respect to any commitment fee or LC Fee not required to be
paid to any Defaulting Bank pursuant to clause (a) or (b) above, Borrowers shall
(x) pay to each Non-Defaulting Bank that portion of any such fee otherwise
payable to such Defaulting Bank with respect to such Defaulting Bank’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Bank pursuant to clause (iv) below, (y) pay to the LC Issuer
and Swing Line Bank, as applicable, the amount of any such fee otherwise payable
to such Defaulting Bank to the extent allocable to the LC Issuer’s or Swing Line
Bank’s Fronting Exposure to such Defaulting Bank, and (z) not be required to pay
the remaining amount of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Bank’s participation in LC Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Banks in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Bank’s Commitments) but only to the extent that such reallocation
does not cause the aggregate outstanding credit exposure of any Non-Defaulting
Bank to exceed such Non-Defaulting Bank’s Commitments.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a Non-Defaulting Bank as a result of
such Non-Defaulting Bank’s increased exposure following such reallocation.

 

(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Overstock shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Bank’s Fronting Exposure and (y) second, cash
collateralize the LC Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 1.27(d).

 

(b)           Defaulting Bank Cure.  If Borrowers, the Administrative Bank, the
Swing Line Bank and the LC Issuer agree in writing that a Bank is no longer a
Defaulting Bank, the Administrative Bank will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Bank will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Banks or take such other actions as
the Administrative Bank may determine to be necessary to cause the Loans and
funded and unfunded participations in Facility LCs and Swing Line Loans to be
held pro rata by the Banks in accordance with the Commitments (without giving
effect to Section 1.27(a)(iv)), whereupon such Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.

 

43

--------------------------------------------------------------------------------


 

(c)           New Swing Line Loans/Facility LCs.  So long as any Bank is a
Defaulting Bank, (i) the Swing Line Bank shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no fronting exposure after
giving effect to such Swing Line Loan and (ii) the LC Issuer shall not be
required to issue, extend, renew or increase any Facility LC unless it is
satisfied that it will have no fronting exposure after giving effect thereto.

 

(d)           Cash Collateral.  At any time that there shall exist a Defaulting
Bank, within one (1) Business Day following the written request of the
Administrative Bank or the LC Issuer (with a copy to the Administrative Bank)
Overstock shall cash collateralize the LC Issuer’s fronting exposure with
respect to such Defaulting Bank (determined after giving effect to
Section 1.27(a)(iv).

 

(i)            Grant of Security Interest.  Overstock, and to the extent
provided by any Defaulting Bank, such Defaulting Bank, hereby grants to the
Administrative Bank, for the benefit of the LC Issuer, and agrees to maintain, a
first priority security interest in all such cash collateral as security for the
Defaulting Bank’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below.  If at any time the
Administrative Bank determines that cash collateral is subject to any right or
claim of any Person other than the Administrative Bank and the LC Issuer as
herein provided or other than Permitted Encumbrances, or that the total amount
of such cash collateral is inadequate in amount, Overstock will, promptly upon
demand by the Administrative Bank, pay or provide to the Administrative Bank
additional cash collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any cash collateral provided by the Defaulting Bank).

 

(ii)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, cash collateral provided under this Section 1.27 in respect
of Facility LCs shall be applied to the satisfaction of the Defaulting Bank’s
obligation to fund participations in respect of LC Obligations (including, as to
cash collateral provided by a Defaulting Bank, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(iii)          Termination of Requirement.  Cash collateral (or the appropriate
portion thereof) provided to reduce the LC Issuer’s fronting exposure shall no
longer be required to be held as cash collateral pursuant to this
Section 1.27(d) following (i) the elimination of the applicable fronting
exposure (including by the termination of Defaulting Bank status of the
applicable Bank), or (ii) the reasonable determination by the Administrative
Bank and the LC Issuer that there exists excess cash collateral; provided that,
subject to this Section 1.27 the Person providing cash collateral and the LC
Issuer may agree that cash collateral shall be held to support future
anticipated fronting exposure or other obligations and provided further that to
the extent that such cash collateral was provided by Overstock, such cash
collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

Section 1.28         Yield Protection.  If, after the date of this Agreement,
there occurs any Change in Law which:

 

(a)           subjects any Bank or any applicable Lending Installation, the LC
Issuer, or the Administrative Bank to any Taxes (other than with respect to
Indemnified Taxes, Excluded

 

44

--------------------------------------------------------------------------------


 

Taxes, and Other Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or

 

(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Loans at the LIBOR Based Rate), or

 

(c)           imposes any other condition (other than Taxes) affecting this
Agreement or the Loans and, in each case, the result of which is to increase the
cost to any Bank or any applicable Lending Installation or the LC Issuer of
making, funding or maintaining its Loans at the LIBOR Based Rate, or of issuing
or participating in Facility LCs, or reduces any amount receivable by any Bank
or any applicable Lending Installation or the LC Issuer in connection with its
Loans at the LIBOR Based Rate, Facility LCs or participations therein, or
requires any Bank or any applicable Lending Installation or the LC Issuer to
make any payment calculated by reference to the amount of the Loans at the LIBOR
Based Rate, Facility LCs or participations therein held or interest or LC Fees
received by it, by an amount deemed material by such Bank or the LC Issuer as
the case may be, and the result of any of the foregoing is to increase the cost
to such Person of making or maintaining its Loans or Commitment or of issuing or
participating in Facility LCs or to reduce the amount received by such Person in
connection with such Loans or Commitment, Facility LCs or participations
therein,

 

(d)           then such Person may notify Overstock that events or conditions
have occurred that may result in such increased costs or reduction in amounts to
be received (the “Event Notice”).  Once the amount of the increased costs or
reductions in amounts to be received is determined, such Person may give notice
thereof (a “Payment Notice”), and within thirty (30) days of the Payment Notice,
Overstock shall pay such Person such additional amount or amounts as will
compensate such Person for the such increased costs or reductions in amounts to
be received.  Overstock shall not be required to compensate such Person pursuant
to this Section 1.28 for any increased costs or reductions suffered prior to the
date that such Person sends the Event Notice.   The method of determining any
amount payable to such Person under this Section 1.28 shall be substantially
similar to the method used by such Person in implementing similar provisions for
similarly situated borrowers and extensions of credit.  Such Person shall
provide to Overstock a statement of the amount and basis of calculation of any
such increased costs or reduction in return.

 

Section 1.29         Changes in Capital Adequacy Regulations.  If a Bank or the
LC Issuer determines reasonably that the amount of capital or liquidity required
or expected to be maintained by such Bank or the LC Issuer, any Lending
Installation of such Bank or the LC Issuer, or any corporation or holding
company controlling such Bank or the LC Issuer is increased as a result of (i) a
Change in Law that occurs after the date of this Agreement or (ii) any change
after the date of this Agreement in the Risk-Based Capital Guidelines, then,
such Bank or the LC Issuer may notify Overstock that such events or conditions
have occurred that may result in a shortfall in the rate of return on the
portion of such increased capital or liquidity which such Bank or the LC Issuer
determines reasonably is attributable to this Agreement, its Revolving Exposure
or its Commitment to make Loans and issue or participate in Facility LCs,

 

45

--------------------------------------------------------------------------------


 

as the case may, after taking into account such Bank’s or the LC Issuer’s
policies as to capital adequacy or liquidity (the “Event Notice”).  Once the
amount necessary to compensate such Bank or the LC Issuer for the shortfall in
the rate of return is determined, such Bank or the LC Issuer may give notice
thereof (a “Payment Notice”), and within thirty (30) days of the Payment Notice,
Overstock shall pay such Bank or the LC Issuer such additional amount or amounts
as will compensate such Bank for the such shortfall in the rate of return. 
Overstock shall not be required to compensate Banks pursuant to this
Section 1.29 for any shortfall in the rate of return suffered prior to the date
that the Bank or the LC Issuer sends the Event Notice.   The method of
determining any amount payable to a Bank under this Section 1.29 shall be
substantially similar to the method used by such Bank or the LC Issuer in
implementing similar provisions for similarly situated borrowers and extensions
of credit.  The Bank or the LC Issuer shall provide to Overstock a statement of
the amount and basis of calculation of any such shortfall in the rate of return.

 

Section 1.30         Availability of Types of Advances; Adequacy of Interest
Rate.  If the Administrative Bank or the Required Banks determine reasonably
that deposits of a type and maturity appropriate to match fund the Revolving
Loans at the LIBOR Based Rate are not available to such Banks in the relevant
market or the Administrative Bank, in consultation with the Banks, determines
reasonably that the interest rate applicable to the Revolving Loans at the LIBOR
Based Rate is not ascertainable or does not adequately and fairly reflect the
cost of making or maintaining the Revolving Loans at the LIBOR Based Rate, then
the Administrative Bank shall suspend the availability of Revolving Loans at the
LIBOR Based Rate and require any affected Revolving Loans at the LIBOR Based
Rate to be repaid or converted to Revolving Loans at the Base Rate, subject to
the payment of any funding indemnification amounts required by Section 1.31.

 

Section 1.31         Funding Indemnification.  If (a) any payment of a Loan at
the LIBOR Based Rate occurs on a date which is not the last day of the
applicable interest period, whether because of acceleration, prepayment or
otherwise, (b) a Loan at the LIBOR Based Rate is not made on the date specified
by a Borrower for any reason other than default by the Banks, (c) a Loan at the
LIBOR Based Rate is converted other than on the last day of the interest period
applicable thereto, (d) a Borrower fails to borrow, convert, or prepay any Loan
at the LIBOR Based Rate on the date specified in any notice delivered pursuant
hereto, or (e) any Loan at the LIBOR Based Rate is assigned other than on the
last day of the interest period applicable thereto as a result of a request by a
Borrower, the Borrowers will indemnify each Bank for such Bank’s costs, expenses
and Interest Differential (as determined reasonably by such Bank) incurred as a
result of such prepayment.  The term “Interest Differential” shall mean that sum
equal to the greater of zero or the financial loss incurred by the Bank
resulting from prepayment, calculated as the difference between the amount of
interest such Bank would have earned (from the investments in Money Markets as
of the Borrowing Date of such advance) had prepayment not occurred and the
interest such Bank will actually earn (from like investments in Money Markets as
of the date of prepayment) as a result of the redeployment of funds from the
prepayment.  Because of the short-term nature of this facility, the Borrowers
agree that Interest Differential shall not be discounted to its present value.

 

46

--------------------------------------------------------------------------------


 

Section 1.32         Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the applicable Loan Party shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 1.32) the applicable Bank, the LC
Issuer or the Administrative Bank receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b)           The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law or at the option of the
Administrative Bank timely reimburse it for the payment of, any Other Taxes.

 

(c)           The Loan Parties shall indemnify the Banks, the LC Issuer or the
Administrative Bank, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 1.32) payable or paid by such Bank, the LC Issuer or the
Administrative Bank or required to be withheld or deducted from a payment to
such Bank, the LC Issuer or the Administrative Bank and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
and Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Bank or LC Issuer (with a copy to the
Administrative Bank), or by the Administrative Bank on its own behalf or on
behalf of a Bank or LC Issuer, shall be conclusive absent manifest error.

 

(d)           Each Bank shall severally indemnify the Administrative Bank,
within fifteen (15) days after demand therefor, for (i) any Indemnified Taxes
and Other Taxes attributable to such Bank (but only to the extent that any Loan
Party has not already indemnified the Administrative Bank for such Indemnified
Taxes and Other Taxes and without limiting the obligation of the Loan Parties to
do so), and (ii) any Excluded Taxes attributable to such Bank, in each case,
that are payable or paid by the Administrative Bank in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Bank by the Administrative Bank shall be
conclusive absent manifest error.  Each Bank hereby authorizes the
Administrative Bank to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Administrative
Bank to such Bank from any other source against any amount due to the
Administrative Bank under this paragraph (d).

 

(e)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 1.32, such Loan Party
shall deliver to the Administrative Bank the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Bank.

 

47

--------------------------------------------------------------------------------


 

(f)            (i)            Any Bank that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Bank, at the time
or times reasonably requested by the Borrowers or the Administrative Bank, such
properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Bank as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any Bank,
if reasonably requested by the Borrowers or the Administrative Bank, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Bank as will enable the
Borrowers or the Administrative Bank to determine whether or not such Bank is
subject to backup withholding or information reporting requirements.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Bank that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrowers and the Administrative Bank on or prior
to the date on which such Bank becomes a Bank under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Bank), executed originals of IRS Form W-9 certifying that such
Bank is exempt from U.S. federal backup withholding Tax;

 

(B)          any Non-U.S. Bank shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Bank (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Bank), whichever of the following is applicable:

 

(1)           in the case of a Non-U.S. Bank claiming the benefits of an income
Tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Non-U.S. Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Non-U.S. Bank is not a “bank” within the
meaning of Section 881(c)(3)(a) of the Code, a “10 percent shareholder” of
either Borrower within the meaning of Section 881(c)(3)(b) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(c) of the Code
and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(4)           to the extent a Non-U.S. Bank is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form

 

48

--------------------------------------------------------------------------------


 

W-8BEN or W-8BEN, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.

 

(C)          any Non-U.S. Bank shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Bank (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Bank), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Bank
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrowers and the Administrative Bank at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Bank such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Bank as may be necessary for the Borrowers and the Administrative
Bank to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)          Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers and the
Administrative Bank in writing of its legal inability to do so.

 

(g)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 1.32), it shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 1.32 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional

 

49

--------------------------------------------------------------------------------


 

amounts giving rise to such refund had never been paid.  This paragraph shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)           Each party’s obligations under this Section 1.32 shall survive the
resignation or replacement of the Administrative Bank or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i)            For purposes of Section 1.32(d) and (f), the term “Bank” includes
the LC Issuer.

 

Section 1.33         Mitigation Obligations; Replacement of Banks .

 

(a)           If any Bank requests compensation under Section 1.28 or
Section 1.29, or requires any Borrower to pay any Taxes or additional amounts to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 1.32, then such Bank shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the reasonable judgment of such Bank, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 1.28, Section 1.29, or Section 1.32, as the case may be, in the future
and (ii) would not subject such Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Bank.  The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Bank in connection with
any such designation or assignment.

 

(b)           If any Bank requests compensation under Section 1.28 or
Section 1.29, or requires any Borrower to pay any Taxes or additional amounts to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 1.32 and, in each case, such Bank has declined or is unable to designate
a different Lending Installation or assign its rights and obligations in
accordance with Section 1.33(a), or if any Bank is a Defaulting Bank, then the
Borrowers may, at their sole expense and effort, upon notice to such Bank and
the Administrative Bank, require such Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.11), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Assignee
that shall assume such obligations (which assignee may be another Bank, if such
other Bank accepts such assignment); provided, that:

 

(i)            the Borrowers shall have paid to the Administrative Bank the
assignment fee (if any) specified in Section 9.11;

 

(ii)           such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

50

--------------------------------------------------------------------------------


 

(iii)          in the case of any such assignment resulting from a claim for
compensation Section 1.28 or Section 1.29, or payments required to be made
pursuant to Section 1.32, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)          such assignment does not violate applicable Laws; and

 

No Bank shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

ARTICLE II

 

CONDITIONS OF BORROWING

 

Except with respect to requirements that may be provided post-closing as stated
in this Agreement, Banks shall not be required to make any Advances on the Real
Estate Loan or any Revolving Loans or issue any Facility LC hereunder until the
pre-closing requirements, conditions and other requirements set forth below have
been completed and fulfilled to the satisfaction of Administrative Bank, at
Borrowers’ sole cost and expense.

 

Section 2.1            Pre-Closing Requirements.   On or prior to Closing Date
(except as otherwise provided in this Section 2.1), Borrowers shall provide to
Administrative Bank each of the following, in form and substance reasonably
acceptable to Administrative Bank:

 

(a)           The issuance of the Title Policy pursuant to Section 2.3.

 

(b)           Preliminary Plans that are signed by licensed engineers of the
respective disciplines normally responsible for such drawings, in addition to
the Project Architect.  However, submission of the final Plans approved for
construction by the Project Architect and applicable governmental authorities
including all mechanical, electrical, structural and other specialized drawings
that are signed by licensed engineers of the respective disciplines normally
responsible for such drawings, in addition to the Project Architect final
approval for construction by the Project Architect and applicable governmental
authorities of the Plans may occur after closing, to be provided promptly upon
becoming available to O.Com but in any event no later than sixty (60) days prior
to the initial Advance on the Real Estate Loan.

 

(c)           A preliminary written report from Inspecting Architect with
respect to its review of preliminary Plans and a preliminary construction cost
statement attached hereto as Exhibit B-4 that are acceptable to Administrative
Bank prior to closing, with the final written report from the Inspecting
Architect with respect to the final Budget and Sworn Construction Cost Statement
received and approved by Administrative Bank with such final report, Budget and
Statement to be received promptly upon becoming available to O.Com but no later
than sixty (60) days prior to the initial Advance on the Real Estate Loan.

 

(d)           A copy of the complete Architect’s Agreement and a consent by the
Project Architect to O.Com’s assignment thereof to Administrative Bank.

 

51

--------------------------------------------------------------------------------


 

(e)           A copy of the General Contract to be provided promptly upon
becoming available to O.Com but no later than sixty (60) days prior to the
initial Advance on the Real Estate Loan, together with (no later than that time
deadline) (i) a copy of the change order that establishes the gross maximum
price for the General Contract and (ii) General Contractor’s consent to O.Com’s
assignment of the General Contract to Administrative Bank.

 

(f)            A schedule listing all primary contracts relating to the Project
having a contract sum in excess of $500,000, and such engineering,
architectural, and construction contracts, subcontracts and schedules relating
to the Project as Administrative Bank may require; provided, however, that such
listing may be provided after the Closing Date, to be provided promptly upon
becoming available to O.Com but no later than sixty (60) days prior to
construction starting on the Project other than site work and in any event prior
to the initial Advance on the Real Estate Loan.

 

(g)           A copy of the Sworn Construction Cost Statement for the Property
to be provided promptly upon becoming available but no later than sixty (60)
days prior to the initial Advance on the Real Estate Loan.  If requested by
Bank, O.Com also furnish to Bank a copy of each contract with each of the
Contractors.

 

(h)           The Overstock Lease shall have been signed by O.Com and Overstock,
delivered to and approved by Administrative Bank, and Administrative Bank shall
have obtained a subordination agreement with respect thereto, in form and
substance reasonably satisfactory to the Administrative Bank.

 

(i)            A copy of the Project Management Agreement and a consent by the
Property the Project Manager to O.Com’s assignment thereof to Bank.

 

(j)            A copy of a current, certified ALTA/ACSM Survey of the Land,
which shall be prepared in accordance with Administrative Bank’s standard
requirements therefor (a copy of such requirements having previously been
delivered to O.Com), and in accordance with the Title Company’s requirements for
issuing a Same As Survey (ALTA 25) Endorsement to the Title Policy.

 

(k)           Soil reports on the Land, indicating that the soil will adequately
support the Improvements when constructed in accordance with the Plans.

 

(l)            The Environmental Audit addressed to Administrative Bank or, in
the event the Environmental Audit is not addressed to the Administrative Bank,
O.Com shall provide the Environmental Audit together with a reliance letter
addressed to Administrative Bank in compliance with Administrative Bank’s
requirements.

 

(m)          [Reserved].

 

(n)           Certificates of insurance indicating that all insurance currently
required under the terms of Exhibit I, attached hereto, is in place, each of
which is to be provided promptly upon becoming available to O.com but no later
than ten (10) Business Days after the Closing Date except with respect to the
Builder’s All Risk policy, which shall be provided prior

 

52

--------------------------------------------------------------------------------


 

to the earlier of vertical construction of the Improvements or the funding of
the first Advance on the Real Estate Loan.

 

(o)           O.Com’s estimated schedule for construction of the Improvements in
accordance with the Plans, and a draw schedule for disbursement of the Real
Estate Loan proceeds.

 

(p)           A zoning letter from an appropriate officer of the City regarding
zoning and building code compliance, prepared in accordance with Administrative
Bank’s standard requirements therefore (which requirements have previously been
delivered to O.Com and Title Company); such letter to be satisfactory to
Administrative Bank, in Administrative Bank’s reasonable discretion.

 

(q)           A certificate addressed to Administrative Bank from the Project
Architect, in the form set forth as Exhibit L to be provided promptly upon
becoming available to O.Com but no later than sixty (60) days prior to the
initial Advance on the Real Estate Loan.

 

(r)            A copy of O.Com’s Organizational Documents, certified as true,
correct and complete by a manager of O.Com authorized to do so, together with
(i) a current certificate of existence or good standing from the jurisdiction in
which O.Com was organized (and from the jurisdiction in which the Land is
located, if different from the jurisdiction in which O.Com was organized),
(ii) resolutions and/or consents of those parties necessary to authorize the
transaction contemplated hereby, and (iii) a recordable statement of authority
indicating those individuals authorized to execute the Loan Documents for O.Com.

 

(s)            A copy of Overstock’s Organizational Documents, certified as
true, correct and complete by an officer of Overstock authorized to do so,
together with (i) a current certificate of existence or good standing from the
jurisdiction in which Overstock was organized, and (ii) resolutions and/or
consents of those parties necessary to authorize the transaction contemplated
hereby.

 

(t)            The most current available financial statements of O.Com and
Overstock, signed and certified as true, correct and complete by a manager of
officer thereof.

 

(u)           The fully-executed Fee Letter, together with payment of the Fees
due to Administrative Bank pursuant to the Fee Letter.

 

(v)           A flood zone certification from a consultant acceptable to
Administrative Bank indicating that the Project is not located in a flood plain
or any other flood-prone area as designated by any governmental agency;
provided, however, that if the Project is so located, O.Com shall provide proof
of flood insurance to Administrative Bank.

 

(w)          Satisfactory evidence that O.Com has contributed such portion of
O.Com’s Equity as required in the definition thereof to be contributed prior to
any Advance on the Real Estate Loan, and in accordance with the Budget.

 

53

--------------------------------------------------------------------------------


 

(x)                                 Borrowers shall establish operating accounts
with Bank for purposes of receipt of Loan proceeds hereunder (the “Operating
Accounts”).  Advances of Loan proceeds made hereunder shall be deposited into
such Operating Accounts.

 

(y)                                 Permits for the demolition, if applicable,
and excavation of, and other site work on, the Land, if required by Governmental
Requirements, with all other permits required to be in effect as of such date
for construction of the Improvements to be provided promptly upon becoming
available to O.Com but no later than sixty (60) days prior to the initial
Advance on the Real Estate Loan.

 

(z)                                  A schedule of all other necessary licenses
that  must be obtained in order to commence construction of the Improvements,
together with all issued licenses and permits for any such construction work
commenced on or before the Closing Date (provided that any such commencement has
been approved in writing by Administrative Bank).

 

(aa)                          Letters from the suppliers confirming the
availability of water, storm and sanitary sewer, gas, electric and telephone
utilities for the Project to be provided as soon as available to O.Com but no
later than sixty (60) days prior to the initial Advance on the Real Estate Loan.

 

(bb)                          Lien releases or waivers (as applicable) from all
contractors, subcontractors, materialmen and suppliers which have commenced work
on the Project or provided materials and/or supplies related to the construction
work with respect to the Improvements on or before the Closing Date.

 

(cc)                            A copy of each noncancellable agreement relating
to the management, operation or maintenance of the Property and of each such
agreement which cannot be cancelled by thirty (30) days’ or less notice.

 

(dd)                          Copy of Hedging Documents, if applicable.

 

(ee)                            Any other agreement or document required by the
terms of this Agreement as being required prior to the initial Advance on the
Real Estate Loan, which shall be incorporated into this Section 2.1 by
reference, and all other information, documents and/or exhibits that may be
required, in Administrative Bank’s reasonable judgment, to assure compliance
with the foregoing conditions.

 

Section 2.2                                   Loan Documents.   On or before the
Closing Date, Borrowers shall execute and deliver (or cause to be executed and
delivered) to Administrative Bank, the Loan Documents and such other documents
as Banks may require, in form and substance acceptable to Banks and to their
counsel, to evidence and secure the Loan.  Administrative Bank may designate
which of the Loan Documents are to be placed of record, the order of recording
thereof, and the offices in which the same are to be filed and/or recorded. 
Borrowers shall pay all filing documentary, intangible, recording and/or
registration taxes and/or fees due upon the Note, if any, the Mortgage, any
financing statements and/or the other Loan Documents.

 

Section 2.3                                   Title Insurance.   On or prior to
the Closing Date, Administrative Bank shall have received the Title Policy, or a
marked-up commitment to issue the Title Policy, signed

 

54

--------------------------------------------------------------------------------


 

by an officer of the Title Company, in form and substance satisfactory to
Administrative Bank and including, without limitation, all endorsements as
required by Administrative Bank, and satisfactory reinsurance agreements to the
extent required by Administrative Bank.  Title Company will provide priority
insurance over all possible mechanics’ lien claims, despite the fact that
construction of the Improvements may have commenced prior to the recording of
the Mortgage.

 

Section 2.4                                   Opinion of Borrowers’ Counsel. 
 Administrative Bank shall have received from outside counsel for Borrowers’ one
or more current written opinions, in form and substance acceptable to
Administrative Bank, addressed to Administrative Bank and the Banks, covering
matters such as due formation, authorization, execution and delivery of the Loan
Documents and enforceability of the Loan Documents.

 

Section 2.5                                   Appraisal.   All appraisals
required to be delivered to Administrative Bank pursuant to this Agreement shall
meet the Required Appraisal Standard.  All appraisals delivered pursuant to this
Agreement may be used by Administrative Bank to determine if the Project meets
the Loan to Value Requirement.  Prior to the Closing Date, Bank shall have
received the Initial Appraisal.

 

ARTICLE III

 

ADVANCES OF LOAN PROCEEDS

 

Section 3.1                                   General.   The Real Estate Loan
proceeds shall be advanced by the Banks for the benefit of O.Com in accordance
with the terms and conditions set forth in this Article III.  All monies
advanced by the Banks with respect to the Project (including amounts payable to
any Bank and advanced by such Bank to Administrative Bank pursuant to the terms
hereof) shall constitute an Advance on the Real Estate Loan made to O.Com under
this Agreement, evidenced by the Real Estate Notes and secured by the other Loan
Documents, and interest shall be computed thereon, as prescribed by this
Agreement and the Real Estate Notes, from the date the Loan account is charged
with the amount of the Advance on the Real Estate Loan.

 

O.Com may reallocate items in the Budget without the prior written consent of
Administrative Bank provided that the cumulative effect of all such
reallocations without the consent of the Required Banks will not be changes that
are in excess of 10% as to any single line item on the Budget or 5% of the total
Budget.  Additional reallocations will require the prior written consent of
Required Banks.  Any such reallocation must ensure compliance with the “In
Balance” requirements of Section 3.5.

 

No Advance on the Real Estate Loan shall constitute a waiver of any condition
precedent to the obligation of any Bank to make any further Advance on the Real
Estate Loan.  All conditions precedent to the obligation of Banks to make any
Advance on the Real Estate Loan are imposed hereby solely for the benefit of
Banks, and no other party may require satisfaction of any such condition
precedent or shall be entitled to assume that Banks will make or refuse to make
any Advance on the Real Estate Loan in the absence of strict compliance with
such condition precedent.

 

55

--------------------------------------------------------------------------------


 

Administrative Bank may, at Administrative Bank ‘s option, without any
obligation to do so, advance to Banks, all sums due or to become due to
Administrative Bank or Banks under this Agreement or under any of the other Loan
Documents, including but not limited to amounts owed to Administrative Bank and
Banks under Section 9.2 in connection with this Agreement and with the Real
Estate Loan.

 

Except as permitted by Section 3.5, in the event that the total amount of the
Real Estate Loan exceeds the amount needed to fully pay all cost allocations set
forth on the Budget approved by Administrative Bank, Banks shall not be required
to advance, and O.Com shall not be entitled to receive, the excess.

 

Notwithstanding anything herein to the contrary,

 

(a)                                 Banks shall not be obligated to make
Advances on the Real Estate Loan if, following such advance, (i) the outstanding
principal balance of the Real Estate Loan exceeds 65% of the total costs of the
Project, preliminarily determined to be $86,028,626, as such costs are
ultimately shown on the Budget, or (ii) the sum of (x) the then outstanding
principal balance of the Real Estate Loan, and (y) the remaining unfunded amount
of the Real Estate Loan exceeds 80% of the value of the completed Project as
shown on the most recent Bank Approved Appraisal permitted by this Agreement.

 

(b)                                 Banks shall not be obligated to make
Advances on the Real Estate Loan unless O.Com has theretofore delivered to
Administrative Bank copies of all licenses and permits required in connection
with the work giving rise to the Project costs intended to be paid with such
proceeds and all subcontracts relating to such work.

 

Section 3.2                                   Draw Requests.

 

(a)                                 O.Com shall deliver to Administrative Bank
on a monthly basis evidence of the Project costs funded during the preceding
month (whether from Real Estate Loan proceeds or otherwise including those
funded by the O.Com Equity), the Draw Request, an itemized summary and copies of
all soft cost invoices included in such disbursement, together with all other
supplemental and related documents, including signed AIA Forms G702/703 for the
General Contractor, and an inventory list of all soft costs and invoices for all
soft costs included in such disbursement.  Items for payment reflected in such
invoices provided with each Draw Request, are not acceptable if aged more than
ninety (90) days unless such delay was the fault of a good faith dispute
relating to such invoice.

 

(b)                                 Upon receipt of a Draw Request,
Administrative Bank shall cause Inspecting Architect to inspect the Improvements
(if said inspection has not already been scheduled or completed prior to
Administrative Bank’s receipt of the Draw Request) and to confirm progress of
construction work with respect to the costs of such work.  If Administrative
Bank determines, based on the confirmation of the Inspecting Architect, that
construction is proceeding in a timely fashion in accordance with the Plans and
otherwise in the manner required by this Agreement and that all conditions to
such disbursement shall have been fulfilled, the Banks shall make the
disbursement on the date requested by O.Com or as close to such requested date
as is commercially reasonable (not to be less than ten (10) Business Days from

 

56

--------------------------------------------------------------------------------


 

delivery to Administrative Bank of the Draw Request) in the manner specified
below.  No more than one Advance on the Real Estate Loan shall be made each
month.

 

(c)                                  As conditions precedent to the first
Advance on the Real Estate Loan, O.Com shall provide all items listed in
Section 2.1, including those items that are designated by this Agreement to be
provided post-closing, in addition to satisfying all other conditions stated in
this Agreement as items to be satisfied prior to an Advance on the Real Estate
Loan.

 

(d)                                 As a condition precedent to the first
Advance on the Real Estate Loan and each subsequent advance, O.Com shall furnish
or cause to be furnished to Administrative Bank the following documents covering
each draw request, as applicable, in form and substance reasonably satisfactory
to Administrative Bank:

 

(i)                                     A complete and fully executed Draw
Request from O.Com, including without limitation a Draw Request Certification
and O.Com’s Letter of Draw Request in the form attached hereto as Exhibit B-3, a
Contractor’s Sworn Statement, and an itemized summary of and copies of invoices
for all soft costs included in such Draw Request.  Without limiting the
foregoing, in connection with any Draw Request, O.Com shall submit, as
applicable, signed and notarized AIA Forms G702/703 for the General Contractor,
and invoices for all soft costs included in such Draw Request;

 

(ii)                                  Evidence satisfactory to Administrative
Bank that all then sums due (invoiced and payable) in connection with the
acquisition, development and construction with respect to the Improvements then
completed have been paid through the contribution of O.Com Equity (or will be
paid from the requested Advance) in full and that no party claims any statutory
or common law lien (other than Permitted Encumbrances) arising out of the
construction of the Improvements or the supplying of labor, material, and/or
services in connection therewith;

 

(iii)                               A conditional waiver of mechanic’s lien
and/or materialman’s lien, executed by the General Contractor in the amount of
the lienable costs of the Property payable from the requested Advance on the
Real Estate Loan, together with unconditional lien waivers (or partial lien
waivers, if applicable) from the General Contractor with regard to all Advances
prior to the then pending Advance, together with unconditional lien waivers (or
partial lien waivers, if applicable) from all subcontractors for all work up to
the date that is 60 days prior to the then pending Advance ; however, with
respect to the final Advance on the Real Estate Loan proceeds to be paid to the
General Contractor and subcontractors under their respective contracts, such
mechanic’s lien and/or materialman’s lien waivers shall be conditional final
waivers, with such waivers to be final unconditional 30 days after final Advance
on the Real Estate Loan is made;

 

(iv)                              Copies of any change orders, whether proposed
or executed, which have not been previously furnished to Administrative Bank and
the pending change order log maintained by the General Contractor;

 

(v)                                 Copies of material subcontractors’ contracts
(having a contract sum in excess of $500,000) to the extent not previously
furnished;

 

57

--------------------------------------------------------------------------------


 

(vi)                              Such other documentation as may be required by
the Title Company to issue a CLTA 122 endorsement (or its ALTA equivalent) to
and continuation of the Title Policy covering the amount of the requested
advance, and all advances made to date, reflecting that there have been no
mechanics’ or materialmen’s liens filed since the date of the issuance of the
Title Policy, and updating the effective date of the Title Policy to the
relevant advance date, which endorsement shall be provided at O.Com’s expense.
Upon demand of Administrative Bank, O.Com shall immediately cause any liens or
other matters to be satisfied;

 

(vii)                           If any significant dispute arises between or
among O.Com, General Contractor or any subcontractor and/or material supplier or
any party to a material contract, a written summary of the nature of such
dispute;

 

(viii)                        An updated and current copy of the Stored
Materials Log, which Stored Materials Log shall provide that all of the Stored
Materials are located in the jurisdiction in which the Land is situated subject
to the provisions of Section 3.2(e);

 

(ix)                              Copies of all licenses and permits not
previously delivered by O.Com to Bank that are required in connection with the
work giving rise to the Project costs intended to be paid with such proceeds and
all subcontracts relating to such work;

 

(x)                                 With respect to the first Advance on the
Real Estate Loan, the Administrative Bank shall have received evidence
reasonably satisfactory to it that any credit facility currently in effect for
Overstock other than those under the Loan Documents and any facility that would
be permitted by Section 5.32 shall have been terminated and cancelled and all
Indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Revolving Loans) and any and all liens thereunder, if
any, shall have been terminated and released; and

 

(xi)                              Such other information as Administrative Bank
(or any Bank through Administrative Bank) may reasonably require to verify the
substance of a Draw Request.

 

(e)                                  Stored Materials. No Stored Materials shall
be purchased by or installed by O.Com under any security agreement, financing
lease or other agreement whereby the seller reserves or purports to reserve
title, a Lien, the right of removal or repossession or the right to consider
such items personal property after their incorporation into the Improvements,
unless previously authorized in writing by Administrative Bank, in its sole
discretion.  Advances for materials stored on-site or off-site are subject to
approval by Administrative Bank in its sole discretion in writing, provided,
however, that Administrative Bank will, in its reasonable discretion, approve
such on-site or off-site storage if O.Com provides to Administrative Bank for
review and approval, (i) evidence that O.Com has acquired title to the same and
such materials are covered by insurance required and Administrative Bank is
named as additional insured on insurance certificate; (ii) the Stored Materials
Log for review by Administrative Bank and the Inspecting Architect, together
with all invoices and bills of sale for such materials itemized therein; (iv) a
schedule for the prompt incorporation thereof into the Property; (v) written
confirmation from the Inspecting Architect verifying and approving the cost and
acquisition of said materials, that such materials are stored in a secure
building or bonded warehouse located on

 

58

--------------------------------------------------------------------------------


 

the Land, or in the jurisdiction in which the Land is situated, and that such
materials are tagged and separate and not subject to commingling with other
materials.

 

Section 3.3                                 Reserved.

 

Section 3.4                                 Reserved.

 

Section 3.5                                 Loan in Balance.   Banks shall not
be obligated to make any Advance on the Real Estate Loan proceeds unless and
until O.Com has provided Administrative Bank with evidence reasonably acceptable
to Administrative Bank that the Real Estate Loan is “In Balance”.  For purposes
of this Agreement, the term “In Balance” means that (a) O.Com has paid, in cash,
costs of the Project shown in the Budget, equal to at least the amount of item
(i) under O.Com’s Equity (not including any payments to a Related Party that
Administrative Bank does not permit to be included as a portion of O.Com’s
Equity); (b) as to any line item in the Budget, all remaining unpaid costs of
completing such line item, as determined by Administrative Bank , do not exceed
the amount of the Real Estate Loan proceeds allocated to such line item, as
reflected in the Budget, and not yet advanced by Banks (plus any unused
contingency amount in the Budget that may be applied by O.Com at its
discretion); (c) as to the Project, all remaining unpaid cost of construction of
the Project, as reasonably determined by Administrative Bank do not exceed the
amount of the Real Estate Loan proceeds not yet advanced by Banks plus item
(ii) under O.Com’s Equity; and (d) O.Com is in compliance with the Loan to Value
Requirement as established by the most recent Bank Approved Appraisal required
by this Agreement.

 

Notwithstanding any provision of this Agreement to the contrary, in the event
that Administrative Bank or O.Com reasonably determines that the unadvanced
balance of the Real Estate Loan proceeds plus item (ii) in O.Com’s Equity is
insufficient to (i) cover any cost allocation set forth on the Budget, and
(ii) pay all costs and expenses of Completion, it shall notify the other parties
hereto of such determination, and O.Com shall, within five (5) Business Days
following demand made to O.Com, deposit with Administrative Bank funds equal to
said insufficiency in order to bring the Real Estate Loan back In Balance.  In
addition, in the event there is an increase in any cost category line item of
the Budget, that is not to be funded through a re-allocation of the amounts set
forth in the Budget that is permitted hereby, O.Com shall, within five
(5) Business Days following demand made to O.Com, deposit with Administrative
Bank funds in an amount necessary to bring said line item back “In Balance.” 
All sums so deposited shall be advanced by Administrative Bank to pay costs of
the Project in the same manner as, and prior to, further Advances on the Real
Estate Loan proceeds hereunder.  In the event that (i) funds are deposited by
O.Com pursuant to this Section 3.5, (ii) those funds are used to achieve
Completion, and (iii) not all of the Real Estate Commitment is advanced to
achieve Completion, O.Com may request in writing a final Advance on the Real
Estate Loan prior to Conversion in the amount of the lesser of (x) all amounts
deposited pursuant to this Section 3.5 and used to achieve Completion and
(y) the remaining undisbursed amount of the Real Estate Loan.  Notwithstanding
anything to the contrary herein or in any other Loan Document, such amounts may
be distributed by O.Com to Overstock if the requirements for such a distribution
under Section 5.22 are met.  The Administrative Bank agrees to provide to O.Com
on request, the calculations used by the Administrative Bank in any
determination that the Real Estate Loan is not “In Balance.”

 

59

--------------------------------------------------------------------------------


 

Section 3.6                                 Inspections.   Administrative Bank,
any Bank, the Title Company, the Inspecting Architect, Consultants and their
representatives shall have access to the Project at all reasonable times and
with reasonable advance notice to Borrowers shall have the right to enter the
Project and to conduct such inspections thereof as they shall deem necessary or
desirable for the protection of Administrative Bank’s or Banks’ interests.

 

Administrative Bank may retain the Inspecting Architect and any other
Consultants deemed necessary or desirable by Administrative Bank, at O.Com’s
expense, to make periodic inspections of the Project and to review all change
orders and the change order log relating to the Project.  Administrative Bank
may request the Inspecting Architect, before any Advance on the Real Estate Loan
proceeds is made, to inspect all work and materials for which payment is
requested and all other work upon the Project, review the current Draw Request,
approve such work and Draw Request and/or submit to Administrative Bank a
progress inspections report.  Administrative Bank may also retain such other
Consultants as Administrative Bank deems necessary or convenient to perform such
services as may, from time to time, be required by Administrative Bank in
connection with the Loan, this Agreement, the other Loan Documents or the
Project.

 

Neither O.Com, nor General Contractor, nor any third party shall have the right
to use or rely upon the reports of the Inspecting Architect or any other reports
generated by Administrative Bank, any Bank or any Consultant for any purpose
whatsoever, whether made prior to or after commencement of construction work
with respect to the Improvements.  O.Com shall be responsible for making its own
inspections of the Project during the course of such construction work and shall
determine to its own satisfaction that the work done and materials supplied are
in accordance with applicable contracts with its contractors.  By advancing
funds after any inspection of the Project by Banks or the Inspecting Architect,
Administrative Bank and Banks shall not be deemed to waive any Event of Default,
waive any right to require construction defects to be corrected in accordance
with this Agreement, or acknowledge that all construction conforms with the
Plans.

 

Notwithstanding any provisions of this Agreement to the contrary, in the event
that Administrative Bank shall determine reasonably as a result of such
inspections that the actual quality or value of the work performed or the
materials furnished does not correspond in a material respect with the quality
or value of the work required by the Plans, Administrative Bank shall notify
O.Com of its objections thereto, and, upon demand, O.Com shall correct the
conditions to which Administrative Bank reasonably objects.

 

Section 3.7                                 Banks’ Responsibilities.   It is
expressly understood and agreed that neither Administrative Bank nor any Bank
assumes any liability or responsibility for the sufficiency of the Loan proceeds
to complete the Project, for protection of the Project, for the adequacy of the
Plans, the compliance of the Project and/or Plans with Governmental
Requirements, for the satisfactory completion of the Project, for inspection
during construction or to notify O.Com, General Contractor or any other party of
any construction defects, for the adequacy or accuracy of the Budget, for any
representations made by O.Com, or for any acts on the part of O.Com or its
contractors to be performed in connection with the construction of the Project.

 

60

--------------------------------------------------------------------------------


 

Section 3.8                                 Procedures for Advances on Real
Estate Loan.

 

(a)                                 Request for Advances.  Any request by O.Com
for an Advance on the Real Estate Loan shall be made at least ten (10) Business
Days prior to the date of the requested advance and within two (2) Business Days
after receipt thereof, Administrative Bank shall provide a complete copy of such
request for advance to the Banks.

 

(b)                                 All Advances.  Not less than two
(2) Business Days prior to the date of any Advance on the Real Estate Loan
pursuant to a request by O.Com, Administrative Bank shall give prompt written
notice, by facsimile, electronic mail or other means, to each Bank of the
anticipated advance, the date of the advance and each Bank’s Percentage
thereof.  Each Bank, by not later than 12:00 p.m. (Salt Lake City time) on the
date of such advance, shall make available to Administrative Bank, in
immediately available funds, such Bank’s Percentage of such advance.  If
Administrative Bank receives each Bank’s portion of the advance on or before
12:00 p.m. (Salt Lake City time) and unless any applicable condition specified
in Article III has not been satisfied (in which case Administrative Bank will
promptly notify O.Com in writing of such failure to meet a condition),
Administrative Bank will make the amount of the requested advance available to
O.Com by 1:00 p.m. (Salt Lake City time) on such date.

 

Unless Administrative Bank shall have been notified by any Bank in writing,
prior to the date of an Advance on the Real Estate Loan, that such Bank does not
intend to make available to Administrative Bank its Percentage of such Advance,
Administrative Bank may (but is not required to) assume that each Bank has made
such amount available to Administrative Bank on such date, and Administrative
Bank may, in reliance upon such assumption, make available to O.Com a
corresponding amount.  Should any Bank fail to make available to Administrative
Bank its Percentage of any Advance on the Real Estate Loan required to be made
pursuant to the terms hereof (such Bank in such case being a Defaulting Bank),
the other Banks shall nevertheless be obligated to make available to
Administrative Bank their respective Percentages of the advance, but no Bank
shall be responsible for the failure of any other Bank to make available to
Administrative Bank such other Bank’s Percentage of any such payment.  O.Com and
any Defaulting Bank jointly and severally agree to repay to Administrative Bank
on demand the amount payable by any Defaulting Bank, together with interest
thereon at the Loan Rate if paid by O.Com and at the rate specified below, if
repaid by Defaulting Bank; provided, however, if such Defaulting Bank shall pay
to Administrative Bank its Percentage of any Advance on the Real Estate Loan
together with interest thereon as provided in this Section, the amount paid
shall constitute such Defaulting Bank’s Advance for purposes of this Agreement,
and, after such repayment, Defaulting Bank shall again be a Bank for the
purposes of this Agreement.  So long as any Bank is a Defaulting Bank hereunder,
(i) the Defaulting Bank shall pay to Administrative Bank interest (and interest
shall accrue and be payable thereon) on Defaulting Bank’s Percentage of such
Advance on the Real Estate Loan until such advance is paid to Administrative
Bank at a rate equal to the Loan Rate commencing on the date such Advance was to
have been made to Administrative Bank, and (ii) it shall not be deemed to be a
Bank for the purposes of determining whether all Banks have approved or given
their consent to any action, inaction or other matter under this Agreement. 
Notwithstanding anything contained herein to the contrary, in no event shall any
Defaulting Bank be entitled to receive any repayment of its Percentage of any
Advances on the Real Estate Loan (or any interest earned thereon) until such
time as all Banks which are not Defaulting Banks have received repayment in full
of their Real Estate Notes,

 

61

--------------------------------------------------------------------------------


 

together with all interest thereon and other amounts due to such Banks
hereunder.  In addition to the remedies set forth in this Section 3.8, O.Com and
Administrative Bank shall be entitled to pursue all other remedies available at
law or in equity against any Defaulting Bank.

 

Section 3.9                                 Retainage.

 

(a)                                 The retainage of five percent (5.0%) set
forth in the General Contract shall not be paid to the Contractor until the
retainage is released in accordance with the terms hereof.

 

(b)                                 Administrative Bank shall authorize the
release of the retainage amount only upon the fulfillment of the following
conditions; provided, however, that Administrative Bank may authorize the early
release of retainage so long as O.Com has provided Administrative Bank with a
final lien release from the applicable subcontractor and evidence that the
surety that has bonded such subcontractor has consented to such release, if
applicable:

 

(i)                                     All other conditions for disbursement
shall continue to be met;

 

(ii)                                  The final $2,860,000 portion of O.Com
Equity has been contributed;

 

(iii)                               The elements of Completion have been met;

 

(iv)                              Administrative Bank shall have received
conditional final lien releases from the General Contractor, and all
subcontractors with respect to the work performed in connection with the
construction and equipping of the Improvements;

 

(v)                                 Administrative Bank shall have received tax
receipts evidencing the payment of the current year’s real estate taxes and
assessments to the extent such taxes and assessments are then due and payable;
and

 

(vi)                              Administrative Bank shall have received a
letter from O.Com whereby O.Com represents and warrants that O.Com has inspected
the construction work with respect to the Project and, to its Knowledge, such
construction work, except for punch list items, have been completed in
accordance with the applicable Plans;

 

(vii)                           At Administrative Bank’s request, receipt by
Administrative Bank of final “as built” plans for the Improvements; and

 

(viii)                        If required by Administrative Bank, Administrative
Bank shall have received a detailed inventory certified by an authorized
signatory of O.Com, showing make, model, valuation and location of all material
fixtures and equipment (except fixtures and equipment of tenants) used in the
operation or maintenance of any part of the Improvements and located on the
Project.

 

62

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Borrowers each represent, warrant and covenant to Administrative Bank and Banks
that:

 

Section 4.1                                 Borrowers’ Formation and Powers.

 

(a)                                 O.Com is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Utah, and qualified and authorized to do business in all jurisdictions in which
the conduct of its business and affairs requires it to be so qualified.  O.Com
has all power, authority, permits, consents, authorizations and licenses
required as of the date of this representation and warranty is made that are
necessary to carry on its business, to construct, equip, own and operate the
Project and to execute, deliver and perform its obligations under this Agreement
and the other Loan Documents; all consents necessary to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents have
been duly adopted and are in full force and effect as against O.Com; and this
Agreement and the other Loan Documents have been duly executed and delivered by
O.Com.

 

(b)                                 Overstock is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and qualified and authorized to do business in all jurisdictions in which the
conduct of its business and affairs requires it to be so qualified except to the
extent that any failure to be so qualified would not constitute a Material
Adverse Occurrence.  Overstock has all power, authority, permits, consents,
authorizations and licenses necessary to carry on its business except to the
extent that any failure to have any such permit, consents, authorizations or
licenses would not constitute a Material Adverse Occurrence.  Overstock has all
power, authority, permits consents, authorizations and licenses necessary  to
own a one hundred percent (100%) interest in O.Com, and to execute, deliver and
perform its obligations under the Guaranty, the Indemnity and any other Loan
Document to which it is a party.  Overstock has all consents necessary to
authorize the execution, delivery and performance of the Guaranty, the Indemnity
and the other Loan Documents to which it is a party, and such agreements  have
been duly executed and delivered by Overstock, and, assuming the due execution
and delivery thereof by the other parties thereto, are in full force and effect
as against Overstock.

 

Section 4.2                                 Reserved.

 

Section 4.3                                 Authority.  The execution, delivery
and performance by each Borrower of this Agreement and other Loan Documents to
which a Borrower is a party have been duly authorized by all necessary corporate
or limited liability company action and do not and will not (i) violate in any
material respect any Governmental Requirements  having applicability to such
Borrower or such Borrower’s Organizational Documents, (ii) result in a breach of
or constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which such Borrower is a party or by
which it or its properties may be bound, or (iii) will not result in or require
the creation or imposition of any Lien against any of its material properties
pursuant to the provisions of any agreement or other document binding upon or
applicable to such Borrower or any of its properties, except pursuant to the
Loan Documents.

 

63

--------------------------------------------------------------------------------


 

Section 4.4                                 No Approvals.   No authorization,
consent, approval, license, exemption of or filing or registration with any
Governmental Authority is necessary to the valid execution, delivery or
performance by Borrowers of this Agreement, the Notes, the Guaranty, or any
other Loan Documents to which a Borrower is a party except any such items as
have been obtained or made on or before the Closing Date and any such item not
required by this Agreement to be obtained as of the Closing Date.

 

Section 4.5                                 Legal and Valid Obligations.  This
Agreement, the Notes, the Indemnity, the Guaranty and the other Loan Documents
to which a Borrower is a party constitute (or will constitute, when duly
executed and delivered by the other parties thereto) the legal, valid and
binding obligations of that Borrower, enforceable against that Borrower in
accordance with their respective terms, subject to bankruptcy and insolvency
laws and other laws generally affecting the enforceability of creditor’s rights
generally and subject to limitations on the availability of equitable remedies.

 

Section 4.6                                 Litigation.   There are no actions,
suits or proceedings pending or, to the Knowledge of  Borrowers, threatened
against a Borrower or affecting the Project, at law or in equity or before any
Governmental Authority that contests the validity or enforceability of this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby or as a result of which a Borrower would reasonably be expected to become
subject to any judgment or liability which would constitute a Material Adverse
Occurrence.  A Borrower is not in default with respect to any final judgment,
writ, injunction, decree, rule or regulations of any court, arbitrator or
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign resulting in a Material
Adverse Occurrence.

 

Section 4.7                                 Title.   O.Com has good, marketable
and insurable fee simple title to the Land, and good title to the rest of the
Project, subject to no Liens except Permitted Encumbrances.  No Borrower has any
Knowledge of any mechanics’, materialman’s or other similar Liens which have
been filed for work, labor or materials affecting the Project except as
disclosed to Banks.

 

Section 4.8                                 Defects and Hazards.   A Borrower
does not have Knowledge of any defects, facts or conditions affecting the Land
that would make it unsuitable for the use contemplated hereunder or of any
abnormal hazards (including soils and groundwater contamination, earth movement
or slippage) affecting the Land that have not been previously disclosed in
writing to Banks by a Borrower.

 

Section 4.9                                 Payment of Taxes.   There have been
filed all federal, state and local Tax returns with respect to each Borrower
that  are required to be filed, subject to any applicable extensions.  Borrowers
have paid or caused to be paid to the respective taxing authorities all Taxes as
shown on such returns or on any assessments received to the extent that such
Taxes have become due, except those which (i) are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP, or (ii) nonpayment of which would not constitute a
Material Adverse Occurrence or create a Lien that is not a Permitted
Encumbrance.  Neither Borrower has Knowledge of any proposed Tax assessment
against a Borrower that would reasonably be expected to constitute a Material

 

64

--------------------------------------------------------------------------------


 

Adverse Occurrence, and neither Borrower is obligated by any other agreement,
tax treaty, instrument or otherwise to contribute to the payment of Taxes owed
by any other person or entity.  All material Tax liabilities are adequately
provided for or reserved against on the books of Borrowers, as appropriate.

 

Section 4.10                          Agreements.

 

(a)                                 Each Borrower is not in default in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any agreement or instrument to which such
Borrower is a party the effect of which default would constitute a Material
Adverse Occurrence.  The General Contract constitutes the entire agreement
between O.Com and the General Contractor with respect to the construction of the
Project.  O.Com has performed all of its obligations required by the General
Contract and/or Architect’s Agreement as of the date hereof, and has paid all
sums under the General Contract and/or Architect’s Agreement which are required
to be performed or paid as of the date hereof.

 

(b)                                 Each Borrower has met the material
requirements of  any order or decree of any Governmental Authority.

 

Section 4.11                          No Defaults under Loan Documents or Other
Agreements.   To the Knowledge of Borrowers, there are no circumstances that
presently exist that, upon closing of this Loan Agreement, would result in an
Event of Default. Each Borrower is not in default in the payment of the
principal or interest on any of its Indebtedness for borrowed money (assuming
the passage of any applicable grace, cure or notice period).  O.Com is not
obligated for the payment of any commission or other fee with respect to the
purchase of the Land, or if O.Com is so obligated, such commission or other fee
has been paid in full.

 

Section 4.12                          Conformance with Governmental Requirements
and Restrictions.   Except as otherwise required by this Agreement at a time
post-closing, O.Com has obtained all permits which are necessary for the
construction of the Project in accordance with the Plans and in accordance with
all applicable Governmental Requirements, including all permits for the
Improvements, annexation agreements, plot plan approvals, subdivision approvals
(including the approval and recordation of any required subdivision map),
environmental approvals (including a negative declaration or an environmental
impact report if required under applicable law), sewer and water permits and
zoning and land use entitlements.  O.Com has obtained all approvals of the
parties required in connection with the construction of the Project pursuant to
any license, easement or restriction affecting the Land.  The Project will in
all material respects conform to and comply with said covenants, conditions,
restrictions, reservations and Governmental Requirements.

 

Without limiting the foregoing, O.Com is aware of and shall comply with the
Record of Decision and Institutional Controls governing the management of soil
and ground water on the Land during the proposed development and operation of
the Project.

 

Section 4.13                          Project Costs.   The preliminary Project
budget provided to the Administrative Bank represents a good faith estimate of
the costs of completing the Project, with

 

65

--------------------------------------------------------------------------------


 

Administrative Bank acknowledging that a final Budget and Sworn Construction
Cost Statement shall be provided post-closing.

 

Section 4.14                          Utilities, etc.   Telephone services, gas,
electric power, storm sewers, sanitary sewer and water facilities are available
to the boundaries of the Land, reasonably adequate to serve the Project and not
subject to any conditions that will unduly limit the use of the Project. All
streets and easements necessary for construction and operation of the Project
are available to the boundaries of the Land.

 

Section 4.15                          Personal Property.   Overstock is now and
shall continue to be the sole owner of the Collateral described in the Security
Agreement free from any lien, security interest or adverse claim of any kind,
except for Permitted Encumbrances.  Overstock shall not encumber or permit to
exist any Lien with respect to the Collateral described in the Security
Agreement and otherwise with respect to Overstock’s general intangibles, whether
now existing or hereafter arising.  O.Com is now and shall continue to be the
sole owner of all of its assets, including the assets described in the Mortgage,
free from any lien, security interest or adverse claim of any kind whatsoever,
except for Permitted Encumbrances.

 

Section 4.16                          Condemnation.   No condemnation proceeding
or moratorium is pending or, to the Knowledge of a Borrower, threatened against
the Land which would impair the construction, use, sale or occupancy of the Land
or its Improvements.

 

Section 4.17                          [Reserved].

 

Section 4.18                          [Reserved].

 

Section 4.19                          Federal Reserve Regulations.   No portion
of the Loan hereunder will be used to purchase or carry any “margin stock” as
defined in Regulation U of the Board of Governors of the Federal Reserve System
of the United States or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might constitute this transaction as a “purpose credit”
within the meaning of said Regulation U.  No portion of the Loan hereunder will
be used for any purpose that violates, or which is inconsistent with, the
provisions of Regulation X of the Board of Governors of the Federal  Reserve
System or any other regulation of said Board of Governors.

 

Section 4.20                          Investment Company Act.   Each Borrower is
not an “investment company,” or an “affiliated person” of, or a “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended.  The making of the Loan, the
application of the proceeds and repayment thereof by Borrowers and the
performance of the transactions contemplated by this Agreement will not violate
any provision of said Act, or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder.

 

Section 4.21                          Securities Laws.   Each Borrower has not:
(a) issued any unregistered securities in violation of the registration
requirements of Section 5 of the Securities Act of 1933, as amended, or any
other law; or (b) violated any rule, regulation or requirement under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, in either case where the effect of such violation would constitute a
Material Adverse Occurrence.

 

66

--------------------------------------------------------------------------------


 

Section 4.22                          Accuracy of Information.   Without
limiting the representations made in Section 4.33, no report, financial
statement, certificate or other factual information (excluding any projections
and excluding all forward-looking information and any information of a general
industry nature or economic nature) furnished by Borrowers to Banks in writing
for purposes of or in connection with this Agreement or the transaction
contemplated hereby, as modified or supplemented by any other information so
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements contained therein (taken as a
whole) in light of the circumstances under which they were made, not misleading
in any material respect as of the date of such information, as so modified or
supplemented.  With respect to any financial projections furnished by Borrowers
to the Banks, Borrowers represent solely that such projections were prepared in
good faith based upon assumptions of Borrowers believed to be reasonable at the
time such projections were prepared; it being agreed by Banks and the
Administrative Bank that projections of future events are not considered to be
facts or assurances of future events and that actual results may differ
materially from projections.

 

Section 4.23                          ERISA Compliance.   Each Benefit Plan
maintained by a Borrower is in compliance in all material respects with all
applicable provisions of ERISA; a Borrower has not violated any material
provision of any Benefit Plan; no “Reportable Event” as defined in Section 4043
of ERISA has occurred and is continuing with respect to any Benefit Plan
initiated by a Borrower; each Borrower has met its minimum funding requirements
under Section 412 of ERISA with respect to each Benefit Plan; and each Benefit
Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Benefit Plan documents.

 

Section 4.24                          Compliance.   Each Borrower:

 

(a)                                 is in compliance with all Governmental
Requirements applicable to it except for instances in which (a) any such
Governmental Requirement is being contested in good faith by appropriate
proceedings or (b) the failure to be in compliance, either individually or in
the aggregate, would constitute a Material Adverse Occurrence as to such
Borrower; and

 

(b)                                 has not received and does not anticipate the
receipt of any order or notice of any violation or claim of violation of any
Governmental Requirement which would constitute a Material Adverse Occurrence as
to the Borrower.

 

Section 4.25                          Consents.   To the extent that any
franchises, licenses, permits, certificates, authorizations, approvals or
consents from any Governmental Authority are material to the present conduct of
the business and operations of each Borrower or are required for the
acquisition, ownership, operation or maintenance by such Borrower of properties
it now owns, operates or maintains or the present conduct of its businesses and
operations, such material franchises, licenses, permits, certificates,
authorizations, approvals and consents have been validly granted, are in full
force and effect and constitute valid and sufficient authorization therefor,
except to the extent that the failure of such franchises, licenses, permits,
certificates, authorizations, approvals and consents that have been validly
granted would not constitute a Material Adverse Occurrence.

 

Section 4.26                          Environmental Laws.   Except as
specifically disclosed in the Environmental Audit, each Borrower:  (a) has not
received any notice or otherwise obtained

 

67

--------------------------------------------------------------------------------


 

Knowledge of any Environmental Liability relating to the Project which would
individually or in the aggregate constitute a Material Adverse Occurrence as to
such  Borrower arising in connection with (i) any non-compliance or alleged
non-compliance with or violation of the requirements of any Environmental  Law,
or (ii) the Release or threatened Release of any Hazardous Substance, or other
substance into the environment; (b) has no Knowledge of any threatened or actual
liability in connection with the Release or threatened Release of any Hazardous
Substance, or other substance into the environment relating to the Project which
would individually or in the aggregate constitute a Material Adverse Occurrence;
or (c) has not received any notice or otherwise obtained Knowledge of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a Release or threatened Release of any Hazardous Substances into
the environment where such liability individually or in the aggregate for all
such liabilities would constitute a Material Adverse Occurrence as to such
Borrower.  Each Borrower has no Knowledge of any written notice of any violation
or alleged non-compliance of any Environmental Laws relating to the Project.

 

Section 4.27                          Anti-Terrorism Regulations.

 

(a)                                 General.  No Borrower or any Affiliate
thereof is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(b)                                 Executive Order No. 13224.  No Borrower or
any Affiliate thereof, or to the Knowledge of the Borrowers, their respective
agents acting or benefiting  in any capacity in connection with the Loans or
other transactions hereunder, is any of the following (each a “Blocked Person”):

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, Executive Order No. 13224;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person  that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;

 

(iii)                               a Person or entity with which any Bank is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv)                              a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224;

 

(v)                                 a Person or entity that is named as a
“specially designated national” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or

 

(vi)                              a person or entity who is affiliated or
associated with a person or entity listed above.

 

68

--------------------------------------------------------------------------------


 

(c)                                  No Borrower or any Affiliate thereof, nor
to the Knowledge of the Borrowers, any of their agents acting in any capacity in
connection with the Loan, any letters of credit or other transactions hereunder
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224.

 

(d)                                 No Borrower nor any Affiliate thereof are a
“Special Designated National” or “Blocked Person” as those terms are defined in
the office of Foreign Asset Control Regulations (31 C.F.R. § 500 et. seq.).

 

Section 4.28                          Subsidiaries.   Schedule 4.28 hereto
contains an accurate list of all Subsidiaries of Overstock as of the Closing
Date, setting forth their respective jurisdiction of organization and the
percentage of equity owned by Overstock.

 

Section 4.29                          Leases.   Except as provided below in
Section 5.27, there is no Lease in effect on the Project.

 

Section 4.30                          Ownership and Control of O.Com.   As of
the date of this Agreement, the sole holder of equity interests in O.Com is
Overstock.

 

Section 4.31                          Use of Loan Proceeds.   The proceeds of
the Real Estate Loan shall be used only to pay for or reimburse O.Com for (and
at the direction of O.Com to pay directly) soft and hard costs related to the
Project.  The Revolving Commitments shall be used for working capital, capital
expenditures and other corporate purposes of Overstock.  In no event shall the
Revolving Commitments be used for the purchase of the Project or construction of
the Improvements.

 

Section 4.32                            Financial Statements.  The December 31,
2013 audited consolidated financial statements of Overstock and its
Subsidiaries, and the unaudited consolidated financial statements of Overstock
and its Subsidiaries at and as of June 30, 2014, heretofore delivered to the
Banks, were prepared in accordance with GAAP in effect on the date such
statements were prepared and present fairly in all material respects the
consolidated financial condition and operations of Overstock and its
Subsidiaries at such dates and the consolidated results of their operations for
the periods then ended.

 

Section 4.33                          Insurance.  Borrowers have obtained or
caused to be obtained the insurance required to be obtained as of the Closing
Date pursuant to Section 5.9 of this Agreement.

 

THE WARRANTIES AND REPRESENTATIONS IN THIS ARTICLE IV, AND ANY ADDITIONAL
WARRANTIES AND REPRESENTATIONS CONTAINED HEREIN AND IN THE OTHER LOAN DOCUMENTS,
SHALL BE DEEMED TO HAVE BEEN RENEWED AND RESTATED BY BORROWERS AT THE TIME OF
EACH REQUEST BY A BORROWER FOR AN ADVANCE ON THE REAL ESTATE LOAN OR A REVOLVING
LOAN OR A SWING LINE LOAN.

 

69

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS OF BORROWERS

 

While this Agreement is in effect, and until Banks have been paid in full the
principal of and interest on all Loans made by Banks hereunder and all other
Obligations under the other Loan Documents, Borrowers agree to comply with,
observe and keep the following covenants and agreements:

 

Section 5.1                                 Completing Construction.   As of the
Closing Date, no construction work with respect to the Improvements has been
commenced pursuant to any contract between O.Com and any person entitled to a
contractor’s or materialman’s lien (any such person being herein a “Contractor”)
except for work performed by Contractor(s) who have executed and delivered to
Administrative Bank agreements in form reasonably acceptable to Administrative
Bank that either subordinate or waive the lien rights of such Contractors to the
liens of Administrative Bank under the Loan Documents including, without
limitation, the liens of Administrative Bank evidenced by the Mortgage.  O.Com
has disclosed to Administrative Bank in writing the balance of all amounts owing
by O.Com to any Contractor for which payment in full has not been made by O.Com
as of the Closing Date.  Notwithstanding the foregoing, no “broken priority”
circumstance shall have occurred prior to the Closing Date unless Administrative
Bank approves the same on or prior to the Closing Date with written assurances
from First American that it will issue the ALTA lenders policy insuring the
Mortgage with respect to all mechanics liens.  O.Com shall commence construction
of the Improvements no later than the Commencement Date unless delayed due to a
Force Majeure.  O.Com shall not become a party to any contract, other than the
General Contract and the Architect’s Agreement, for the performance of any work
on the Project or for the supplying of any labor, materials or services for
construction with respect to the Improvements, except upon such terms and with
such parties as shall be approved in writing by Administrative Bank (which
approval shall not be unreasonably withheld) and subject to the condition that
each Contractor party to any approved contract execute and deliver to
Administrative Bank agreements in form acceptable to Administrative Bank that
either subordinate or waive the lien rights of such Contractors to the liens of
Administrative Bank under the Loan Documents including, without limitation, the
liens of Administrative Bank evidenced by the Mortgage.  No approval by
Administrative Bank of any contract or change order shall make any
Administrative Bank or any Bank responsible for the adequacy, form or content of
such contract or change order.  O.Com shall fully pay for, as contemplated by
this Agreement, the development and construction of the Project in a good and
workmanlike manner and in accordance with the Plans submitted or to be submitted
to and approved by Administrative Bank in accordance with this Agreement, and in
compliance with all applicable Governmental Requirements, and any covenants,
conditions, restrictions and reservations applicable thereto so that Completion
of the development and construction of the Project occurs on or before the
Completion Date.  O.Com assumes full responsibility for the compliance of the
Plans and the Project with all Governmental Requirements, covenants, conditions,
restrictions and reservations, and with sound building and engineering
practices, and, notwithstanding any approvals by Administrative Bank, the Banks
shall have no obligation or responsibility whatsoever for the Plans or any other
matter incident to the Project or the construction of the Improvements.  O.Com
shall correct or cause to be corrected (a) any material defect in the
Improvements, (b) any departure in the construction of the Improvements from the

 

70

--------------------------------------------------------------------------------


 

Plans or Governmental Requirements, and (c) any encroachment by any part of the
Improvements on any building line, easement, property line or restricted area
that is in violation of any applicable Governmental Requirements binding on
O.Com or the Project, or any private agreements binding on O.Com or the Project
for which O.Com has not received a waiver approved by the Administrative Bank in
writing.  O.Com shall cause all off-site improvements necessary for construction
of the Project to be completed and constructed by the City or County, and all
roads necessary for the utilization of the Project for its intended purposes to
be completed and dedicated (if dedication thereof is required by any
governmental authority), the bearing capacity of the soil on the Land to be made
sufficient to support the Improvements, and sufficient local utilities to be
made available to the Project and installed at costs (if any) set out in the
Budget, on or before the Completion Date.

 

Section 5.2                                 Changing Costs, Scope or Timing of
Work.   O.Com shall deliver to Administrative Bank revised, sworn statements of
estimated costs of the Project, showing changes in or variations from the
original Sworn Construction Cost Statement, as soon as O.Com has Knowledge of
such changes.  O.Com shall deliver to Administrative Bank a revised construction
schedule, if and when any target date set forth therein has been delayed by
twenty (20) consecutive days or more, or when the aggregate of all such delays
equals thirty (30) days or more.

 

O.Com shall not make or consent to any change or modification in such Plans,
contracts or subcontracts, and no work shall be performed with respect to any
such change or modification, without the prior written consent of Required
Banks; provided that O.Com may make such changes or modifications without the
prior approval of Administrative Bank if (i) such change or modification would
not (a)in any material way alter the design or structure of the Project or
(b) increase or decrease the Project cost by $750,000 or more for any single
change or modification, and (ii) the aggregate amount of all changes and
modifications does not exceed $1,500,000.  O.Com shall promptly furnish
Administrative Bank with a copy of all changes or modifications in the Plans,
contracts or subcontracts for the Project prior to any Advance on the Real
Estate Loan used to fund such change or modification whether or not Required
Banks’ consent to such change or modification is required hereby. Any such
change or modification must ensure compliance with the “In Balance” requirements
of Section 3.5.

 

Section 5.3                                 Balancing the Loan.   O.Com shall
comply with Section 3.5 of this Agreement.

 

Section 5.4                                 Reserved.

 

Section 5.5                                 Using Real Estate Loan Proceeds. 
 Subject to Section 3.2, O.Com shall use the Real Estate Loan proceeds solely to
pay, or to reimburse O.Com for paying, costs and expenses shown on the Budget
and incurred by O.Com in connection with the acquisition and development of the
Land, and the construction of the Improvements on the Land, together with
(a) other expenses set forth on the Budget, and (b) such incidental costs and
expenses relating thereto as may be approved from time to time in writing by
Administrative Bank.  O.Com shall take all commercially reasonable actions to
ensure that Real Estate Loan proceeds are used by its contractors and
subcontractors to pay such costs and expenses which could otherwise constitute a
mechanic’s lien claim against the Project.

 

71

--------------------------------------------------------------------------------


 

Section 5.6                                 Keeping of Records.   O.Com shall
set up and maintain  books, accounts and records pertaining to the Project in a
manner that are accurate and complete in all material respects. O.Com will
permit representatives of Administrative Bank, and the Inspecting Architect to
have free access to and to inspect and copy such books, accounts and records of
O.Com and to inspect the Project and to discuss O.Com’s affairs, finances and
accounts with any of its principal officers, all at such times and as often as
may reasonably be requested. Any such inspection by Administrative Bank and/or
the Inspecting Architect shall be for the sole benefit and protection of
Administrative Bank and Banks, and Administrative Bank shall have no obligation
to disclose the results thereof to O.Com or to any third party.  When a Default
or Event of Default exists, Administrative Bank may perform such inspections of
the Project, copy such books, accounts and records and discuss O.Com’s affairs,
finances and accounts with any of its principal officers during normal business
hours without advance notice or other limitation other than reasonable
scheduling of such matters with O.Com or such principal officers.

 

Section 5.7                                 Providing Updated Surveys.  Upon
completion of the foundations of the Improvements, and, if requested as a
condition to Conversion, O.Com shall furnish to Administrative Bank, at O.Com’s
cost and expense, a certified survey of the Project prepared in accordance with
Administrative Bank’s standard requirements as provided to O.Com prior to the
Closing Date, certifying that the Improvements are constructed within the
property lines of the Land, do not encroach upon any easement affecting the Land
(except to the extent that such easement expressly permits such encroachment)
and do comply with all applicable Governmental Requirements relating to the
location of Improvements, together with an endorsement to the Title Policy
bringing forth the effective date thereof to the date of said survey without
exception therefore.

 

Section 5.8                                 Providing Evidence of Completion. 
 Upon Completion of the Improvements, and prior to the final Advance on the Real
Estate Loan proceeds to pay for any retainage therefor, and as a condition of
the same, O.Com shall furnish Administrative Bank with all items required to
evidence Completion as set forth in Section 1.2.

 

Section 5.9                                 Maintaining Insurance Coverage. 
 Borrowers shall, at all times until the Notes and all other sums due from
Borrowers to Administrative Bank or any of the Banks have been fully repaid,
maintain, or cause to be maintained, in full force and effect (and shall furnish
to Administrative Bank copies of), insurance coverages complying with the
provisions of Exhibit I, attached hereto and made a part hereof by this
reference; provided, however, the Builder’s All Risk insurance coverage shall be
provided prior to the earlier of vertical construction of the Improvements or
the funding of the first Advance.  Borrowers shall not take any action that
would void or otherwise impair any coverages required hereby.

 

Section 5.10                          Transferring, Conveying or Encumbering the
Project.   Except for the leasing of the Project to Overstock under the
Overstock Lease, O.Com shall not voluntarily or involuntarily agree to, cause,
suffer or permit any sale, conveyance, Lien (other than Permitted Encumbrances),
assignment or transfer of: (a) the Project or any part or portion thereof, or
(b) any ownership interest, in O.Com, direct or indirect, legal or equitable.

 

Section 5.11                          Complying with Material Documents.   O.Com
shall comply with and perform all of its material obligations under the
Architect’s Agreement, the General Contract, the

 

72

--------------------------------------------------------------------------------


 

Project Management Agreement and any other material contracts and agreements to
which O.Com is a party for the development, construction or management of the
Project.

 

Section 5.12                          Updated Appraisals.   O.Com agrees that
Administrative Bank shall have the right to obtain, at O.Com’s expense, an
updated appraisal of the Project, prepared in accordance with Section 2.5
hereof, at any time that (a) O.Com seeks the Conversion of the Loan under
Section 1.2, (b) an Event of Default shall have occurred and be continuing
hereunder, or (c) such appraisal is required by then current banking laws or
regulations. In the event that Administrative Bank shall elect to obtain such an
appraisal, Administrative Bank may immediately commission an appraiser
recognized generally in the market and acceptable to Administrative Bank, at
O.Com’s cost and expense, to prepare the appraisal and O.Com shall provide
reasonable cooperation with Administrative Bank and the appraiser in obtaining
the necessary information to prepare such appraisal.  O.Com shall pay within
fifteen (15) days of O.Com’s receipt of an invoice from Administrative Bank
(i) the cost of such appraisal. In the event that any such appraisal shall
indicate noncompliance with the Loan to Value Requirement, O.Com shall prepay,
within ten (10) days after written notice from Administrative Bank to O.Com, the
aggregate outstanding principal balance of the Real Estate Loan to the extent
necessary to satisfy the Loan to Value Requirement.

 

Section 5.13                          Reporting Requirements.   Borrowers shall
furnish to Administrative Bank and each Bank the following:

 

(a)                                 Financial Statements.  As soon as available
and in any event within one hundred twenty (120) days after the close of each
Fiscal Year of Overstock and within forty-five (45) days following the close of
each fiscal quarter of Overstock, a balance sheet and related statements of
income, retained earnings and cash flow of Overstock and its consolidated
Subsidiaries (which financial statements shall include, without limitation, the
information necessary to determine Overstock’s compliance with the Fixed Charge
Coverage Ratio, the Cash Flow Leverage Ratio and the Minimum Liquidity
requirement), prepared in accordance with GAAP, certified by an officer of
Overstock, and accompanied by a written statement of such officer stating that
in making the examination necessary for certification of the foregoing financial
statements, he/she obtained no knowledge of the occurrence of any event which
constitutes a Default or an Event of Default under this Agreement and/or any
other Loan Document, or, if he/she obtained knowledge of the occurrence of any
event that constitutes a Default or an Event of Default, stating in reasonable
detail the facts with respect thereto. Such annual financial statements of
Overstock and its consolidated Subsidiaries shall be audited by an independent
registered public accounting firm reasonably acceptable to Administrative Bank
(it being agreed that KPMG LLP is reasonably acceptable to Administrative Bank)
and prepared on a GAAP basis (or another accounting basis reasonably acceptable
to Administrative Bank) consistently applied.

 

(b)                                 Projections.  No later than April 30th of
each Fiscal Year of Overstock, written financial projections for Overstock and
its Subsidiaries for that Fiscal Year.

 

(c)                                  Overstock Covenants.  Within thirty (30)
days following the close of each calendar quarter from and after the date
hereof, Overstock shall certify Administrative Bank and to Banks, in the form
attached hereto as Exhibit K (the “Compliance Certificate”) that

 

73

--------------------------------------------------------------------------------


 

Overstock maintains a Fixed Charge Coverage Ratio, Cash Flow Leverage Ratio and
Minimum Liquidity as set forth in Section 5.24 hereof.

 

(d)                                 Defaults.  Within five (5) Business Days
after the occurrence of any event of which a Borrower has Knowledge which
constitutes a Default or an Event of Default, or both, notice of such
occurrence, together with a detailed statement of the steps being taken to cure
such event.

 

(e)                                  Other Information.  From time to time, with
reasonable promptness, such further information regarding the business, affairs
and financial condition of Borrowers as Administrative Bank (or any Bank through
Administrative Bank) may reasonably request.

 

Section 5.14                          Taxes and Claims.   Borrowers shall pay
and discharge all Taxes, when due, assessments and other governmental charges
upon the Project, as well as all claims for labor and materials which, if
unpaid, might become a lien or charge upon the Project; provided, however, that
Borrowers shall have the right to contest the amount, validity and/or
applicability of any of the foregoing which is being contested in good faith and
by proper proceedings, and strictly in accordance with the terms of the
Mortgage.

 

Section 5.15                          Maintain Existence.   Each Borrower shall
preserve and maintain its existence, rights and privileges in the jurisdiction
of its organization and qualify and remain qualified in each other jurisdiction
in which such qualification is necessary in view of its business and operations
except to the extent that any failure to qualify or remain qualified in any
other jurisdiction would not constitute a Material Adverse Occurrence.

 

Section 5.16                          Compliance with Applicable Laws.   Each
Borrower shall promptly and faithfully comply with, conform to and obey all
present and future Governmental Requirements, including all Environmental Laws,
except to the extent that any failure to do so would not reasonably be expected
to constitute a Material Adverse Occurrence; provided, however, that Borrowers
shall have the ability to contest any alleged failure to conform to or comply
with any such Governmental Requirements, including Environmental Laws so long as
such obligations shall be contested by appropriate proceedings pursued in good
faith and any penalties or other adverse effect of its nonperformance shall be
stayed or otherwise not in effect, or a cash escrow deposit equal to all such
contested payments and potential penalties or other charges shall have been
established with Administrative Bank.

 

Section 5.17                          Notice.   Each Borrower shall give prompt
written notice to Administrative Bank (a) of any action or proceeding instituted
by or against the Borrower, in any federal or state court or before or by any
commission or other regulatory body, federal, state or local, or any such
proceedings threatened against such Borrower that would reasonably be expected
to result in a Material Adverse Occurrence (it being agreed that any such notice
shall be due within five (5) Business Days after the date on which either
Borrower makes the determination that any such action or proceeding is
reasonably expected to result in a Material Adverse Occurrence; any such notice
delivered within such time period being deemed “prompt” for purposes of this
Section 5.17), and (b) of any Default or Event of Default describing the same
and stating the date of commencement thereof, what action such Borrower proposes
to take with respect thereto, and the estimated date, if known, on which such
action will be taken.

 

74

--------------------------------------------------------------------------------


 

Section 5.18                          Contingent Liability.   Borrowers shall
not assume, guarantee, endorse or otherwise become directly or contingently
liable in connection with any obligation of any Person (other than Borrowers and
direct or indirect wholly-owned Subsidiaries of Overstock), except (i) by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (ii) by indemnity agreements
given by Borrowers to a title insurance company or a bonding company in
connection with respect to the Project, (iii) by indemnity agreements or
provisions by Borrowers with vendors and others in the ordinary course of
business, (iv) by indemnity agreements made by Borrowers with officers and
directors and other persons as contemplated by Overstock’s Organizational
Documents and O.Com’s Organizational Documents, (v) the Guaranty,(vi) any
guaranty included in any Hedge Documents, (vii) pursuant to the indemnification
provisions of Overstock’s Organizational Documents and/or Delaware law, and
(viii) otherwise in the ordinary course of business.

 

Section 5.19                          Subsidiaries.  Overstock will not, and
will not cause or permit any Subsidiary to, create, form or acquire any Material
Subsidiary that generates or is reasonably expected to generate a material
portion of Overstock’s Consolidated EBITDA after the date of this Agreement
without the prior written consent of Required Banks unless Overstock or such
Subsidiary that creates, forms or acquires any Subsidiary after the date of this
Agreement, shall, within 30 (thirty) days after the creation, formation or
acquisition of such Subsidiary, cause such Subsidiary to guaranty the payment
and performance of all of the Obligations and to sign a joinder to the Security
Agreement (including, without limitation, an amendment to this Agreement to
address the creation, formation or acquisition of such Subsidiary if requested
by Administrative Bank) in forms and substance reasonably satisfactory to
Required Banks.  In addition, within thirty (30) days after the date of delivery
of the financial statements pursuant to Section 5.13(a) hereof, Overstock shall
designate to Administrative Bank in writing each Material Subsidiary, and,
unless otherwise waived by the prior written consent of the Required Banks,
Overstock shall cause such designated Material Subsidiary to guaranty the
payment and performance of all of the Obligations and to sign a joinder to the
Security Agreement (including, without limitation, an amendment to this
Agreement to address the designation of such Subsidiary if required by Required
Banks) in form and substance reasonably satisfactory to Required Banks.  If at
the time financial statements are delivered pursuant to Section 5.13(a) hereof,
the Material Subsidiaries are insufficient to satisfy each of the thresholds set
forth in the definition of “Material Subsidiary”, Overstock shall, no less than
thirty (30) days after the date of delivery of such financial statements,
designate in writing to Administrative Bank such additional Subsidiaries as
“Material Subsidiaries” as are necessary to comply with such definition
thresholds, with such additional designated Material Subsidiaries executing the
guaranty and joinder contemplated by this Section 5.19  Subject to the
foregoing, nothing in this Agreement shall restrict Overstock from forming,
funding or holding an equity interest of less than 100% in a Subsidiary.

 

Section 5.20                          Loss of Note or other Loan Documents. 
Upon notice from a Bank of the loss, theft, or destruction of a Note and upon
receipt of an affidavit of lost note and an indemnity reasonably satisfactory to
a Borrower from such Bank, or in the case of mutilation of a Note, upon
surrender of such mutilated Note, the applicable Borrower shall make and deliver
a new note of like tenor in lieu of the then to be superseded Note.  If any of
the other Loan Documents were lost or mutilated, Borrowers agree to execute and
deliver replacement Loan Documents in the same form of such Loan
Document(s) that were lost or mutilated.

 

75

--------------------------------------------------------------------------------


 

Section 5.21                          Project Accounts.  O.Com shall maintain
all of its Project-related operating accounts with Administrative Bank.

 

Section 5.22                          Distributions.   O.Com shall not, directly
or indirectly, (a) make any Restricted Payments to any Related Party, or
(b) make any loan or advance to, or investment in, any Related Party, or (c) pay
any principal or interest on any indebtedness due any Related Party, or (d) pay
any fees or other compensation to itself or to any Related Party, without in
each case obtaining Required Bank’s prior written consent thereto, provided
however, that O.Com shall be permitted to make payments described in (b),
(c) and (d) above to Overstock and to employees of O.Com and to any direct or
indirect wholly-owned Subsidiary of Overstock in the ordinary course of business
or otherwise as permitted by Section 5.26 or Section 5.28  hereof.

 

Section 5.23                          Permits and Licenses.   Borrowers shall
promptly obtain and comply in all material respects with all necessary licenses,
permits and approvals from and has satisfy the material requirements of, all
governmental entities necessary to commence and complete construction of the
Improvements.

 

Section 5.24                          Financial Covenants.   As of the last day
of each of its fiscal quarters, as demonstrated in the most recent financial
statements delivered in accordance with Section 5.13, Overstock shall have 
(a) a Fixed Charge Coverage Ratio of no less than 1.15 to 1.00, (b) a Cash Flow
Leverage Ratio not greater than 3.00 to 1.00 during the Construction Phase and
2.50 to 1.00 following the Construction Phase, and (c) a Minimum Liquidity of
$50,000,000.00.

 

Section 5.25                          Patriot Act.   Borrowers and their
respective Affiliates and agents shall not knowingly (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.  Borrowers shall
deliver to Banks any certification or other evidence requested from time to time
by any Bank in its reasonable discretion, confirming Borrowers’ compliance with
this Section.

 

Section 5.26                          Related Party Transactions.   Except for
the Overstock Lease and indemnity payments and indemnity agreements made by
O.Com with officers and directors and other persons as contemplated by O.Com’s
Organizational Documents, and except for payments to or from Overstock or an
direct or indirect wholly-owned Subsidiary of Overstock and any compensation
payable to any employee of O.Com in the ordinary course of business or as
otherwise permitted by Section 5.28 hereof or any other provision of this
Agreement, O.Com shall not enter into, or be a party to, any contract or other
transaction with a Related Party without the prior written consent of Required
Banks.  All such approved Related Party agreements shall require that the
contract or other agreement therefor is terminable immediately at the election
of Required Banks after the occurrence of an Event of Default and such
agreements must not be otherwise prohibited by this Agreement or any of the
other Loan Documents.

 

76

--------------------------------------------------------------------------------


 

Section 5.27                          Leases.  Except for the Overstock Lease,
O.Com shall not enter into any Lease on the Project unless (a) Requested Banks
shall have given their prior written consent thereto and (b) such Lease is made
subordinate to the lien of the Mortgage pursuant to a subordination agreement
reasonably satisfactory to Administrative Bank.

 

Section 5.28                          Debt; Operations and Fundamental Changes
of O.Com.  O.Com:

 

(a)                                 will not own any material tangible asset
other than (i) the Project and (ii) incidental personal property and equipment
necessary for the development, construction, ownership, operation, management
and financing of the Project;

 

(b)                                 will not engage in any business other than
the ownership, development, management, operation, lease and sale of the Project
and business incidental thereto;

 

(c)                                  will not incur any indebtedness for
borrowed money, secured or unsecured, direct or contingent (including
guaranteeing any indebtedness for borrowed money), other than (i) the
Obligations, (ii) trade payables or accrued expenses incurred in the ordinary
course of business of developing, construction, and operating the Project, and
(iii) other such indebtedness expressly authorized by this Agreement;

 

(d)                                 will not permit the Project or any portion
thereof to secure any indebtedness for borrowed money whatsoever (senior,
subordinate or pari passu) other than the Obligations and any Permitted
Encumbrances;

 

(e)                                  will not make any loans or advances to any
third party (including any Affiliate or constituent party) other than payments
permitted under this Agreement (including Section 5.26 hereof) , and will not
acquire obligations or securities of its Affiliates;

 

(f)                                   will continue to have assets the value of
which exceeds its liabilities and will pay its debts and liabilities (including,
as applicable, shared personnel and overhead expenses) from O.Com’s assets as
the same shall become due, provided that O.Com may contest in good faith any
such debts and liabilities and, in such event, may permit the debts and
liabilities to remain unpaid during any period, including any period during
which an appeal is pending, in which O.Com is in good faith contesting the same
by proper proceedings, so long as (i) adequate reserves shall have been
established with respect to any such debts and liabilities, or other adequate
provision for payment thereof shall have been made, (ii) such contest does not
involve the imposition of a Lien against the Project that is not a Permitted
Encumbrance, and (iii) enforcement of the contested item shall be effectively
stayed;

 

(g)                                  will do all things necessary to preserve
O.Com’s existence;

 

(h)                                 will at all times hold itself out to the
public as a legal entity separate and distinct from any other entity (including
any Affiliate of O.Com or any constituent party of O.Com), shall correct any
misunderstanding of which O.Com has Knowledge regarding its status as a separate
entity, shall conduct business in its own name, and shall not identify itself or
any of its Affiliates as a division or part of the other;

 

77

--------------------------------------------------------------------------------


 

(i)                                     will to the fullest extent permitted by
law, not seek or effect the liquidation, dissolution, winding up, consolidation
or merger, in whole or in part, of O.Com; and

 

(j)                                    except as otherwise permitted in this
Agreement or any of the other Loan Documents, will not commingle its funds and
other assets with those of any Affiliate  of O.Com or any other Person, and will
hold all of its assets in its own name.

 

Section 5.29                          Accessibility Regulation.   O.Com shall
comply with all material Accessibility Regulations which are applicable to the
Project.  At any time, and from time to time, that there is an Event of Default
which is continuing or Administrative Bank reasonably believes that the Project
is or is likely to be in violation of the Accessibility Regulations, if
Administrative Bank so requests, O.Com shall have any Accessibility Regulation
compliance report heretofore provided by O.Com to Administrative Bank updated
and/or amplified, at O.Com’s sole cost and expense, by the person or entity
which prepared the same, or shall have such a report prepared for Administrative
Bank, if none has previously been so provided.

 

Section 5.30                          Hedging Transaction.   A Borrower may
enter into a Hedging Transaction subject to the provisions of this Section.

 

(a)                                 If a Borrower elects to enter into a
Bank-Provided Hedging Transaction, the performance of each obligation of such
Borrower to Approved Counterparty thereunder, including without limitation any
Hedging Obligations and costs of enforcement of Approved Counterparty’s remedies
thereunder, shall be secured by the Mortgage and the Security Agreement.  Such
Borrower shall deliver copies of the Hedging Documents, as and when required by
Administrative Bank and Approved Counterparty.  In connection with any
Bank-Provided Hedging Transaction, such Borrower shall cause to be delivered to
Administrative Bank a fully executed Assignment of Hedging Transaction,
consented to by the counterparty of such Hedging Transaction.

 

(b)                                 If a Borrower elects to obtain a Hedging
Transaction that is not a Bank-Provided Hedging Transaction, such Hedging
Transaction shall be subject to: (i) Required Banks’ prior credit approval and
(ii) Administrative Bank’s receipt of a fully executed counterpart of such
Hedging Transaction and the related Assignment of Hedging Transaction, consented
to by the counterparty of such Hedging Transaction, which such Hedging
Transaction shall be subordinate in all respects and at all times to the
Obligations.

 

Section 5.31                          Borrower Deposit Accounts.  Borrowers
hereby grant to Administrative Bank and to the Banks a first priority security
interest in (subject to any Permitted Encumbrance), and right of set off
against, all of the Borrowers’ deposit accounts now or hereafter held at any
Bank and acknowledge the remedies provided by Chapter 9a of the Utah Uniform
Commercial Code with respect to security interests in deposit accounts and the
rights of setoff provided by common law, provided that such rights and remedies
shall only be exercised upon the occurrence of an Event of Default.  Without
limiting those remedies and rights upon the occurrence of an Event of Default,
and except as provided in Section 1.25(k), the Banks confirm that they shall not
restrict Borrowers’ access to or use of such deposited funds.

 

78

--------------------------------------------------------------------------------


 

Section 5.32                          Indebtedness.  Overstock will not, nor
will it permit any Subsidiary to, create, incur or suffer to exist any new,
refinancing or replacement senior-secured Indebtedness consisting of
interest-bearing debt for borrowed money or for financed assets, except for the
following, provided however, that the following exceptions to the foregoing
prohibition on Indebtedness shall not permit or include the granting of any
Liens in the Collateral or in any deposit account now or hereafter held at any
Bank in favor of another lender or creditor or a requirement that the Liens
granted in favor of the Administrative Bank in the Collateral be released or
subordinated for the benefit of any other lender or creditor:

 

(i)                                     The Loans and the Reimbursement
Obligations provided by this Agreement and the other Loan Documents.

 

(ii)                                  Senior-secured Indebtedness existing on
the date hereof and described in Schedule 5.32 attached to this Agreement.

 

(iii)                               Indebtedness arising under Hedging
Transactions that are non-speculative in nature.

 

(iv)                              An equipment financing line in favor of
Overstock in an aggregate principal amount not to exceed $20,000,000.

 

(v)                                 Other senior-secured Indebtedness, provided
that the aggregate principal amount of such other senior-secured Indebtedness
does not exceed ten percent (10%) of Overstock’s consolidated assets at any time
outstanding.

 

(vi)                              Any amendment, modification or extension of
this Agreement with respect to the Aggregate Revolving Commitment or the Real
Estate Loan; provided, that if an extension of the Aggregate Revolving
Commitment is not made by the Banks at the Facility Termination Date, Overstock
may obtain a replacement revolving commitment in any amount not in excess of
$10,000,000.00, reduced by any permanent reductions by Overstock made pursuant
to Section 1.14 hereof.

 

Section 5.33                          Merger.  A Borrower will not, nor will it
permit any Subsidiary that is subject to Section 5.19 to, merge or consolidate
with or into any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that (i) a Subsidiary may
merge, consolidate, liquidate or dissolve into a Borrower (with the Borrower
being the survivor thereof), and (ii) a Subsidiary, other than O.Com, that is
subject to Section 5.19 may merge, consolidate, liquidate or dissolve into
another Subsidiary.

 

Section 5.34                          Sale of Assets.

 

(a)                                 O.Com will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its equipment and other fixed
or operating assets to any other Person, except:

 

(i)                                     Sales of used, worn-out or surplus
equipment or other fixed or operating assets.

 

79

--------------------------------------------------------------------------------


 

(ii)                                  The sale of equipment and other fixed or
operating assets to the extent that such equipment is exchanged for credit
against the purchase price of similar replacement equipment, or the proceeds of
such sale are applied with reasonable promptness to the purchase price of such
replacement equipment.

 

(iii)                               The Overstock Lease and any other lease
permitted under Section 5.27.

 

(b)                                 Overstock will not, nor will it permit any
of its Subsidiaries to, lease, sell or otherwise dispose of the equipment and
the other fixed or operating assets necessary for Overstock to conduct its
day-to-day business; provided that this Section 5.34(b) shall not limit the
secured financing permitted in accordance with Section 5.32(iv).

 

Section 5.35                          Plat and Development Agreements.  Within
one hundred eighty (180) days following the Closing Date, but in any event prior
to the initial Advance on the Real Estate Loan (i) O.Com shall cause to be
recorded that certain View 72 Retail Subdivision 2nd Amended subdivision plat in
the official records of the Salt Lake County Recorder in the form of the
proposed View 72 Retail Subdivision 2nd Amended subdivision plat attached hereto
as Exhibit H and incorporated herein by this reference; (ii) O.Com shall cause
to be recorded in the official records of the Salt Lake County Recorder all
amendments to, or restatements of, the following development agreements of
record deemed necessary by Midvale City in order to relocate certain open space
easements, which are required by, and depicted in, such development agreements,
to the perimeter of the Land only (i.e., such that following the recordation of
such amendments, no easements will cross through the center portions of the
Land): the Master Development Agreement for Bingham Junction Project recorded on
March 10, 2006, as Entry No. 9659803, the Development Agreement for The Junction
at Midvale Project recorded on March 16, 2012, as Entry No. 11351482 (as amended
by that Amendment to Open Space Exhibits recorded on October 12, 2012, as Entry
No. 11490167), and the Restated Development Agreement for View 72 Retail Project
recorded on October 12, 2012, as Entry No. 11490166; and (iii) O.Com shall
provide any other items that Midvale City may require to effectuate the
foregoing.

 

ARTICLE VI

 

DEFAULTS

 

Section 6.1                                 Events of Default.   Any of the
following events shall constitute an Event of Default under this Agreement (each
an “Event of Default”):

 

(a)                                 A Borrower shall default in any payment of
(i) principal due according to the terms hereof or of the Notes, or
(ii) interest due according to the terms of the Notes and such interest default
shall remain uncured for a period of five (5) days after the payment became due;

 

(b)                                 A Borrower shall default in the payment of
fees or other amounts payable to Administrative Bank or Banks hereunder or under
any other Loan Document other than as set forth in subsection (a) above, and
such default continues unremedied for a period of ten (10) days after notice
from Administrative Bank to the Borrower thereof;

 

80

--------------------------------------------------------------------------------


 

(c)                                  A Borrower shall default in the performance
or observance of any agreement, covenant or condition required to be performed
or observed by the Borrower under the terms of this Agreement or any other Loan
Document, other than a default described elsewhere in this Section 6.1, and such
default continues unremedied for a period of thirty (30) days after notice
thereof from Administrative Bank to  such Borrower  provided, however, that if
(i) such failure cannot be cured within such thirty-day period (ii) such failure
is susceptible to cure within an additional thirty (30) days, (iii) such
Borrower is proceeding with diligence and in good faith to cure such failure,
(iv) the existence of such failure does not impair any of the Liens in the
Collateral granted under the Loan Documents and cannot reasonably be expected
with the next succeeding 30 days to impair any such Liens, (v) the existence of
such failure would not reasonably be expected to constitute a Material Adverse
Occurrence within the next thirty (30) days, and (vi) prior to the expiration of
the initial thirty-day cure period specified above, the Administrative Bank
shall have received an officer’s certificate of such Borrower certifying to the
matters set forth in clauses (i) through (v) above and stating what actions such
Borrower is taking to cure such failure, then no Event of Default shall occur
under this Section 6.1(c) until the earlier of (x) the date that such Borrower
is no longer diligently and in good faith attempting to cure such failure and
(y) the thirtieth (30th) day following the last day of the initial thirty-day
period specified above;

 

(d)                                 Any representation or warranty made by a
Borrower in this Agreement or by a Borrower or an Affiliate if made in
connection with a Loan, in any of the other Loan Documents, or in any
certificate or document furnished under the terms of this Agreement or in
connection with a Loan, shall be untrue or incomplete in any material respect
when made or deemed made or restated hereunder; provided, however, that if
(i) the circumstances that rendered such representation or warranty untrue were
inadvertent or unintentional and reasonably susceptible of being removed,
reversed or remedied within thirty (30) days, (ii) such Borrower is proceeding
with diligence and in good faith to remove, reverse or remedy such
circumstances, (iii) the existence of such circumstance does not impair any of
the Liens in the Collateral or the rights and remedies of the Administrative
Bank under any Loan Document and cannot reasonably be expected within the
succeeding thirty (30) days to impair any of such Liens, rights or remedies, and
(v) the Administrative Bank shall have received a certificate from such Borrower
certifying to the matters set forth in clauses (i) through (iv) above and
stating what actions such Borrower is taking to remove, reverse or remedy such
circumstances, then no Event of Default shall occur under this
Section 6.1(d) until the earlier of (x) the date that such Borrower is no longer
diligently and in good faith attempting to remove, reverse or remedy such
circumstances, and (y) the thirtieth (30th) day following the date that such
Borrower has Knowledge of such circumstance.

 

(e)                                  Either (i) the suspension or abandonment
for thirty (30) consecutive days of all or substantially all activities of
construction and development of the Project other than as the result of Force
Majeure, a casualty event, or a Governmental Requirement, or (ii) any public
announcement by a Borrower that it is abandoning the Project; provided, however
that O.Com shall be permitted to discontinue construction for a period of up to
one hundred twenty (120) days following completion of the Project’s site work;

 

(f)                                   A Borrower, any other Loan Party, or
General Contractor, shall commit an act of bankruptcy; or shall apply for,
consent to or permit the appointment of a receiver,

 

81

--------------------------------------------------------------------------------


 

custodian, trustee or liquidator for it or any of its property or assets; or
shall generally fail to, or admit in writing its inability to, pay its debts as
they mature; or shall make a general assignment for the benefit of creditors or
shall be adjudicated bankrupt or insolvent; or shall take other similar action
for the benefit or protection of its creditors; or shall give notice to any
governmental body of insolvency or of pending insolvency or suspension of
operations; or shall file a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization or an arrangement with creditors, or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
rearrangement, dissolution, liquidation or other Debtor Relief Laws; or shall
file an answer admitting the material allegations of a petition filed against it
in any proceeding under any such law or statute; or shall be dissolved,
liquidated, terminated or merged; or shall effect a plan or other arrangement
with creditors; or a trustee, receiver, liquidator or custodian shall be
appointed for it or for any of its property or assets and shall not be
discharged within sixty (60) days after the date of his appointment; or a
petition in involuntary bankruptcy or similar proceedings is filed against it
and is not dismissed within sixty (60) days after the date of its filing;
provided that with respect to the General Contractor it shall not be an Event of
Default under this Section 6.1(f) if no later than the date that is ninety (90)
days after any of the above events with respect to the General Contractor, O.Com
enters into a replacement General Contract on substantially similar terms and
conditions of the General Contract being replaced and with a counterparty that
is reasonably acceptable to the Administrative Bank.

 

(g)                                  A Borrower or Material Subsidiary shall
dissolve, terminate or wind-up or consolidate or merge with any other Person
except as permitted by Section 5.33;

 

(h)                                 A default shall occur under any other loan
or Indebtedness of O.Com having a unpaid amount of at least $1,000,000 or of a
Loan Party having a unpaid amount of at least $5,000,000 and the same shall
remain uncured after the expiration of any applicable notice or grace period;

 

(i)                                     A default occurs in the performance of a
Borrower’s obligations under Sections  5.9, 5.10,  5.21, 5.22, 5.24, 5.25,
5.27,  5.32, 5.33, 5.34, and 5.35 hereof;

 

(j)                                    The General Contract shall be terminated
by either party thereto or either party thereto shall fail to perform its
material obligations (after any applicable notice and cure period) under the
General Contract provided that it shall not be an Event of Default under this
Section 6.1(j) if no later than ninety (90) days after any of the above event
occurs, O.Com enters into a replacement General Contract on substantially
similar terms and conditions as the General Contract being replaced and with a
counterparty that is reasonably acceptable to the Administrative Bank;

 

(k)                                 If any Event of Default occurs as defined
under any Bank-Provided Hedging Transaction as to which a Borrower (or its
Affiliate) is the Defaulting Party, or if any Termination Event occurs under any
Bank-Provided Hedging Transaction as to which a Borrower (or its Affiliate) is
an Affected Party. For purposes of this sub-section, the terms “Event of
Default,” “Defaulting Party,” “Termination Event” and “Affected Party” have the
meanings ascribed to them in the Bank-Provided Hedging Transaction; or

 

82

--------------------------------------------------------------------------------


 

(l)                                     The Overstock Lease is terminated or
Overstock vacates the Project following Completion for a period in excess of
thirty (30) consecutive days, other than as a result of Force Majeure, a
casualty event or a Governmental Requirement.

 

Section 6.2                                 Rights and Remedies.   Upon the
occurrence of an Event of Default, unless such Event of Default is subsequently
waived in writing by Required Banks, Administrative Bank may (and at the
direction of all or the Required Banks, as applicable, shall) exercise any or
all of the following rights and remedies, consecutively or simultaneously, and
in any order:

 

(a)                                 suspend the obligation of Banks to make any
advances under the Loans without notice to Borrowers;

 

(b)                                 declare that the Commitments terminated
whereupon the Commitments shall terminate;

 

(c)                                  declare the entire outstanding principal
balance of the Loans to be immediately due and payable, together with accrued
and unpaid interest thereon, without notice to or demand on either Borrower;

 

(d)                                 exercise any or all remedies specified
herein and in the other Loan Documents, including (without limiting the
generality of the foregoing) the right to foreclose the Mortgage or the Security
Agreement, and/or any other remedies which it may have therefor at law, in
equity or under statute;

 

(e)                                  make Protective Advances; and/or

 

(f)                                   declare an event of default under any
agreement to which Administrative Bank or any Bank and a Borrower are parties,
whether or not such agreement concerns the transactions contemplated by this
Agreement, and may effectuate any remedies provided for in such agreement.

 

In addition to the other remedies set forth herein and in the other Loan
Documents, Borrowers hereby irrevocably authorize each Bank, at any time while
an Event of Default continues, to set off any sum due to or incurred by any Bank
against all accounts, deposits and credits (including, without limitation,
agency, custody, safekeeping, securities, investment, brokerage and revocable
trust accounts and any of a Borrower’s other property in such Bank’s possession)
of Borrower with, and any and all claims of Borrower against, such Bank or such
Bank’s affiliates.  Such right shall exist whether or not Banks shall have made
any demand hereunder or under any other Loan Document, whether or not said sums,
or any part thereof, or deposits and credits held for the account of a Borrower
is or are matured or unmatured, and regardless of the existence or adequacy of
any collateral, guaranty or any other security, right or remedy available to
Banks.  Each Bank agrees that, as promptly as is reasonably possible after the
exercise of any such setoff right, it shall notify the Borrower of its exercise
of such setoff right; provided, however, that the failure of any Bank to provide
such notice shall not affect the validity of the exercise of such setoff
rights.  Nothing in this Agreement shall be deemed a waiver or prohibition of or
restriction on any Bank to all rights of banker’s lien, setoff and counterclaim
available pursuant to law.

 

83

--------------------------------------------------------------------------------


 

Section 6.3                                 Completion of Project.   In
addition, in case of the occurrence of an Event of Default specified in
Section 6.l (f) hereof, or any Event of Default caused by, or which results in,
O.Com’s failure, for any reason, to continue with the completion of the
construction of the Improvements as required by this Agreement, and prior to the
foreclosure of the Mortgage with respect to the Project, then Administrative
Bank may (but shall not be obligated to) require O.com to continue  and complete
such construction in accordance with the Plans using (i) the proceeds of
Advances on the Real Estate Loan that the Banks in their sole discretion, make
available notwithstanding such Event of Default and (ii) to the extent required
in accordance with Section 3.5, any additional equity required to be contributed
for the Real Estate Loan to be “In Balance”; provided that if construction of
the Project proceeds in accordance with this Section 6.3, any such Event of
Default of which Banks are aware during such construction shall be waived upon
Completion.  Notwithstanding anything to the contrary herein, the Borrowers
shall have the right to cease and terminate any and all liability or obligation
under this Section 6.3 at any time that they (jointly or either of them):
(a) pay off in full all outstanding principal, accrued interest, and other
outstanding amounts under the Real Estate Loan, (b) pay off all outstanding
principal, accrued interest, and other outstanding amounts under the Aggregate
Revolving Commitment include the post of cash collateral for any outstanding
Facility LCs in accordance with the terms of the Loan Agreement, and (c) deliver
to the Administrative Bank a written acknowledgement that both Borrowers
indicating that the Aggregate Revolving Commitment and the Real Estate
Commitment are terminated and the Banks have no further obligation with respect
thereto.

 

ARTICLE VII

 

[RESERVED]

 

ARTICLE VIII

 

[RESERVED]

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                 Waiver and Amendment.   No failure
on the part of Administrative Bank or any Bank or the holder of any Note to
exercise and no delay in exercising any power or right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  The remedies herein and in
any other instrument, document or agreement delivered or to be delivered to
Administrative Bank or Banks hereunder or in connection herewith are cumulative
and not exclusive of any remedies provided by law.  No notice to or demand on
either party hereunder not required hereunder or under any Note or any other
Loan Document shall in any event entitle such party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of Administrative

 

84

--------------------------------------------------------------------------------


 

Bank or Banks, the holder of any Note or Borrowers to any other or further
action in any circumstances without notice or demand.

 

No amendment, waiver or consent shall affect the rights or duties of
Administrative Bank under this Agreement or any other Loan Document unless it is
in writing and signed by Administrative Bank in addition to Required Banks as
required.

 

Section 9.2                                 Expenses and Indemnities.

 

(a)                                 Loan Documents.  Borrowers shall also pay
all reasonable out-of-pocket costs and expenses of Administrative Bank and the
Banks in connection with the Project, the preparation and review of the Loan
Documents, the Conversion, and the making, closing, administration, amendment,
repayment and/or transfer of the Loans, including but not limited to the
reasonable fees of Administrative Bank’s attorneys, the fees of the Inspecting
Architect and Administrative Bank’s other Consultants, appraisal fees, engineer
and survey fees, costs of environmental studies and reports, title insurance
costs, the cost of any loan brokerage fees, disbursement expenses, the cost of
any credit and/or audit investigations and all other reasonable out-of-pocket
costs and expenses payable to third parties incurred by Administrative Bank in
connection with the Loans.  Such costs and expenses shall be so paid by
Borrowers whether or not the Loans are fully advanced or disbursed.  Borrowers
jointly and severally agree to pay and reimburse Administrative Bank and each
Bank upon demand for all reasonable expenses paid or incurred by Administrative
Bank or such Bank (including reasonable fees and expenses of legal counsel) in
connection with the collection and enforcement of the Loan Documents, or any one
of them and all other Protective Advances.  Borrowers jointly and severally
agree to pay, and save each Bank (including Administrative Bank) harmless from
all liability for, any mortgage registration, mortgage recording, transfer,
recording stamp, or similar tax or other charge due to any governmental entity,
which may be payable with respect to the execution or delivery of the Loan
Documents.  Borrowers jointly and severally agree to indemnify and hold each
Bank (including Administrative Bank) harmless from any loss or expense which may
arise or be created by the acceptance of telephonic or other instructions for
making the Loans or disbursing the proceeds thereof except for losses or
expenses caused by such Bank’s or Administrative Bank’s, as the case may be,
gross negligence or willful misconduct.

 

(b)                                 General Indemnity.  In consideration of the
Commitments, Borrowers further agree jointly and severally to indemnify and
defend each Bank (including Administrative Bank) and its directors, officers,
agents and employees (the “Indemnified Parties”) from, and hold each of them
harmless against, any and all losses, liabilities, claims, damages,
deficiencies, interest, judgments, costs or expenses incurred by them or any of
them, including, but without limitation, amounts paid in settlement, court
costs, and reasonable fees and disbursements of counsel incurred in connection
with any investigation, litigation or other proceeding, arising out of or by
reason of any investigation, litigation or other proceeding brought or
threatened, arising out of or by reason of their execution of any Loan Document
and the transaction contemplated thereby, including, but not limited to, any use
effected or proposed to be effected by a Borrower of the proceeds of the Loans,
but excluding any such losses, liabilities, claims, damages, deficiencies,
interest, judgment, costs or expenses determined by a court of competent
jurisdiction in a final and non-appealable judgment to have incurred by reason
of the gross negligence or willful misconduct of the relevant Indemnified
Party.  Any Indemnified Party

 

85

--------------------------------------------------------------------------------


 

seeking indemnification under this Section will notify Borrowers of any event
requiring indemnification within thirty (30) Business Days following such
Indemnified Party’s receipt of notice of commencement of any action or
proceeding, or such Indemnified Party’s obtaining knowledge of the occurrence of
any other event, giving rise to a claim for indemnification hereunder. 
Borrowers will be entitled (but not obligated) to assume the defense or
settlement of any such action or proceeding or to participate in any
negotiations to settle or otherwise resolve any claim using counsel of its
choice; provided that:

 

(i)                                     Borrowers notify such Indemnified Party
in writing that Borrowers will indemnify such Indemnified Party from and against
the relevant claim in accordance with the foregoing paragraph;

 

(ii)                                  such counsel is reasonably satisfactory to
such Indemnified Party;

 

(iii)                               such claim involves only money damages and
does not seek an injunction or other equitable relief;

 

(iv)                              if such Indemnified Party is a Bank or
Administrative Bank, settlement of, or an adverse judgment with respect to, such
claim is not, in the good faith judgment of such Indemnified Party, likely to
establish a precedential custom or practice materially adverse to the continuing
business interests of such Indemnified Party;

 

(v)                                 Borrowers conduct the defense of such claim
actively and diligently (to be determined using customary standards for like
defenses);

 

(vi)                              no conflict of interest has arisen which would
prevent counsel for Borrowers from also representing such Indemnified Party
because the defendants in any action include both such Indemnified Party and
Borrowers; and

 

(vii)                           Borrowers will not consent to the entry of any
judgment or enter into any settlement with respect to such claim without the
prior written consent of such Indemnified Party (not to be unreasonably
withheld, conditioned or delayed).

 

So long as Borrowers have assumed the defense of such claim and is conducting
such defense in accordance with the foregoing, such Indemnified Party:  (x) may
retain separate co-counsel at their sole cost and expense and participate in the
defense of such claim; (y) will not consent to the entry of any judgment or
enter into any settlement with respect to such claim without the prior written
consent of Borrowers with respect to such claim (not to be withheld
unreasonably).

 

If Borrowers fail to assume such defense in accordance with the foregoing or,
after doing so, Borrowers fail to satisfy any of the above conditions to
Borrowers’ defense, such Indemnified Party (and its counsel) may defend against,
and consent to the entry of any judgment or enter into any settlement with
respect to, such claim in any manner it may reasonably deem appropriate (and
such Indemnified Party need not consult with, or obtain any consent from, any
Borrower in connection therewith) and Borrowers will reimburse such Indemnified
Party promptly and periodically for the out-of-pocket costs of defending against
such claim (including reasonable attorneys’ fees and expenses) and Borrowers
will remain responsible for any loss which such

 

86

--------------------------------------------------------------------------------


 

Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by such claim to the fullest extent provided for and
required by this Agreement.

 

Section 9.3                                 Binding Effect; Waivers; Cumulative
Rights and Remedies.   The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, personal representatives, legal representatives,
successors and assigns; provided, however, that neither this Agreement nor the
proceeds of the Loan may be assigned by a Borrower voluntarily, by operation of
law or otherwise, without the prior written consent of all Banks.  No delay on
the part of Administrative Bank or any Bank in exercising any right, remedy,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
constitute such a waiver or exhaust the same, all of which shall be continuing. 
The rights and remedies of Banks specified in this Agreement shall be in
addition to, and not exclusive of, any other rights and remedies which
Administrative Bank or Banks would otherwise have at law, in equity or by
statute, and all such rights and remedies, together with Administrative Bank’s
and Banks’ rights and remedies under the other Loan Documents, are cumulative
and may be exercised individually, concurrently, successively and in any order.

 

Section 9.4                                 Incorporation By Reference. 
 Borrowers agree that until this Agreement is terminated by the repayment to
Banks of all principal and interest due and owing on the Loans and other sums
due and owing pursuant to the other Loan Documents, the Loan Documents shall be
made subject to all the terms, covenants, conditions, obligations, stipulations
and agreements contained in this Agreement to the same extent and effect as if
fully set forth in and made a part of the Loan Documents.  In the event of a
conflict between any of the Loan Documents and the provisions of this Agreement,
this Agreement shall be controlling.

 

Section 9.5                                 Survival.   All agreements,
representations and warranties made in this Agreement shall survive the
execution of this Agreement, the making of the Loans by Banks, and the execution
of the other Loan Documents, and shall continue until Banks receive payment in
full of all of the Obligations and the Indebtedness of Borrowers incurred under
this Agreement and under the other Loan Documents (including, without
limitation, all amounts due under any Bank-Provided Hedging Transaction).

 

Section 9.6                                 Governing Law; Waiver of Jury Trial;
Jurisdiction.   IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF UTAH, APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST EXTENT PERMITTED
BY LAW, EACH PARTY HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTES OR ANY OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTES AND ALL
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF UTAH.

 

87

--------------------------------------------------------------------------------


 

EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
RELATING TO THE LOANS AND/OR THE LOAN DOCUMENTS.  EACH BORROWER AND EACH OTHER
PARTY HERETO, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, (a) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF UTAH OVER ANY
SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (b) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN SALT LAKE COUNTY IN THE STATE OF UTAH, (c) SUBMITS TO THE
JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH
FORUMS IS NOT CONVENIENT, AND (d) AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER FORUM.  EACH PARTY HERETO FURTHER CONSENTS AND AGREES
TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT THE ADDRESSES FOR NOTICES DESCRIBED IN THIS AGREEMENT, AND
CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID
AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR
EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).

 

Section 9.7                                 Counterparts.   This Agreement may
be executed in any number of counterparts, all of which shall constitute a
single Agreement.

 

Section 9.8                                 Notices.   All notices, demands,
requests, consents, approvals or other communications (any of the foregoing, a
“Notice”) required, permitted or desired to be given hereunder shall be in
writing and shall be sent delivered by (a) registered or certified mail, postage
prepaid, return receipt requested, (b) Federal Express, UPS, or another
reputable overnight courier, or (c) delivered by hand by commercial courier
service, addressed to the party to be so notified at its address set forth
opposite its signature, below, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 9.8.  Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of delivery by hand (or refusal to accept
such delivery) if delivered during business hours on a Business Day (otherwise
on the next Business Day), and/or (c) on the next Business Day if sent by an
overnight commercial courier.  Notices shall be deemed effective if delivered by
counsel to either party, as if given directly by such party.  To the extent the
Loan Documents require notice or information from one or both of the Borrowers
to the Banks, notice or information provided to the Administrative Bank alone
shall satisfy such requirements, with Administrative Bank hereby agreeing to
forward promptly such notice and information to the Banks.

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days prior written notice of such change to the other
parties in accordance with the provisions of this Section 9.8.  Notices shall be
deemed to have been given on the date as set forth above, even if there is an
inability to actually deliver any such Notice because of a

 

88

--------------------------------------------------------------------------------


 

changed address of which no Notice was given, or there is a rejection or refusal
to accept any Notice offered for delivery.

 

Section 9.9                                 Bank’s Sign.   Administrative Bank
may, if it so desires, place a sign of reasonable size on the Land, and in
accordance with Governmental Regulations, at its discretion or otherwise
publicize that the Banks are providing financing for the Project.

 

Section 9.10                          No Third Party Reliance.   No third party
shall be entitled to rely upon this Agreement or to have any of the benefits of
Banks’ interest hereunder, unless such third party is an express assignee of all
or a portion of Banks’ interest hereunder.

 

Section 9.11                          Sale of Loan or Participations.

 

The Banks reserve the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, the Banks’ rights and
obligations under the Loan Documents subject to the restrictions set forth in
this Section 9.11.  In that connection, the Banks may disclose to any potential
participant permitted under Section 9.11(b) or any potential assignee permitted
under Section 9.11(c) all documents and information the Banks now or hereafter
may have relating to the Loan, Borrowers, or their respective businesses,
provided that, prior to any such disclosure, any potential participant or
assignee has been approved in writing by Administrative Bank in accordance with
this Section 9.11.

 

(a)                                 Any Bank may at any time, after notice to
and written consent from Administrative Bank and Borrowers (which respective
consents shall not be unreasonably withheld or delayed) grant to one or more
Persons (each a “Participant”) participating interests in its Commitments, in an
amount not less than Five Million Dollars ($5,000,000) and multiples of Two
Million Five Hundred Thousand Dollars ($2,500,000) in excess thereof, and any or
all of its advances made under the Loans; provided, that the written consent of
Administrative Bank shall not be required if said Person is an Eligible Assignee
and provided further that Borrowers shall have deemed to have given its consent
in the event Borrowers have not objected in writing within five (5) Business
Days after receiving a written request for such consent.  In addition to the
participations permitted by the preceding sentence, from and after the
occurrence of an Event of Default, any Bank may, after notice to and written
consent from Administrative Bank (which consent may be granted or withheld by
Administrative Bank in its sole and absolute discretion), but, to avoid all
doubt, without any notice to or consent from Borrowers, grant participating
interests in the Bank’s Commitments to any Person.  In the event of any grant by
a Bank of a participating interest to a Participant, such Bank will remain
responsible for the performance of its obligations hereunder, and Borrower and
Administrative Bank will continue to deal solely and directly with that Bank in
connection with that Bank’s rights and obligations under this Agreement.  Any
agreement pursuant to which any Bank may grant such a participating interest
must provide that Bank will retain the sole right and responsibility to enforce
the obligations under this Agreement including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this
Agreement, other than amendments, modifications or waivers that require the
consent of all Banks pursuant to Section 10.9 hereof.  An assignment or other
transfer not permitted by Section 9.11(c) below will be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance

 

89

--------------------------------------------------------------------------------


 

with this subsection, and then only to the extent that such assignment or other
transfer satisfies the requirements of this subsection.

 

(b)                                 Any Bank may at any time, after notice to
and written consent from Administrative Bank and Borrowers (which respective
consents shall not be unreasonably withheld or delayed) assign to one or more
Persons (each an “Assignee”) all or a proportionate part of its rights and
obligations under the Commitments, this Agreement, and the other Loan Documents
which, unless all of such rights are assigned, shall be in an amount not less
than Five Million Dollars ($5,000,000) and multiples of Two Million Five Hundred
Thousand Dollars ($2,500,000) in excess thereof, on condition that the Assignee
assumes the transferor Bank’s rights and obligations to the extent assigned,
pursuant to an Assignment and Assumption Agreement (when fully executed, an
“Assignment”) executed by the Assignee and the transferor Bank and acknowledged
by Administrative Bank; provided, that the written consent of Administrative
Bank shall not be required if said Person is an Eligible Assignee, and provided
further that Borrowers shall have deemed to have given its consent in the event
Borrowers have not objected in writing within five (5) Business Days after
receiving a written request for such consent.  In addition to any assignments
permitted by the preceding sentence, from and after the occurrence of an Event
of Default, any Bank may, after notice to and written consent from
Administrative Bank (which consent may not be unreasonably withheld or delayed),
but, to avoid all doubt, without any notice to or consent from Borrowers, assign
all or a proportionate part of its rights and obligations under the Commitments,
this Agreement, and the other Loan Documents to any other Person, on condition
that the Assignee assumes the transferor Bank’s rights and obligations to the
extent assigned pursuant to an Assignment executed by the Assignee and the
transferor Bank and acknowledged by Administrative Bank.  Borrowers and Banks
hereby agree to execute and deliver any documents reasonably requested by
Administrative Bank in connection with the sale or assignment contemplated
hereby (including one or more replacement Notes).

 

Upon execution and delivery of the Assignment and payment by the Assignee to the
transferor Bank of an amount equal to the purchase price agreed between the
transferor Bank and the Assignee, the Assignee will be a Bank party to this
Agreement and have all the rights and obligations of a Bank with Commitments as
set forth in the Assignment, and the transferor Bank will be released from its
obligation hereunder to a corresponding extent (except with respect to
pre-existing liabilities and obligations), and no further consent or action by
any party will be required.  Upon the consummation of any assignment pursuant to
this Section 9.11(c), the transferor Bank, Administrative Bank and Borrowers
will make appropriate arrangements so that, if required, one or more replacement
Notes are issued.  In connection with any such assignment, the transferor Bank
must pay to Administrative Bank an administrative fee in the amount of $3,500.

 

(c)                                  Any Bank may at any time assign all or any
portion of its rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank.  No such assignment will release the transferor Bank from
its obligations hereunder.

 

(d)                                 No Assignee, Participant or other transferee
of any Bank’s rights will be entitled to receive any greater payment than the
transferor Bank would have been entitled to receive with respect to the rights
transferred.

 

90

--------------------------------------------------------------------------------


 

(e)                                  Except for a participation or assignment by
Administrative Bank (whose costs and expenses, including reasonable attorneys’
fees, shall be paid by Borrowers), unless an Event of Default shall exist,
Borrowers shall not be obligated to pay any Bank’s expenses in connection with
any such participation or assignment.

 

Section 9.12                          Time of the Essence.   Time is of the
essence hereof with respect to the dates, terms and conditions of this
Agreement.

 

Section 9.13                          No Oral Modifications.   No modification
or waiver of any provision of this Agreement shall be effective unless set forth
in writing and signed by the parties hereto.

 

Section 9.14                          Captions.   The headings or captions of
the Articles and Sections set forth herein are for convenience only, are not a
part of this Agreement and are not to be considered in interpreting this
Agreement.

 

Section 9.15                          Borrower-Bank Relationship.   The
relationship between Borrowers and Banks created hereby and by the other Loan
Documents shall be that of a borrower and a lender only, and in no event shall
Banks and Administrative Bank be deemed to be a partner of, or a joint venturer
with, Borrower.

 

Section 9.16                          Joint and Several Liability.   To the
extent that any obligation, covenant or representation under any of the Loan
Documents is undertaken or made by Borrowers collectively, the obligations of
Borrowers with respect to such collective obligation, covenant or representation
shall be joint and several.

 

Section 9.17                            Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP;
provided, however that, notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
without giving effect to (i) any election under Accounting Standards
Codification Section 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein, or (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and the
Borrowers, the Administrative Bank or the Required Banks shall so request, the
Administrative Bank, the Banks and the Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (with any such agreement subject to the approval of
the Required Banks as well as the approval of the Administrative Bank and the
Borrowers), provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Borrowers shall provide to the Administrative Bank and the Banks
reconciliation statements showing the difference in such calculation,

 

91

--------------------------------------------------------------------------------


 

together with the delivery of monthly, quarterly and annual financial statements
required hereunder.

 

ARTICLE X

 

ADMINISTRATIVE BANK

 

Section 10.1                          Appointment, Powers and Immunities.   Each
Bank hereby irrevocably appoints and authorizes Administrative Bank to act as
its agent hereunder and under the other Loan Documents with such powers as are
specifically delegated to Administrative Bank by the terms of this Agreement and
of the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Administrative Bank shall be a party to each of the Loan
Documents (other than the Notes) as secured party, beneficiary, indemnitee, and
such other applicable capacities, on behalf of and for the benefit of Banks (and
each Bank hereby ratifies and reaffirms the Loan Documents so executed and
agrees to be bound by the terms thereof) and hold all collateral covered thereby
for the benefit of the Banks, and receive all payments or proceeds received in
connection therewith for the undivided benefit and protection of the Banks in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.  As soon as practicable after each such receipt of proceeds by
Administrative Bank, Administrative Bank shall determine the respective amounts
to be distributed in accordance with the Loan Documents and promptly thereafter
shall credit to itself the amount to which it is entitled (as Administrative
Bank, Bank or otherwise) and wire the amounts to which the other Banks are
entitled in accordance with such written instruction as each Bank from time to
time may deliver to Administrative Bank.  Each Bank shall hold its own Note and
shall receive a copy of each Loan Document.  Administrative Bank (which term as
used in this Section 10.1 shall include reference to its Affiliates and its own
and its Affiliates’ officers, directors, employees and agents) shall not:

 

(a)                                 have any duties or responsibilities except
those expressly set forth in this Agreement and in the other Loan Documents, and
shall not by reason of this Agreement or any other Loan Document be a fiduciary
or trustee for any Bank except to the extent that Administrative Bank acts as an
agent with respect to the receipt or payment of funds, nor shall Administrative
Bank have any fiduciary duty to the Borrowers nor shall any Bank have any
fiduciary duty to the Borrower or any other Bank;

 

(b)                                 be responsible to the Banks for any
recitals, statements, representations or warranties contained in this Agreement
or in any other Loan Document, or in any certificate or other document referred
to or provided for in, or received by any of them under, this Agreement or any
other Loan Document, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any other document referred to or provided for herein or therein or for any
failure by a Borrower or any other Person to perform any of its Obligations
hereunder or thereunder;

 

(c)                                  be responsible for any action taken or
omitted to be taken by it hereunder or under any other Loan Document or under
any other document or instrument referred to or provided for herein or therein
or in connection herewith or therewith, except for its own gross negligence or
willful misconduct;

 

92

--------------------------------------------------------------------------------


 

(d)                                 except to the extent expressly instructed in
writing by the Required Banks with respect to collateral security under the Loan
Documents, be required to initiate or conduct any litigation or collection
proceedings hereunder or under any other Loan Document; and

 

(e)                                  be required to take any action which is
contrary to this Agreement or any other Loan Document or Governmental
Requirement.

 

The relationship between and among Administrative Bank and each Bank is a
contractual relationship only, and nothing herein shall be deemed to impose on
Administrative Bank any obligations other than those for which express provision
is made herein or in the other Loan Documents.  Administrative Bank may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good
faith.  Administrative Bank may deem and treat the payee of a Note as the holder
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof shall have been filed with Administrative Bank pursuant to
Section 9.11.  Except to the extent expressly provided in Sections 10.8, 10.10,
10.11(g), 10.14 and 10.18, the provisions of this Article X are solely for the
benefit of Administrative Bank and the Banks, and the Borrowers shall not have
any rights as a third-party beneficiary of any of the provisions hereof and the
Administrative Bank and Banks may, pursuant to a written agreement executed by
all such Persons, modify or waive such provisions of this Article X in their
sole and absolute discretion

 

Section 10.2                          Reliance by Administrative Bank. 
 Administrative Bank shall be entitled to rely upon any certification, notice,
document or other communication (including any thereof by telephone, telecopy,
telegram or cable) reasonably believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by Administrative Bank.  As to any matters not expressly
provided for by this Agreement or any other Loan Document, Administrative Bank
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Banks, and such instructions of the Required Banks and any action taken or
failure to act pursuant thereto shall be binding on all of the Banks.

 

Section 10.3                          Borrower Defaults.

 

(a)                                 Administrative Bank shall give the Banks
notice of any Default of which Administrative Bank has knowledge or notice. 
Except with respect to (i) the nonpayment of principal, interest or any fees
that are due and payable under any of the Loan Documents, (ii) Defaults with
respect to which Administrative Bank has actually sent written notice of to the
Borrower and (iii) Defaults with respect to which Administrative Bank has
entered into discussions with a Borrower, Administrative Bank shall be deemed to
not have knowledge or notice of the occurrence of a Default unless
Administrative Bank has received notice from a Bank or a Borrower specifying
such Default and stating that such notice is a “Notice of Default”.  If
Administrative Bank has such knowledge or receives such a notice from a Borrower
or a Bank in accordance with the immediately preceding sentence with respect to
the occurrence of a Default, Administrative Bank shall give prompt notice
thereof to the Banks.  Within ten (10) days of delivery of such notice of
Default from Administrative Bank to the Banks (or such shorter period of time as
Administrative Bank determines is necessary), in the event

 

93

--------------------------------------------------------------------------------


 

Administrative Bank wishes to take any action requiring the consent of Required
Banks or all of the Banks (as provided in this Agreement), Administrative Bank
and the Banks shall consult with each other to determine a proposed course of
action.  Administrative Bank shall (subject to Section 10.7) take such action
with respect to such Default as shall be directed by the Required Banks or the
Banks, as applicable; provided that (i) except as otherwise provided in
Section 10.9 hereof, Administrative Bank may (but shall not be obligated to)
take such action, or refrain from taking such action (including decisions (a) to
make Protective Advances (subject to the limitation set forth in the definition
thereof) that Administrative Bank determines reasonably are necessary to protect
or maintain the Project and (b) to foreclose on the Project or exercise any
other remedy), with respect to such Default as it shall deem advisable in the
interest of the Banks and (ii) no actions approved by the Required Banks shall
violate the Loan Documents or any Governmental Requirements.

 

(b)                                 Each of the Banks acknowledges and agrees
that no individual Bank may separately enforce or exercise any of the provisions
of any of the Loan Documents (including, without limitation, the Notes) other
than through Administrative Bank.  Administrative Bank shall advise the Banks of
all actions which Administrative Bank takes in accordance with the provisions of
this Section 10.3.  Notwithstanding the foregoing, if the Required Banks shall
at any time direct that a different or additional remedial action be taken from
that already undertaken by Administrative Bank, including the commencement of
foreclosure proceedings, such different or additional remedial action shall be
taken in lieu of or in addition to, the prosecution of such action taken by
Administrative Bank; provided that all actions already taken by Administrative
Bank pursuant to Section 10.3(a) shall be valid and binding on each Bank.

 

(c)                                  All money received from any enforcement
actions, including the proceeds of a foreclosure sale of the Project, shall be
applied:  first, to the payment or reimbursement of Administrative Bank for
expenses incurred in accordance with the provisions of Sections 10.3(d), (e) and
(f) and 10.5 and to the payment of any fees and charges then due to
Administrative Bank to the extent not paid by Borrowers; second, to the Banks
for expenses incurred in accordance with the provisions of Section 10.3(d),
(e) and (f) and 10.5; third, to the payment or reimbursement of the Banks for
any advances made pursuant to Section 10.3(d); fourth, pari passu to the Banks
in accordance with their pro rata percentage of Obligations held by them
(excluding those items set forth in first through third and fifth of this
subsection (c)), unless an Unpaid Amount is owed pursuant to Section 10.11, in
which event such Unpaid Amount shall be deducted from the portion of such
proceeds of the Defaulting Bank and be applied to payment of such Unpaid Amount
to the Special Advance Bank; and Fifth to repayment of amounts due under any
Bank-Provided Hedging Transaction.

 

(d)                                 All losses with respect to interest
(including interest at the Default Rate) and other sums payable pursuant to the
Notes or incurred in connection with the Loans, the enforcement thereof or the
realization of the security therefor, shall be borne by the Banks in accordance
with their respective Percentage.  The Banks shall promptly, upon request, remit
to Administrative Bank their respective Percentage of (i) any expenses incurred
by Administrative Bank in connection with any Default to the extent any expenses
have not been paid by the Borrower, (ii) any advances made to pay taxes or
insurance or otherwise to preserve the lien of the Loan Documents or to preserve
and protect the Project whether or not the amount necessary to be advanced for
such purposes exceeds the amount of the respective Commitments of the

 

94

--------------------------------------------------------------------------------


 

Banks, (iii) any other expenses incurred in connection with the enforcement of
the Loan Documents, and (iv) any expenses incurred in connection with the
consummation of the Loans not paid or provided for by the Borrowers.  To the
extent any such advances are recovered in connection with the enforcement of the
Mortgage or the other Loan Documents, each Bank shall be paid its Percentage of
such recovery after deduction of the expenses of Administrative Bank.

 

(e)                                  If any action is brought to collect on the
Notes, foreclose under the Mortgage, or enforce any of the Loan Documents, such
action shall (to the extent permitted under applicable law and the decisions of
the court in which such action is brought) be an action brought by
Administrative Bank and the Banks, collectively, to collect on all or a portion
of the Notes or enforce the Loan Documents, and counsel selected by
Administrative Bank shall prosecute any such action on behalf of Administrative
Bank and the Banks, and Administrative Bank and the Banks shall consult and
cooperate with each other in the prosecution thereof.  The costs and expenses of
foreclosure, to the extent not paid by Borrowers (in accordance with
Section 9.2) within ten (10) days after Administrative Bank’s demand therefor,
will be borne by the Banks in accordance with their respective Percentages.

 

(f)                                   If title is acquired to the Project after
a foreclosure sale, nonjudicial foreclosure or by a deed in lieu of foreclosure,
title shall be held by Administrative Bank in its own name in trust for the
Banks or, at Administrative Bank’s election, in the name of a wholly owned
subsidiary of Administrative Bank on behalf of the Banks.

 

(g)                                  If Administrative Bank (or its subsidiary)
acquires title to the Project or is entitled to possession of the Project during
or after the foreclosure, all material decisions with respect to the possession,
ownership, development, construction, control, operation, leasing, management
and sale of the Project shall be made by Required Banks.  All income or other
money received after so acquiring title to or taking possession of the Project
with respect to the Project, including income from the operation and management
of the Project and the proceeds of a sale of the Project, shall be applied: 
First, to the payment or reimbursement of Administrative Bank for expenses
incurred in accordance with the provisions of this Article 10 and to the payment
of any fees and charges then due agent to the extent not paid by the Borrowers
(in accordance with Section 9.2); Second, to the payment of operating expenses
with respect to the Project; Third, to the establishment of reasonable reserves
for the operation of the Project as determined by Administrative Bank; Fourth,
to the payment or reimbursement of the Banks for any advances made pursuant to
Section 10.3(d); Fifth to fund any capital improvement, leasing and other
reserves established at the discretion of Administrative Bank; and Sixth, pari
passu to the Banks in accordance with their pro rata percentage of Obligations
held by them (excluding those items set forth in First through Fifth and Seventh
of this subsection (g), unless an Unpaid Amount is owed pursuant to
Section 10.11, in which event such Unpaid Amount shall be deducted from the
portion of such proceeds of the Defaulting Bank and be applied to payment of
such Unpaid Amount to the Special Advance Bank (as defined in Section 10.11),
and Seventh to repayment of amounts due under any Bank-Provided Hedge
Transaction.

 

Section 10.4                          Rights as a Bank.   With respect to its
Commitments and the Loans made by it, U.S. Bank (and any successor acting as
“Administrative Bank” hereunder) in its capacity as a Bank hereunder shall have
the same rights and powers hereunder as any other Bank and may exercise the same
as though it were not acting as Administrative Bank, and the term “Bank” or

 

95

--------------------------------------------------------------------------------


 

“Banks” shall, unless the context otherwise indicates, include Administrative
Bank in its individual capacity as Bank.  U.S. Bank (and any successor acting as
“Administrative Bank” hereunder) and any of its Affiliates may (without having
to account therefor to any other Bank) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, investment banking,
trust or other business with the Borrowers (and any of their respective
Affiliates) as if it were not acting as Administrative Bank, and U.S. Bank (and
any such successor) and any of its Affiliates may accept fees and other
consideration from a Borrower for services in connection with this Agreement or
otherwise without having to account for the same to the Banks.

 

Section 10.5                          Indemnification.   Each Bank agrees to
indemnify Administrative Bank (to the extent not reimbursed by a Borrower in
accordance with Section 9.2, but without limiting the Obligations of the
Borrowers hereunder) ratably in accordance with their Percentage, for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever that
may be imposed on, incurred by or asserted against Administrative Bank in its
capacity as Administrative Bank (including by any Bank) arising out of or by
reason of any investigation in or in any way relating to or arising out of this
Agreement or any other Loan Document or any other documents contemplated by or
referred to herein or therein (including the costs and expenses that Borrowers
are obligated to pay hereunder in accordance with Section 9.2) or the
enforcement of any of the terms hereof or thereof; provided that no Bank shall
be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of Administrative Bank.

 

Section 10.6                          Non-Reliance on Administrative Bank and
Other Banks.   Each Bank agrees that it has, independently and without reliance
on Administrative Bank or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrowers and its decision to enter into this Agreement and that it will,
independently and without reliance upon Administrative Bank or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement or under any other Loan Document.  Except as
otherwise provided herein, Administrative Bank shall not be required to keep
itself informed as to the performance or observance by the Borrowers of this
Agreement or any of the other Loan Documents or any other document referred to
or provided for herein or therein or to inspect the properties or books of the
Borrowers.  Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by Administrative Bank
hereunder, Administrative Bank shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of the Borrowers (or any of their Affiliates)
that may come into the possession of Administrative Bank or any of its
Affiliates.  Without limiting the foregoing, Administrative Bank shall not be
responsible in any manner to any Bank (or any permitted successor or assign of
any Bank), and each Bank represents and warrants that it has not relied upon
Administrative Bank for or in respect of, (a) the creditworthiness of Borrowers
and the risks involved to such Bank, (b) the effectiveness, enforceability,
genuineness, validity, or the due execution of any Loan Document, (c) any
representation, warranty, document, certificate, report, or statement made
therein or furnished thereunder or in connection therewith, (d) the existence,
priority, or perfection of any lien granted or purported to be granted under any
Loan Document, or (e) the

 

96

--------------------------------------------------------------------------------


 

observation of or compliance with any of the terms, covenants, or conditions of
any Loan Document on the part of Borrowers.

 

Section 10.7                          Failure to Act.   Except for action
expressly required of Administrative Bank hereunder and under the other Loan
Documents, Administrative Bank shall in all cases be fully justified in failing
or refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction from the Banks of their indemnification
obligations under Section 10.5 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

 

Section 10.8                          Resignation of Administrative Bank.   It
is agreed by the Banks that Administrative Bank shall remain Administrative Bank
under this Agreement and the other Loan Documents throughout the term of the
Loans; provided, however, Administrative Bank may resign at any time by giving
at least thirty (30) days prior notice thereof to the Banks and the Borrowers. 
Upon any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Bank that shall be a Person that (a) meets the
qualifications of an Eligible Assignee and (b) and if such successor
Administrative Bank is not a Bank, as long as no Event of Default exists, the
Borrowers shall have the right to approve such successor Administrative Bank,
which approval shall not be unreasonably withheld, conditioned or delayed.  If
no successor Administrative Bank shall have been so appointed by the Required
Banks and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Bank’s giving of notice of resignation of the retiring
Administrative Bank, then the retiring Administrative Bank may, on behalf of the
Banks, appoint a successor Administrative Bank, that shall be a Person that
meets the requirements of clauses (a) and (b) above, and if such successor
Administrative Bank is not a Bank, Borrowers, as long as no Event of Default
exists, shall have the right to approve such successor Administrative Bank,
which approval shall not be unreasonably withheld, conditioned or delayed.  Upon
the acceptance of any appointment as Administrative Bank hereunder by a
successor Administrative Bank, such successor Administrative Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Bank, and the retiring Administrative
Bank shall be discharged from its duties and obligations hereunder; provided,
however, that the retiring Administrative Bank shall not be discharged from any
liabilities which existed prior to the effective date of such resignation. 
After any retiring Administrative Bank’s resignation hereunder as Administrative
Bank, the provisions of this Section 10.8 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Bank.

 

Section 10.9                            Consents and Certain Actions under, and
Modifications of, Loan Documents.   No amendment, modification or waiver of any
provision of this Agreement or any other Loan Document shall be effective unless
in writing signed by Required Banks and the applicable Loan Party, as the case
may be, and acknowledged by Administrative Bank (or signed by Administrative
Bank with the consent of Required Banks), and such amendment, modification or
waiver that would result in any of the following shall not be effective or made
without the consent of all Banks if it would result in any of the following: 
(a) a waiver of any provision regarding the scheduled payment of principal of or
interest on a Loan; (b) the postponement of maturity date under a Loan; (c) the
reduction or forgiveness of the principal amount of a Loan; (d) a decrease in a
Loan Rate under a Loan or the waiver of any interest

 

97

--------------------------------------------------------------------------------


 

(including interest at the Default Rate) thereon, except to the extent permitted
in the Loan Documents; (e) a release of a Borrower or a Subsidiary from its
obligations under the Loan Documents, or a release of Overstock  or other
guarantor under the Guaranty from any of its obligations with respect to the
Loans (except upon payment in full of the Loan and all other sums due under the
Loan Documents); (f) a release of any material portion of the Collateral from
the lien of the applicable Loan Documents, except to the extent permitted in the
Loan Documents; (g) a waiver of any interest at the Default Rate; (h) a consent
to any waiver of the prohibitions on transfer or encumbrance of the Project or
ownership interests in O.Com; and (i) a modification of the definition of
“Required Banks” or the provisions of Article X, or alters the several nature of
the Banks’ obligations under the Loan Documents.

 

If Administrative Bank solicits any consents or approvals from the Banks under
any of the Loan Documents, each Bank shall, within ten (10) Business Days of
receiving such request, give Administrative Bank written notice of its consent
or approval or denial thereof (or such shorter time as may be required under the
applicable Loan Document for Administrative Bank to respond, in which case Banks
shall have the same time period minus one (1) Business Day); provided that if
any Bank does not respond within such ten (10) Business Days, such Bank shall be
deemed to have authorized Administrative Bank to vote such Bank’s interest with
respect to the matter which was the subject of Administrative Bank’s
solicitation as Administrative Bank elects.  Any such solicitation by
Administrative Bank for a consent or approval shall be in writing and shall
include a description of the matter or thing as to which such consent or
approval is requested and shall include Administrative Bank’s recommended course
of action or determination in respect thereof.

 

Section 10.10                   Authorization.   Administrative Bank is hereby
authorized by the Banks to execute, deliver and perform in accordance with the
terms of each of the Loan Documents to which Administrative Bank is or is
intended to be a party and each Bank agrees to be bound by all of the agreements
of Administrative Bank contained in such Loan Documents.

 

Section 10.11                   Defaulting Banks with Respect to Real Estate
Loan.

 

(a)                                 In addition to the provisions of
Section 1.27, if any Defaulting Bank shall for any reason fail to (i) make any
respective Advance on the Real Estate Loan required pursuant to the terms of
this Agreement or (ii) pay its Percentage of an Advance on the Real Estate Loan
or disbursement to protect the Project or the lien of the Loan Documents on the
Project, Administrative Bank and any of the Non-Defaulting Banks may, but shall
not be obligated to, make all or a portion of the Defaulting Bank’s Percentage
of such advance; provided, however, that Administrative Bank or such
Non-Defaulting Bank gives the Defaulting Bank and Administrative Bank three
(3) Business Days prior notice of its intention to do so.  The right to make
such advances in respect of the Defaulting Bank shall be exercisable first by
Administrative Bank, and then by the Non-Defaulting Bank holding the greatest
Percentage, and thereafter to each of the Non-Defaulting Banks in descending
order of their respective Percentage or in such other manner as the Required
Banks (excluding the Defaulting Bank) may agree on.  Any Bank making all or any
portion of a Defaulting Bank’s Percentage of the applicable Advance on the Real
Estate Loan in accordance with the foregoing terms and conditions shall be
referred to as a “Special Advance Bank”.  Subject to a Defaulting Bank’s right
to cure as provided in subsection (f), but notwithstanding anything else to the
contrary

 

98

--------------------------------------------------------------------------------


 

contained in this Agreement, the Defaulting Bank’s interest in, and any amounts
due to a Defaulting Bank under, the Loan Documents (including, without
limitation, all principal, interest, fees and expenses) shall be subordinate in
lien priority and to the repayment of all amounts (including, without
limitation, interest) then or thereafter due or to become due to the other Banks
under the Loan Documents, and the Defaulting Bank thereafter shall have no right
to participate in any discussions among and/or decisions by the Banks hereunder
and/or under the other Loan Documents.  Further, subject to subsection
(f) below, any Defaulting Bank shall be bound by any amendment to, or waiver of,
any provision of, or any action taken or omitted to be taken by Administrative
Bank and/or the other Banks under, any Loan Document which is made subsequent to
the Defaulting Bank becoming a Defaulting Bank and, during such period, the
Commitments of and outstanding principal amount held by such Defaulting Bank
shall be disregarded in any determination requiring the approval of the Banks or
the Required Banks hereunder.

 

(b)                                 In any case where a Non-Defaulting Bank
becomes a Special Advance Bank (i) the Special Advance Bank shall, at the
election of such Special Advance Bank, be deemed to have purchased, and the
Defaulting Bank shall be deemed to have sold, a senior participation in the
Defaulting Bank’s Individual Real Estate Commitment to the extent of the amount
so advanced or disbursed (the “Advanced Amount”) bearing interest at the
applicable Loan Rate (including interest at the Default Rate, if applicable) and
(ii) the Defaulting Bank shall have no voting rights under this Agreement or any
other Loan Documents (and its Percentage shall be disregarded in determining
whether any act or decision requiring the approval of the Required Banks shall
have been approved) so long as it is a Defaulting Bank.  It is expressly
understood and agreed that each of the respective obligations of the Banks under
this Agreement and the other Loan Documents, including to make Advances on the
Real Estate Loan, to share losses incurred in connection with the Real Estate
Loan, including costs and expenses of enforcement of the Real Estate Loan, to
make advances to preserve the lien of the Mortgage or to preserve and protect
the Project or to effect completion of the Improvements to be constructed
pursuant to the Loan Documents, shall be without regard to any adjustment in the
Percentage occasioned by the acts of a Defaulting Bank.  The Special Advance
Bank shall be entitled to an amount (the “Unpaid Amount”) equal to the
applicable Advanced Amount, plus any unpaid interest due and owing with respect
thereto, less any repayments thereof made by the Defaulting Bank immediately
upon demand.  The Defaulting Bank shall have the right to repurchase the senior
participation in its Individual Real Estate Commitment from the Special Advance
Bank pursuant to subsection (f) below by the payment of the Unpaid Amount.

 

(c)                                  A Special Advance Bank shall (i) give
notice to the Defaulting Bank, Administrative Bank and each of the other Banks
(provided that failure to deliver said notice to any party other than the
Defaulting Bank shall not constitute a default under this Agreement) of the
Advance Amount and the percentage of the Special Advance Bank’s senior
participation in the Defaulting Bank’s Individual Real Estate Commitment and
(ii) in the event of the repayment of any of the Unpaid Amount by the Defaulting
Bank, give notice to the Defaulting Bank, Administrative Bank and each of the
other Banks of the fact that the Unpaid Amount has been repaid (in whole or in
part), the amount of such repayment and, if applicable, the revised percentage
of the Special Advance Bank’s senior participation.  Provided that
Administrative Bank has received notice of such participation, Administrative
Bank shall have the same obligations to distribute interest, principal and other
sums received by Administrative Bank with

 

99

--------------------------------------------------------------------------------


 

respect to a Special Advance Bank’s senior participation as Administrative Bank
has with respect to the distribution of interest, principal and other sums under
this Agreement; and at the time of making any distributions to the Banks, shall
make payments to the Special Advance Bank with respect to a Special Advance
Bank’s senior participation in the Defaulting Bank’s Individual Real Estate
Commitment out of the Defaulting Bank’s share of any such distributions.

 

(d)                                 A Defaulting Bank shall immediately pay to a
Special Advance Bank all sums of any kind paid to or received by the Defaulting
Bank from the Borrowers, whether pursuant to the terms of this Agreement or the
other Loan Documents or in connection with the realization of the security
therefor until the Unpaid Amount is fully repaid.  Notwithstanding the fact that
the Defaulting Bank may temporarily hold such sums, the Defaulting Bank shall be
deemed to hold same as a trustee for the benefit of the Special Advance Bank, it
being the express intention of the Banks that the Special Advance Bank shall
have an ownership interest in such sums to the extent of the Unpaid Amount.

 

(e)                                  Nothing contained in Section 10.11(a),
(f) or (h) shall release or in any way limit a Defaulting Bank’s obligations as
a Bank hereunder and/or under any other of the Loan Documents or impair the
Borrowers’ right to exercise their remedies against such Defaulting Bank which
remedies shall include, without limitation, the recovery of any losses, costs
and expenses incurred as a result thereof.  Each Defaulting Bank shall
indemnify, defend and hold Administrative Bank and each of the other Banks
harmless from and against any and all losses, damages, liabilities or expenses
(including reasonable attorneys’ fees and expenses and interest at the Default
Rate) which they may sustain or incur by reason of the Defaulting Bank’s failure
or refusal to abide by its obligations under this Agreement or the other Loan
Documents, except to the extent a Defaulting Bank became a Defaulting Bank due
to the gross negligence or willful misconduct of Administrative Bank and/or any
Bank.  Administrative Bank shall, after payment of any amounts due to any
Special Advance Bank pursuant to the terms of subsection (c) above, set-off
against any payments due to such Defaulting Bank for the claims of
Administrative Bank and the other Non-Defaulting Banks pursuant to this
indemnity.

 

(f)                                   A Defaulting Bank may cure a default
arising out its failure to fund its Percentage of an Advance on the Real Estate
Loan, and subject to the following, upon such cure shall no longer be deemed to
be a Defaulting Bank as a result thereof, if, within five (5) days (the “Default
Cure Period”) of such default, it pays the full amount of the Unpaid Amount,
together with interest thereon in respect of each day during the period
commencing on the date such Advanced Amount was so paid by the Special Advance
Bank until the date the Special Advance Bank recovers such amount at a rate per
annum equal to the Federal Funds Rate in the event such cure is made within
three (3) Business Days of such default; provided, however, if such Defaulting
Bank fails to cure such default within such three (3) Business Days, the Special
Advance Bank shall be entitled to recover, and such Defaulting Bank shall pay,
such amount, on demand from Administrative Bank, together with interest thereon
in respect of each day during the period commencing on such third (3rd) Business
Day until the date the Special Advance Bank recovers such amount at a rate per
annum equal to the Default Rate for each such day.  If a Defaulting Bank pays
the Unpaid Amount and interest due thereon within the Default Cure Period (or
thereafter with the consent of Administrative Bank), such Defaulting Bank
nonetheless shall be bound by any amendment to or waiver of any provision of, or
any action taken or omitted to be taken by Administrative Bank and/or the other
Banks under, any Loan

 

100

--------------------------------------------------------------------------------


 

Document which is made subsequent to the Bank’s becoming a Defaulting Bank and
prior to its curing the default as provided in this Section 10.11(f); provided
that such amendment or waiver of action was taken in accordance with the
provisions of this Agreement.  A Defaulting Bank shall have absolutely no right
to cure any default after the expiration of the Default Cure Period unless
Administrative Bank, in its sole discretion, elects to permit such cure.

 

(g)                                  If any Bank becomes a Defaulting Bank and
none of the other Banks becomes a Special Advance Bank pursuant to
Section 10.11(a), the Borrowers shall have the right, provided there exists no
Default or Event of Default that has not arisen as a result of the Defaulting
Bank’s failure to fund, to cause another financial institution acceptable to
Administrative Bank to assume the Defaulting Bank’s obligations with respect to
the Advance Amount on the then-existing terms and conditions of the Loan
Documents (such replacement institution, a “Replacement Bank”).  It shall be a
condition to such assumption that the Replacement Bank concurrently assumes the
obligations of the Defaulting Bank with respect to the unfunded portion of the
Individual Real Estate Commitment of such Defaulting Bank.  Such assumption
shall be pursuant to a written instrument reasonably satisfactory to
Administrative Bank.  Upon such assumption, the Replacement Bank shall become a
“Bank” for all purposes hereunder, with an Individual Real Estate Commitment in
an amount equal to the Advance Amount, and the Defaulting Bank’s Individual Real
Estate Commitment shall automatically be reduced by the Advance Amount.  In
connection with the foregoing, the Borrowers shall execute and deliver to the
Replacement Bank and the Defaulting Bank replacement notes (the “Replacement
Notes”).  Such Replacement Notes shall be in amounts equal to, in the case of
the Replacement Bank’s note, the Advance Amount and, in the case of the
Defaulting Bank’s note, its Individual Real Estate Commitment, as reduced as
aforesaid.  Such Replacement Notes shall constitute “Note” or “Notes” and the
obligations evidenced thereby shall be secured by the Mortgage.  In connection
with the Borrowers’ execution of Replacement Notes as aforesaid, the Borrowers
shall deliver to Administrative Bank such evidence of the due authorization,
execution and delivery of the replacement notes and any related documents as
Administrative Bank may reasonably request.  The execution and delivery of
Replacement Notes as required above shall be a condition precedent to any
further Advances.  Upon receipt of its Replacement Note, the Defaulting Bank
will return to the Borrowers its Note(s) that was replaced; provided that the
delivery of a Replacement Note to the Defaulting Bank pursuant to this
Section 10.11(g) shall operate to void and replace the Note previously held by
the Defaulting Bank regardless of whether or not the Defaulting Bank returns
same as required hereby.

 

(h)                                 In addition to the foregoing, in the event
the Defaulting Bank has not cured such default within the Default Cure Period,
Administrative Bank (unless the Bank serving in the capacity of Administrative
Bank is the Defaulting Bank) and the Non-Defaulting Banks, shall, in accordance
with the priority established pursuant to Section 10.11(a) above, be entitled to
purchase such Defaulting Bank’s entire Individual Real Estate Commitment,
excluding accrued and unpaid interest thereon, for a purchase price equal to the
outstanding principal balance of all Advances which have been funded by such
Defaulting Bank as of the date of such purchase.

 

(i)                                     Each Borrower, the Administrative Bank
and Banks shall, at the Borrowers’ expense with respect to each Bank’s
reasonable and out-of-pocket costs and expenses in connection therewith, execute
such modifications to the Loan Documents as shall, in

 

101

--------------------------------------------------------------------------------


 

the reasonable judgment of Administrative Bank, be necessary in order to effect
the substitution of Banks in accordance with the foregoing provisions of this
Section 10.11.  The Banks shall reasonably cooperate with the Borrowers’
attempts to obtain a Replacement Bank, but they shall not be obligated to modify
the Loan Documents in connection therewith, other than modifications pursuant to
the immediately preceding paragraph.

 

Section 10.12                   Amendments Concerning Agency Functions. 
 Notwithstanding anything to the contrary contained in this Agreement,
Administrative Bank shall not be bound by any modification of this Agreement or
any other Loan Document which affects its duties, rights, and/or functions
hereunder or thereunder unless it shall have given its prior written consent
thereto.

 

Section 10.13                   Liability of Administrative Bank. 
 Administrative Bank shall not have any liabilities or responsibilities to
Borrowers on account of the failure of any Bank (other than Administrative Bank
in its capacity as a Bank) to perform its obligations hereunder or to any Bank
on account of the failure of a Borrower to perform its obligations hereunder or
under any other Loan Document.

 

Section 10.14                   Transfer of Agency Function.   Without the
consent of Borrowers or any Bank, Administrative Bank may at any time or from
time to time transfer its functions as Administrative Bank hereunder to any of
its offices wherever located in the United States so long as such transfer could
not reasonably be expected to result in an increased liability of Borrowers
under Section 1.28, Section 1.29 or Section 1.32; provided that Administrative
Bank shall promptly notify Borrowers and the Banks thereof.

 

Section 10.15                   Sharing of Payments, Etc.   If any Bank shall
obtain from a Borrower payment of any principal of or interest on any Loan owing
to it or payment of any other amount under this Agreement or any other Loan
Document through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise (other than from Administrative Bank
as provided herein), and, as a result of such payment, such Bank shall have
received a greater percentage of the principal of or interest on the Loans or
such other amounts then due hereunder or thereunder by such Borrower to such
Bank than the percentage received by any other Bank, it shall promptly purchase
from such other Banks participations in (or, if and to the extent specified by
such Bank, direct interests in) the Loans or such other amounts, respectively,
owing to such other Banks (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Banks shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Bank in obtaining or
preserving such excess payment) pro rata in accordance with the unpaid principal
of and/or interest on the Loans or such other amounts, respectively, owing to
each of the Banks.  To such end, all the Banks shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored.  Each Bank agrees
that it shall turn over to Administrative Bank (for distribution by
Administrative Bank to the other Banks in accordance with the terms of this
Agreement) any payment (whether voluntary or involuntary, through the exercise
of any right of setoff or otherwise) on account of the Loans held by it in
excess of its ratable portion of payments on account of the Loans obtained by
all the Banks.  Nothing contained herein shall require any Bank to exercise any
such right or shall affect the right of any Bank to exercise, and retain the
benefits

 

102

--------------------------------------------------------------------------------


 

of exercising, any such right with respect to any other Indebtedness of the
Borrower.  If, under any applicable bankruptcy, insolvency or other similar law,
any Bank receives a secured claim in lieu of a set-off to which Section 10.15
applies, then such Bank shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Banks entitled under Section 10.15 to share in the benefits of any recovery on
such secured claim.

 

Section 10.16                   Bankruptcy of a Borrower.   In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to a Borrower, Administrative Bank (irrespective of whether
the principal of the Loans shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether Administrative Bank
shall have made any demand on such Borrower) shall be entitled and empowered,
and shall have the sole and exclusive right, on behalf of the Banks, by
intervention in such proceeding or otherwise, to file and prove a claim for the
whole amount of principal and interest owing and unpaid in respect of the Loans
and any other obligations that are owing and unpaid and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Banks and Administrative Bank (including any claim for the reasonable
compensation, expenses, disbursements and advances of Banks and Administrative
Bank and their agents and counsel and all other amounts due Banks and
Administrative Bank under the Loan Documents) allowed in such judicial
proceeding, and to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same to Banks in accordance
with their respective Pro Rata Shares; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Bank to make such payments to
Administrative Bank and, in the event that Administrative Bank shall consent to
the making of such payments directly to the Banks, to pay to Administrative Bank
any amount due for the reasonable compensation, expenses, disbursements and
Advances of Administrative Bank and its agents and counsel, and any other
amounts due Administrative Bank under the Loan Documents.

 

Nothing contained herein shall be deemed to authorize Administrative Bank to
authorize or consent to a accept or adopt on behalf of any Bank or the LC Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or the LC Issuer or authorize
Administrative Bank to vote in respect of the claim of any Bank or the LC Issuer
in any such proceeding.

 

Section 10.17                   Termination.   The rights and obligations of
Administrative Bank and the Banks shall terminate when the Obligations (other
than contingent obligations) of Borrowers hereunder have been paid and finally
discharged in full and the obligations of the Banks to advance funds to the
Borrowers under this Agreement are fully terminated.  All indemnification
provisions in favor of Administrative Bank and Banks herein and in the other
Loan Documents shall survive the termination hereof.

 

Section 10.18                   Confidentiality.   The Administrative Bank and
each Bank agrees to hold any confidential information which it may receive from
the Borrowers in connection with this Agreement in confidence, except for
disclosure (i) to its Affiliates and to the Administrative Bank and any other
Bank and their respective Affiliates, (ii) to legal counsel, accountants, and
other professional advisors to the Administrative Bank or such Bank provided
such parties have

 

103

--------------------------------------------------------------------------------


 

been notified of the confidential nature of such information, (iii) as provided
in Section 9.11 (subject to a written undertaking by each prospective
Participant or Assignee to maintain information on terms substantially similar
to this Section 10.18), (iv) to regulatory officials, (v) to any Person as
requested pursuant to or as required by law, regulation, or legal process,
(vi) to any Person in connection with any legal proceeding to which it is a
party, (vii) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties provided such parties have been notified of the confidential
nature of such information, (viii) to rating agencies if requested or required
by such agencies in connection with a rating relating to the Advances hereunder,
(ix) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section 10.18 or (2) becomes available to the Administrative Bank, the LC
Issuer, the Swing Line Bank or any other Bank on a non-confidential basis from a
source other than the Borrowers.  The Borrowers agree that the terms of this
Section 10.18 shall set forth the entire agreement between the Borrowers and the
Administrative Bank and each Bank with respect to any confidential information
previously or hereafter received by the Administrative Bank or such Bank in
connection with this Agreement, and this Section 10.18 shall supersede any and
all prior confidentiality agreements entered into by the Administrative Bank or
any Bank with respect to such confidential information.

 

Section 10.19                   No Agency.  In performing its functions and
duties under this Agreement, Administrative Bank shall act solely as agent of
the Banks and does not assume, and shall not be deemed to have assumed, any
obligation toward or relationship of agency or trust with or for a Borrower or
any other Person.

 

Section 10.20                   Funds Not Legally Restricted.  Except with
respect to (a) any cash or deposits that Borrowers may pledge to secure Facility
LCs and (b) the rights and remedies of Administrative Bank upon the occurrence
of an Event of Default, notwithstanding the provisions of this Agreement or any
other Loan Document (a) granting Administrative Bank or the Banks a security
interest or other collateral interest in or to or a right of offset against (and
providing such rights shall only be exercised upon the occurrence of an Event of
Default), any cash or cash equivalents or account in which any such cash may be
deposited, or (b) requiring Borrowers to maintain Minimum Liquidity of a
specified amount, no funds of Borrowers or either of them, whether held by or in
any account with Administrative Bank or any Bank or otherwise pursuant to this
Agreement or any other Loan Document, shall be subject to any restriction on any
Borrower’s access to or use of any such cash or cash equivalents or account in
which any such cash may be deposited.

 

Section 10.21                     Certain Timing Requirements.  Unless (a) the
provisions of this Agreement indicate a time period for performance or (b) in an
instance in which Borrowers or a Borrower are obligated to provide notice of
circumstances that would constitute a Default or an Event of Default, in those
instances in which a provision of this Agreement requires Borrowers or either
Borrower to take action as soon as a Borrower acquires Knowledge of a fact or
circumstance, or otherwise purports to require Borrower to take action
immediately under circumstances in which it would be impossible for Borrower or
Borrowers to do so, such

 

104

--------------------------------------------------------------------------------


 

requirement shall be deemed to require Borrower or Borrowers to take the
specified action as promptly as may be practicable under the circumstances.

 

[Signature pages follow]

 

105

--------------------------------------------------------------------------------


 

[Signature page 1 of 2 of Loan Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Address:

O.COM LAND, LLC

O.com Land, LLC

 

6350 South 3000 East

 

Salt Lake City, Utah 84121

By:

/s/ Carter Lee

 

Name:

Carter Lee

 

Title:

Manager

With copies, which shall not constitute notice, to each of:

 

 

Overstock.com, Inc.

 

 

6350 South 3000 East

 

 

Salt Lake City, Utah 84121

 

 

Attn:

Robert P. Hughes

 

 

 

Senior Vice President, Finance and Risk Management

 

 

 

 

 

and

 

 

 

 

 

Overstock.com, Inc.

 

 

6350 South 3000 East

 

 

Salt Lake City, Utah 84121

 

 

Attn:

Mark J. Griffin

 

 

 

Senior Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

Address:

OVERSTOCK.COM, INC.

Overstock.com, Inc.

 

6350 South 3000 East

 

Salt Lake City, Utah 84121

By:

/s/ Robert Hughes

Attn:

Robert P. Hughes

Name:

Robert Hughes

 

Senior Vice President, Finance and Risk Management

Title:

Senior Vice President, Finance and Risk Management

 

 

 

With a copy, which shall not constitute notice, to:

 

 

Overstock.com, Inc.

 

 

6350 South 3000 East

 

 

Salt Lake City, Utah 84121

 

 

Attn:

Mark J. Griffin

 

 

 

Senior Vice President and General Counsel

 

 

 

106

--------------------------------------------------------------------------------


 

[Signature page 2 of 2 of Loan Agreement]

 

ADMINISTRATIVE BANK AND A BANK:

U.S. BANK NATIONAL ASSOCIATION, a national banking

 

association

 

 

Address:

By:

/s/ Adam Hill

U.S. Bank National Association   

 

Its:

Vice President

170 South Main Street, 6th Floor

 

Salt Lake City, Utah 84101

 

Attention: Ryan Kendrick

 

 

 

With a copy to:

 

U.S. Bank National Association

 

800 Nicollet Mall 3rd Floor

 

Minneapolis, Minnesota 55402

 

Attention: Syndication Services

 

 

 

 

 

BANK:

COMPASS BANK, an Alabama banking corporation

 

 

 

 

Address:

 

 

By:

/s/ Timothy R. Coffee

Compass Bank

 

Its:

Senior Vice President

2850 E. Camelback Road, Suite 140

 

Phoenix, Arizona 85016

 

Attention: Timothy R. Coffey

 

 

107

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF BORROWING NOTICE

 

TO:         U.S. Bank National Association, as administrative bank (the
“Administrative Bank”) under that certain Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
dated as of October 24, 2014 among O.Com Land, LLC, a Utah limited liability
company, and Overstock.com, Inc., a Delaware corporation] (the “Borrowers”), the
financial institutions party thereto, as lenders (the “Banks”), and the
Administrative Bank.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Loan Agreement.

 

Overstock hereby gives to the Administrative Bank a request for borrowing
pursuant to Section 1.15 of the Loan Agreement, and Overstock hereby requests to
borrow on [                              ], 20[    ] (the “Borrowing Date”):

 

(a)  from the Banks, on a pro rata basis, an aggregate principal amount of
$[                      ] in Revolving Loans as:

 

1.  o       a Base Rate Advance

 

2.  o       a LIBOR Based Advance

 

(b)  from the Swing Line Bank, a Swing Line Loan of $[                      ]
bearing interest at the Base Rate.

 

The undersigned hereby certifies to the Administrative Bank and the Banks that
(i) the representations and warranties contained in the Loan Agreement are
(a) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of the date hereof, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (b) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date; (ii) at the time of and immediately after giving effect to such Advance,
no Default or Event of Default shall have occurred and be continuing; and
(iii) all other relevant conditions for Revolving Loans in the Loan Agreement
have been satisfied.

 

******

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

 

Dated:  [                              ], 20[    ]

 

 

  OVERSTOCK.COM, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF CONVERSION NOTICE

 

TO:         U.S. Bank National Association, as administrative bank (the
“Administrative Bank”) under that certain Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
dated as of October 24, 2014 among O.Com Land, LLC, a Utah limited liability
company, and Overstock.com, Inc., a Delaware corporation (the “Borrowers”), the
financial institutions party thereto, as lenders (the “Banks”), and the
Administrative Bank.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Loan Agreement.

 

Pursuant to Section 1.16 of the Loan Agreement, the undersigned Borrower hereby
requests to convert the interest rate on a portion of its Revolving Loan in the
outstanding principal amount of $[                        ] on
[                              ], 20[    ] as follows:

 

o            to convert such LIBOR Based Advance to a Base Rate Advance.

 

o            to convert such Base Rate Advance to a LIBOR Based Advance.

 

The undersigned hereby certifies to the Administrative Bank and the Banks that
(i) the representations and warranties contained in the Loan Agreement are
(a) with respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of the date hereof, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (b) with respect
to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects on and as of such earlier
date; (ii) at the time of and immediately after giving effect to such
conversion, no Default or Event of Default shall have occurred and be continuing
or would occur as a result of the conversion contemplated hereby; and (iii) all
other relevant conditions set forth in the Loan Agreement have been satisfied.

 

******

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Conversion Notice to be
executed on its behalf by its authorized officer as of the date set forth below.

 

Dated:  [                              ], 20[    ]

 

 

OVERSTOCK.COM, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

FORM OF PAYMENT NOTICE

 

TO: U.S. Bank National Association, as administrative bank (the “Administrative
Bank”) under that certain Loan Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), dated as of
October 24, 2014 among O.Com Land, LLC, a Utah limited liability company, and
Overstock.com, Inc., a Delaware corporation (the “Borrowers”), the financial
institutions party thereto, as lenders (the “Banks”), and the Administrative
Bank.

 

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Loan Agreement.

 

Pursuant to Section 1.14 of the Loan Agreement, Overstock hereby notifies the
Administrative Bank of its intent to reduce permanently the Aggregate Revolving
Commitment by the amount of $[                            ] to an Aggregate
Revolving Commitment Amount of $[                        ] on
[                              ], 20[    ].

 

******

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Payment Notice to be
executed on its behalf by its authorized officer as of the date set forth below.

 

Dated:  [                              ], 20[    ]

 

 

OVERSTOCK.COM, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[Reserved]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

Draw Request Certification

 

O.Com Land, LLC, a Utah limited liability company (“Borrower”), hereby certifies
as follows (all terms herein having the meanings set forth in the Loan Agreement
(“Loan Agreement”) dated                               , 2014 among Borrower and
U.S. Bank National Association, as administrative bank for the benefit of itself
and for the ratable benefit of itself and the other financial institutions named
as “Banks” thereunder from time to time (collectively “Banks”):

 

a.             At the date hereof no suit or proceeding at law or in equity, and
no investigation or proceeding of any governmental body has been instituted, or,
to the Knowledge of Borrower, is threatened, which in either case, the condition
or business operations of Borrower, would be substantially affected, except for
the following:

 

b.             At the date hereof, no Default or Event of Default under the Loan
Agreement or under any of the other Loan Documents has occurred and is
continuing, except the following:

 

c.             The representations and warranties set forth in Article IV of
the  Loan Agreement are hereby reaffirmed and restated, and Borrower represents
and warrants to Banks that the same are true and correct on the date hereof,
except to the extent any such representation or warranty is stated to related
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date), and except as to the
following:

 

d.             No Material Adverse Occurrence has occurred in the financial
condition of Overstock and its Subsidiaries, taken as a whole, from those set
forth in the latest financial statements for each furnished to Banks, except the
following:

 

e.             The progress of construction of the Project is such that it can
be completed on or before the Completion Date in accordance with the Budget,
except for the following:

 

f.             The Loan, as of the date hereof, is “In Balance” as required by
the Section 3.5 of the Loan Agreement, except for the following:

 

g.             The labor, materials, equipment, work, services and supplies
described herein have been performed upon or furnished to the Project in full
accordance with the Plans, which have not been amended except as expressly
permitted by the Loan Agreement.

 

h.             There have been no changes in the costs of the Project from those
set forth on the Sworn Construction Cost Statement, as amended by any amendment
thereto heretofore delivered by Borrower to Administrative Bank and approved by
Administrative Bank, if such approval is required by the Loan Agreement.

 

i.              All bills for labor, materials, equipment, work, services and
supplies furnished in connection with the Project, which could give rise to a
mechanic’s lien if unpaid, have been paid, will be paid out of the requested
advance.

 

1

--------------------------------------------------------------------------------


 

j.              All claims for mechanics’ liens which shall have arisen or could
arise for labor, materials, equipment, work, services or supplies furnished in
connection with the Project through the last day of the period covered by the
requested advance have been effectively waived in writing, or will be
effectively waived in writing when payment is made, and such written waivers
shall be delivered to Administrative Bank or its disbursing agent.

 

k.             All funds advanced under the Loan Agreement to date have been
utilized as specified in the Draw Requests pursuant to which the same were
advanced, exclusively to pay costs incurred for or in connection with acquiring,
constructing and developing the Land and the Project, and Borrower represents
that no part of the Loan proceeds have been paid for labor, materials,
equipment, work, services or supplies incorporated into or employed in
connection with any project other than the Project, as that term is defined in
the Loan Agreement.  Borrower further represents that all funds covered by this
Draw Request are for payment for labor, materials, equipment, work, services or
supplies furnished solely in connection with the Project.

 

Borrower authorizes and requests Banks to charge the total amount of this Draw
Request against the Real Estate Loan account and to advance from the proceeds of
the Real Estate Loan the funds hereby requested, and to make or authorize
disbursement of said funds to or for the account of the persons or firms and
Borrower in amounts up to, but not exceeding, the amounts listed herein, subject
to the requirements of and in accordance with the procedures provided in the
Loan Agreement and/or any separate disbursing agreement relating to the Loan. 
The advance made pursuant to this Draw Request is acknowledged to be an
accommodation to Borrower and is not a waiver by Banks of any Defaults or Events
of Default under the Loan Documents or any other claims of Banks against
Borrower, Overstock, any guarantors, and/or the General Contractor.

 

The advances and disbursements on the attached sheets are hereby approved and
authorized.

 

 

O.COM LAND, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 2

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

Letter of Draw Request

 

[ DATE ]

 

, Loan Administrator
U.S. Bank National Association
170 South Main Street

6th Floor

Salt Lake City, Utah  84101

 

Project Name:

Borrower:         O.Com Land, LLC
Draw #

 

Dear                             :

 

Reference is hereby made to that certain Loan Agreement dated               ,
2014 (the “Loan Agreement”), executed between the Borrower,
Overstock.com, Inc.,  and U.S. Bank National Association (the “Bank”).  Any
defined terms not otherwise described herein shall have the same definitions as
in the Loan Agreement.

 

Pursuant to the Loan Agreement, the Borrower hereby requests an Advance on the
Real Estate Loan in the amount of $                .  The Borrower acknowledges
that the approval of this Advance request by the Bank is subject to all of the
terms and conditions precedent for the disbursement of Loan proceeds, including
without limitation, inspection of the Project by Bank’s Inspecting Architect,
verification of matters set forth in the Draw Request Certification, and the
available Real Estate Loan proceeds.

 

The Advance on the Real Estate Loan shall be:

 

o                                   A LIBOR Based Rate

 

o                                   A Base Rate Advance

 

Included with this letter is the following:

 

·                                          Draw Request Certification

 

·                                          An updated Budget

 

·                                          Payee listing with copies of invoices
and vendor names for which payment is being requested.

 

The Borrower requests that the amount of $                   be funded in the
following Contractor DDA account:

 

1

--------------------------------------------------------------------------------


 

Name of Bank:

 

ABA Routing #:

 

Account #:

 

Account Name:

 

Reference:

 

Notify:

 

 

The Borrower requests that the amount of $                     be funded in the
following Borrower’s DDA Account at U.S. Bank National Association:

 

Name of Bank:

U.S. Bank National Association

ABA Routing #:

 

Account #:

 

Account Name:

 

Reference:

 

Notify:

 

 

2

--------------------------------------------------------------------------------


 

The Borrower has executed this Draw Request Letter as of                   ,
201    .

 

 

O.COM LAND, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

[Intentionally omitted.]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Buildings and Improvements

 

Overstock’s corporate headquarters consisting of an approximate 236,000 square
feet office building located in Midvale City, Utah

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Legal Description

 

That certain real property located in Salt Lake County, Utah, more particularly
described as follows:

 

PARCEL 1:

 

A PORTION OF PARCEL “A”, VIEW 72 RETAIL SUBDIVISION AMENDED, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT BEING SOUTH 00°17’30” WEST 2,022.66 FEET ALONG THE SECTION
LINE AND NORTH 89°42’30” WEST 617.34 FEET FROM THE NORTHEAST CORNER OF
SECTION 26, TOWNSHIP 2 SOUTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN; AND
RUNNING THENCE SOUTH 00°17’30” WEST 464.63 FEET TO THE NORTH LINE OF THE UTAH
TRANSIT AUTHORITY CORRIDOR; THENCE SOUTH 83°51’00” WEST 1,014.92 FEET ALONG THE
NORTH LINE OF SAID UTAH TRANSIT AUTHORITY CORRIDOR TO THE EASTERLY RIGHT-OF-WAY
LINE OF BINGHAM JUNCTION BOULEVARD; THENCE NORTH 06°11’37” WEST 169.67 FEET
ALONG THE EASTERLY RIGHT-OF-WAY LINE OF SAID BINGHAM JUNCTION BOULEVARD; THENCE
NORTHEASTERLY 637.50 FEET ALONG THE ARC OF A 1,327.00 FOOT RADIUS CURVE TO THE
RIGHT (CENTER BEARS NORTH 83°48’23” EAST AND THE CHORD BEARS NORTH 07°34’08”
EAST 631.38 FEET WITH A CENTRAL ANGLE OF 27°31’30”) ALONG THE EASTERLY
RIGHT-OF-WAY LINE OF SAID BINGHAM JUNCTION BOULEVARD; THENCE SOUTH 68°31’47”
EAST 311.79 FEET; THENCE SOUTHEASTERLY 567.76 FEET ALONG THE ARC OF A 1,536.00
FOOT RADIUS CURVE TO THE LEFT (CENTER BEARS NORTH 21°28’13” EAST AND THE CHORD
BEARS SOUTH 79°07’09” EAST 564.53 FEET WITH A CENTRAL ANGLE F 21°10’43”); THENCE
SOUTH 89°42’30” EAST 102.05 FEET TO THE POINT OF BEGINNING.

 

PARCEL 2:

 

LOT 10, VIEW 72 RETAIL SUBDIVISION AMENDED, ACCORDING TO THE PLAT THEREOF AS
RECORDED IN THE OFFICE OF THE SALT LAKE COUNTY RECORDER.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Reserved]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Form of Promissory Notes

 

[See attached forms of Construction Note, Term Note, Revolving Note and Swing
Line Note]

 

1

--------------------------------------------------------------------------------


 

CONSTRUCTION NOTE

 

Salt Lake City, Utah

October 24, 2014

 

FOR VALUE RECEIVED, O.COM LAND, LLC, a Utah limited liability company (the
“Borrower”), promises to pay to the order of
                                                               (the “Bank”), on
or before the Initial Real Estate Maturity Date, the sum of
                                                               Dollars
($                          ) or such lesser sum as may actually be owing under
the Real Estate Loan made pursuant to that certain Loan Agreement of even date
herewith among the Borrower, Overstock.com, Inc., a Delaware corporation, the
other parties thereto, including the Bank, the other Banks, and U.S. Bank
National Association, as Arranger and Administrative Bank (the “Loan
Agreement”), in immediately available funds at the applicable office of U.S.
Bank National Association, as Administrative Bank, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Loan Agreement. Capitalized terms herein shall have the meaning set forth in the
Loan Agreement.

 

From the date hereof and through the Initial Real Estate Maturity Date, interest
on each advance hereunder shall accrue in accordance with Section 1.3 of the
Loan Agreement.

 

This Construction Note (this “Note”) shall be payable in monthly installments of
accrued interest only, commencing on the first day of the month following the
initial Advance on the Real Estate Loan, and on the same day of each month
thereafter through the Initial Real Estate Maturity Date, when the remaining
unpaid principal balance plus accrued interest shall be due and payable in full.
Notwithstanding the foregoing, the Real Estate Loan evidenced by this Note is
eligible at the Initial Real Estate Maturity Date for Conversion to the Term
Phase pursuant to the terms and conditions set forth in the Loan Agreement, on
which conversion the Real Estate Loan shall be evidenced by the Term Notes.

 

Upon the occurrence and during the continuation of an Event of Default, the
outstanding principal balance of this Note shall bear interest at the Default
Rate, not to exceed, however, the maximum rate permitted by law.

 

This Note is issued, is to be repaid, and may be accelerated under the terms and
provisions of the Loan Agreement. The holders hereof are entitled to all the
benefits provided for in the Loan Agreement, or referred to therein. The
provisions of the Loan Agreement are incorporated by reference herein with the
same force and effect as if fully set forth herein.

 

This Note may only be prepaid in accordance with the Loan Agreement.  All
payments on this Note shall be applied in the order set forth in the Loan
Agreement.

 

This Note is secured by the Mortgage, the Security Agreement, and the other Loan
Documents.  Disbursements under this Note shall be made pursuant to the terms of
the Loan Agreement.

 

Except as herein provided, Borrower and all others who may become liable for all
or part of the principal balance hereof or for any obligations of Borrower to
Bank or the holder hereof (a) jointly and severally, forever waive presentment,
protest and demand, notice of protest, demand and dishonor and non-payment of
this Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note, (b) agree that
the time of payment of the debt or any part thereof may be extended from time to
time without modifying or releasing the lien of the Loan Documents or the
liability of Borrower or any other such parties, the right of recourse against
Borrower and such parties being hereby reserved by Bank; and (c) agree that time
is of the essence. Upon the occurrence and during the continuation of an Event
of Default, Borrower agrees to pay all costs of collection when incurred as set
forth in Section 9.2 of the Loan Agreement. It is expressly agreed by

 

1

--------------------------------------------------------------------------------


 

Borrower that no extensions of time for the payment of this Note, nor the
failure on the part of Bank to exercise any of its rights hereunder, shall
operate to release, discharge, modify, change or affect the original liability
under this Note or any of the other Loan Documents, either in whole or in part.

 

Notice pursuant to this Note shall be given in accordance with the Loan
Agreement.

 

If from any circumstances whatsoever, by reason of acceleration or otherwise,
the fulfillment of any provision of this Note involves transcending the limit of
validity prescribed by any applicable usury statute or any other applicable law,
with regard to obligations of like character and amount, then the obligations to
be fulfilled will be reduced to the limit of such validity as provided in such
statute or law, so that in no event shall any exaction be possible under this
Note in excess of the limit of such validity.

 

All rights, powers, privileges and immunities herein granted to Bank shall
extend to its successors and assigns and any other legal holder of this Note,
with full right by Bank to assign and/or sell same pursuant to the terms of the
Loan Agreement.

 

Section 9.6 of the Loan Agreement is hereby incorporated by reference and made a
part hereof.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Construction Note as of the date
first written above.

 

O.COM LAND, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

[Signature Page to Construction Note]

 

3

--------------------------------------------------------------------------------


 

TERM NOTE

 

Salt Lake City, Utah

[                              ] [    ], 201    

 

FOR VALUE RECEIVED, O.COM LAND, LLC, a Utah limited liability company
(“Borrower”), promises to pay to the order of
                                                               (the “Bank”), on
or before the Real Estate Term Maturity Date, the sum of
                                                               Dollars
($                          ) or such lesser sum as may actually be owing under
the Real Estate Loan made pursuant to that certain Loan Agreement of even date
herewith among Borrower, Overstock.com, Inc., a Delaware corporation, the other
parties thereto, including the Bank, the other Banks, the LC Issuer and U.S.
Bank National Association, as Arranger and Administrative Bank (the “Loan
Agreement”), in immediately available funds at the applicable office of U.S.
Bank National Association, as Administrative Bank, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Loan Agreement. Capitalized terms herein shall have the meaning set forth in the
Loan Agreement.

 

This Term Note (this “Note”) represents the repayment obligation of Borrower
with respect to the Real Estate Loan following the Conversion of the Real Estate
Loan from the Construction Phase to the Term Phase, and, upon such event shall
replace the Construction Note executed in favor of the Bank.

 

From the date of the Conversion (if Conversion occurs) and through the Real
Estate Term Maturity Date, interest on each advance hereunder shall accrue at an
annual rate equal to the Term Phase Rate.

 

Monthly payments of principal on the dates and in the amounts set forth on
Schedule I attached hereto and incorporated herein, plus all accrued interest
shall be made by Borrower in accordance with the Loan Agreement.

 

The full outstanding principal balance of this Note together with all unpaid
accrued interest and all other monetary obligations with respect thereto under
the Loan Documents shall be due and payable in full on the Real Estate Term
Maturity Date.

 

Upon the occurrence and during the continuation of an Event of Default, the
outstanding principal balance of this Note shall bear interest at the Default
Rate not to exceed, however, the maximum rate permitted by law.

 

This Note is issued, is to be repaid, and may be accelerated under the terms and
provisions of the Loan Agreement. The holders hereof are entitled to all the
benefits provided for in the Loan Agreement, or referred to therein. This Note
is a recourse obligation of Borrower. The provisions of the Loan Agreement are
incorporated by reference herein with the same force and effect as if fully set
forth herein.

 

This Note may be prepaid only in accordance with the terms of the Loan
Agreement.  All payments on this Note shall be applied as set forth in the Loan
Agreement.  Prepayments of principal shall be applied to principal installments
in the inverse order of their maturity. No partial payment shall change any due
date or the amount of any regularly scheduled installment of principal due.

 

This Note is secured by the Mortgage, the Security Agreement and the other Loan
Documents.

 

Except as herein provided, Borrower and all others who may become liable for all
or part of the principal balance hereof or for any obligations of Borrower to
Bank or the holder hereof (a) jointly and

 

1

--------------------------------------------------------------------------------


 

severally, forever waive presentment, protest and demand, notice of protest,
demand and dishonor and non-payment of this Note, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, (b) agree that the time of payment of the debt or any
part thereof may be extended from time to time without modifying or releasing
the lien of the Loan Documents or the liability of Borrower or any other such
parties, the right of recourse against Borrower and such parties being hereby
reserved by Bank; and (c) agree that time is of the essence. Upon the occurrence
and during the continuation of an Event of Default, Borrower agrees to pay all
costs of collection when incurred as set forth in Section 9.2 of the Loan
Agreement. It is expressly agreed by Borrower that no extensions of time for the
payment of this Note, nor the failure on the part of Bank to exercise any of its
rights hereunder, shall operate to release, discharge, modify, change or affect
the original liability under this Note or any of the other Loan Documents,
either in whole or in part.

 

Notice pursuant to this Note shall be given in accordance with the Loan
Agreement.

 

If from any circumstances whatsoever, by reason of acceleration or otherwise,
the fulfillment of any provision of this Note involves transcending the limit of
validity prescribed by any applicable usury statute or any other applicable law,
with regard to obligations of like character and amount, then the obligations to
be fulfilled will be reduced to the limit of such validity as provided in such
statute or law, so that in no event shall any exaction be possible under this
Note in excess of the limit of such validity.

 

All rights, powers, privileges and immunities herein granted to Bank shall
extend to its successors and assigns and any other legal holder of this Note,
with full right by Bank to assign and/or sell same pursuant to the Loan
Agreement.

 

Section 9.6 of the Loan Agreement is hereby incorporated by reference and made a
part hereof.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Term Note as of the date first
written above.

 

O.COM LAND, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

[Signature Page to Term Note]

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

MONTHLY PAYMENTS OF PRINCIPAL

 

--------------------------------------------------------------------------------


 

REVOLVING NOTE

 

Salt Lake City, Utah

October 24, 2014

 

FOR VALUE RECEIVED, OVERSTOCK.COM, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of
[                                                                ] (the “Bank”)
the aggregate unpaid principal amount of all Revolving Loans made by the Bank to
the Borrower pursuant to the Loan Agreement (as hereinafter defined), in
immediately available funds at the applicable office of U.S. Bank National
Association, as Administrative Bank, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the Loan
Agreement.  The Borrower shall pay the principal of and accrued and unpaid
interest on the Revolving Loans in full on the Facility Termination Date.

 

This Revolving Note (this “Note”) is one of the Revolving Notes issued pursuant
to, and is entitled to the benefits of, the Loan Agreement dated as of
October 24, 2014 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Loan Agreement”), among the Borrower, O.Com
Land, LLC, a Utah limited liability company, the other parties thereto,
including Bank, the other Banks, the LC Issuer and U.S. Bank National
Association, as Arranger and Administrative Bank, to which Loan Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Loan Agreement.

 

This Note shall be payable in monthly installments of accrued interest payable
on the first day of each month and on the same day of each month thereafter
until the Facility Termination Date when the outstanding principal balance plus
accrued interest shall be due and payable in full. Upon the occurrence and
during the continuation of an Event of Default, the outstanding principal
balance of this Note shall bear interest at the Default Rate, not to exceed,
however, the maximum rate permitted by law.

 

This Note is issued, is to be repaid, and may be accelerated under the terms and
provisions of the Loan Agreement. The holders hereof are entitled to all the
benefits provided for in the Loan Agreement, or referred to therein. The
provisions of the Loan Agreement are incorporated by reference herein with the
same force and effect as if fully set forth herein. The maximum principal
balance of this Note which may be outstanding from time to time is equal to
$                            .

 

This Note may only be prepaid in accordance with the Loan Agreement.  All
payments on this Note shall be applied in the order set forth in the Loan
Agreement.  No partial payment shall change any due date or the amount of any
regularly scheduled installment of principal due.

 

This Note is secured by the Security Agreement, the Mortgage and other Loan
Documents.  Disbursements under this Note shall be made pursuant to the terms of
the Loan Agreement.

 

Except as herein provided, Borrower and all others who may become liable for all
or part of the principal balance hereof or for any obligations of Borrower to
Bank or the holder hereof (a) jointly and severally, forever waive presentment,
protest and demand, notice of protest, demand and dishonor and non-payment of
this Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note, (b) agree that
the time of payment of the debt or any part thereof may be extended from time to
time without modifying or releasing the lien of the Loan Documents or the
liability of Borrower or any other such parties, the right of recourse against
Borrower

 

1

--------------------------------------------------------------------------------


 

and such parties being hereby reserved by Bank; and (c) agree that time is of
the essence. Upon the occurrence and during the continuation of an Event of
Default, Borrower agrees to pay all costs of collection when incurred as set
forth in Section 9.2 of the Loan Agreement. It is expressly agreed by Borrower
that no extensions of time for the payment of this Note, nor the failure on the
part of Bank to exercise any of its rights hereunder, shall operate to release,
discharge, modify, change or affect the original liability under this Note or
any of the other Loan Documents, either in whole or in part.

 

Notice pursuant to this Note shall be given in accordance with the Loan
Agreement.

 

If from any circumstances whatsoever, by reason of acceleration or otherwise,
the fulfillment of any provision of this Note involves transcending the limit of
validity prescribed by any applicable usury statute or any other applicable law,
with regard to obligations of like character and amount, then the obligations to
be fulfilled will be reduced to the limit of such validity as provided in such
statute or law, so that in no event shall any exaction be possible under this
Note in excess of the limit of such validity.

 

All rights, powers, privileges and immunities herein granted to Bank shall
extend to its successors and assigns and any other legal holder of this Note,
with full right by Bank to assign and/or sell same pursuant to the Loan
Agreement.

 

Section 9.6 of the Loan Agreement is hereby incorporated by reference and made a
part hereof.

 

[signature on following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Revolving Note as of the first
day written above.

 

OVERSTOCK.COM, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

3

--------------------------------------------------------------------------------


 

SWING LINE NOTE

 

$3,000,000.00

Salt Lake City, Utah

 

October 24, 2014

 

FOR VALUE RECEIVED, on the Facility Termination Date, the undersigned,
OVERSTOCK.COM, INC., a Delaware corporation (“Borrower”), hereby promises to pay
to the order of U.S. BANK NATIONAL ASSOCIATION, as Swing Line Bank, the
principal sum of Three Million and No/Dollars ($3,000,000.00), or such lesser
sum as may then constitute the aggregate unpaid principal amount of all Swing
Line Loans made by Swing Line Bank to Borrower pursuant to the Loan Agreement
(as hereinafter defined).  The aggregate principal amount of the Swing Line
Loans which Swing Line Bank shall be committed to have outstanding under this
Swing Line Note (this “Note”) at any one time shall not exceed Three Million
Dollars ($3,000,000.00), which amount may be borrowed, paid, reborrowed and
repaid, in whole or in part, subject to the terms, conditions and restrictions
of this Note and of the Loan Agreement.  Borrower further promises to pay to the
order of Swing Line Bank interest on the aggregate unpaid principal amount of
such Swing Line Loans on the dates and at the rate or rates provided for in the
Loan Agreement.  All such payments of principal and interest shall be made in
lawful currency of the United States in immediately available funds at the
office of U.S. Bank National Association located at 170 South Main, 6th Floor,
Salt Lake City, Utah 84101, or such other place as Swing Line Bank may from time
to time designate in writing.

 

This Note is the Swing Line Note referred to in the Loan Agreement dated the
date hereof by and among Borrower, O.Com Land, LLC, a Utah limited liability
company, the Banks from time to time party thereto and U.S. Bank National
Association, as a Bank and as Administrative Bank for the Banks, as the same may
from time to time be amended, modified, extended, renewed or restated (the “Loan
Agreement”; all capitalized terms used and not otherwise defined in this Note
shall have the respective meanings ascribed to them in the Loan Agreement).

 

This Note is secured by, among other things, the Mortgage and the Security
Agreement.

 

Upon the occurrence and during the continuation of any Event of Default under
the Loan Agreement, Swing Line Bank’s obligation to make additional Swing Line
Loans under this Note may be terminated in the manner and with the effect as
provided in the Loan Agreement and the entire outstanding principal balance of
this Note and all accrued and unpaid interest thereon may be declared to be
immediately due and payable in the manner and with the effect as provided in the
Loan Agreement.

 

Upon the occurrence and during the continuation of an Event of Default, Borrower
hereby promises to pay to the order of Swing Line Bank, in addition to all other
amounts otherwise due on or under this Note, the costs and expenses of such
collection, foreclosure and representation, as provided in Section 9.2 of the
Loan Agreement.  Borrower hereby waives presentment for payment, demand,
protest, notice of protest and notice of dishonor.

 

Section 9.6 of the Loan Agreement is hereby incorporated by reference and made a
part hereof.

 

[Remainder of page intentionally left blank — Signature Page to follow]

 

1

--------------------------------------------------------------------------------


 

Signature page to Swing Line Note

 

BORROWER:

 

 

 

 

OVERSTOCK.COM, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Its:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Sworn Construction Cost Statement

 

[See attached]

 

1

--------------------------------------------------------------------------------


 

SWORN CONSTRUCTION COST STATEMENT

 

DATE:

 

ADMINISTRATIVE BANK: U.S. BANK NATIONAL ASSOCIATION

 

BORROWER: O.COM LAND, LLC

 

GENERAL CONTRACTOR:

 

PROJECT ARCHITECT:

 

PROJECT:

 

The undersigned Borrower, being first duly sworn, as the borrower and the owner
of the Project, deposes and says, in connection with the development,
construction and completion of the Project:  that attached to this Sworn
Construction Cost Statement is a true, correct and complete listing of all costs
for material, supplies, equipment, labor, and other work and services of any
kind necessary to achieve Completion (as that term is defined in the Loan
Agreement among Borrower, Overstock.com, Inc., Administrative Bank and the other
Banks a party thereto) of the Project; that listed herein are the names of all
persons, parties and entities having contracts or subcontracts relating to
development, construction or completion of the Project, or which are otherwise
entitled to receive payment for materials, supplies, equipment, labor, or other
work or services of any kind with respect to the Project, and the amounts
previously paid, now due, or to become due to each of said parties; and that
there is no amount previously paid, now due or to become due to any party not
listed herein, or in excess of the amount listed herein, for material, supplies,
equipment, labor, or other work or services of any kind relating to the Project.

 

The undersigned further deposes and says, also in connection with the
development, construction and completion of the Project, that any change or
increase in the total cost of the Project as shown herein, or in the amount
payable to any party listed herein, will be promptly communicated in writing to
Administrative Bank, and will be subject to approval by Administrative Bank, if
such approval is required by said Loan Agreement; that all parties named herein
will guarantee their materials provided or work performed in connection with the
Project to be free from defects for at least one (1) year after Completion of
the Project; that the purpose of the foregoing is to induce Banks to advance the
proceeds of a loan of up to $                                , secured by a
mortgage, deed of trust, security deed or trust indenture upon the Project; and
that, upon payment of the specific unpaid items listed herein, Borrower will
indemnify and save harmless Banks as to any other claim and as to any lien for
any material, supplies, equipment, labor, and other work or services of any kind
relating to the Project.

 

1

--------------------------------------------------------------------------------


 

O.COM LAND, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

Subscribed and sworn to before me this                  day of
                                             2014 by
                                   as the                                of
O.Com Land, LLC.

 

Notary Public:

 

My commission expires:

 

 

 

                                 County,                                        

 

2

--------------------------------------------------------------------------------


 

Exhibit to Sworn Construction Cost Statement

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Proposed Amended Plat

 

[g230771kc31i001.gif]

 

1

--------------------------------------------------------------------------------


 

[g230771kc31i002.gif]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

COMMERCIAL REAL ESTATE

 

STANDARD INSURANCE REQUIREMENTS

 

I.                PROPERTY INSURANCE

 

A.            DURING CONSTRUCTION

 

An ORIGINAL (or certified copy) Builder’s All-Risk, Completed Value,
Non-Reporting Form Policy or Policy Declarations Pages or Binders of Insurance
naming the borrowing entity as an insured, reflecting coverage of 100% of the
replacement cost, and written by a carrier approved by Administrative Bank with
a current A.M. Best’s Insurance Guide Rating of at least A- IX (which is
authorized to do business in the state in which the property is located) that
affirmatively includes the following:

 

1.                    Mortgagee Clause Endorsement naming U.S. Bank National
Association as Mortgagee for the ratable benefit of the Banks ISAA ATIMA, with a
30-day notice to Administrative Bank in the event of cancellation, non-renewal
or material change; OR

 

2.                    Lenders’ Loss Payable Endorsement naming U.S. Bank
National Association (ISO 1218 or similar) with a 30-day notice to
Administrative Bank in the event of cancellation, non-renewal or material change

 

3.                    Replacement Cost Endorsement

 

4.                    No Exclusion for Acts of Terrorism (United States
Certified Acts of Terrorism coverage — TRIPRA)

 

5.                    No Coinsurance Clause

 

6.                    Flood Insurance

 

7.                    Coastal and Other Wind Coverage

 

8.                    Collapse and Earthquake Coverage

 

9.                    Vandalism and Malicious Mischief Coverage

 

10.             Boiler and Machinery Coverage (aka Electrical and Mechanical
Breakdown)

 

11.             Demolition, Increased Cost of Construction Coverage

 

12.             In-Transit Coverage

 

13.             Partial Occupancy Permitted

 

14.             Delay in Completion or Delay in Rents/Startup Coverage

 

15.             Coverage to be effective upon the date of the Notice to Proceed,
the date of site mobilization or the start of any shipment of materials,
machinery or equipment to the site, whichever is earlier, and to remain in
effect until replaced by permanent All Risk Property Insurance described below,
or until such other time as may be mutually agreed upon by Administrative Bank
and Borrowers.

 

1

--------------------------------------------------------------------------------


 

16.             Coverage should be non-cancellable through term of project with
automatic extension provision of at least 60 days.

 

B.                                    UPON COMPLETION

 

An ORIGINAL (or certified copy) All-Risk Hazard Insurance Policy or Policy
Declarations Pages or Binders of Insurance naming the borrowing entity as an
insured, reflecting coverage of 100% of the replacement cost, and written by a
carrier approved by Administrative Bank with a current A.M. Best’s Insurance
Guide Rating of at least A- IX (which is authorized to do business in the state
in which the property is located) that affirmatively includes the following:

 

1.              Mortgagee Clause Endorsement naming U.S. Bank National
Association as Mortgagee for the ratable benefit of Banks ISAA ATIMA with a
30-day notice to Lender in the event of cancellation, non-renewal or material
change; OR

 

2.              Lenders’ Loss Payable Endorsement naming U.S. Bank National
Association (ISO 1218 or similar) with a 30-day notice to Lender in the event of
cancellation, non-renewal or material change

 

3.              Replacement Cost Endorsement

 

4.              No Exclusion for Acts of Terrorism (United States Certified Acts
of Terrorism coverage — TRIPRA)

 

5.              No Coinsurance Clause

 

6.              Boiler and Machinery Coverage (aka Electrical and Mechanical
Breakdown)

 

7.              Sprinkler Leakage Coverage

 

8.              Vandalism and Malicious Mischief Coverage

 

9.              Flood Insurance

 

10.       Loss of Rents Insurance in an amount of not less than 100% of one
year’s Rental Value of the Project.  “Rental Value” shall include:

 

a)             The total projected gross rental income from tenant occupancy of
the Project as set forth in the Budget,

 

b)             The amount of all charges which are the legal obligation of
tenants and which would otherwise be the obligation of Borrowers, and

 

c)              The fair rental value of any portion of the Project which is
occupied by Borrower.

 

11.       One year’s business interruption insurance in an amount acceptable to
Administrative Bank.

 

12.       Collapse and Earthquake Coverage

 

13.       Coastal & Other Wind Coverage

 

14.       Extra Expense Coverage

 

15.       Demolition and Increased Cost of Construction

 

2

--------------------------------------------------------------------------------


 

II.                       LIABILITY INSURANCE

 

An ORIGINAL (or certified copy) Commercial General Liability Policy or Policy
Declarations Pages or Binder of Insurance naming the borrowing entity as an
insured, providing coverage on an “occurrence” rather than a “claims made” basis
and written by a carrier approved by Administrative Bank, with a current A.M.
Best’s Insurance Guide Rating of at least A- IX.  (which is authorized to do
business in the state in which the property is located) that affirmatively
includes the following:

 

1.              Combined general liability policy limit of at least
$5,000,000.00 each occurrence and aggregate applying liability for Bodily
Injury, Personal Injury, Property Damage, Contractual, Products and Completed
Operations which combined limit may be satisfied by the limit afforded under the
Commercial General Liability Policy, or by such Policy in combination with the
limits afforded by an Umbrella or Excess Liability Policy (or policies);
provided, the coverage afforded under any such Umbrella or Excess Liability
Policy is at least as broad in all material respects as that afforded by the
underlying Commercial General Liability Policy.  Such policies must contain a
Separations of Insureds / Severability of Interest clause.

 

2.              No Exclusion for Acts of Terrorism (United States Certified Acts
of Terrorism coverage — TRIPRA)

 

3.              Aggregate limit to apply per location

 

4.              Borrowers’ coverage is primary and non-contributory with any
insurance or self-insurance carried by U.S. Bank National Association

 

5.              Additional Insured Endorsement naming U.S. Bank National
Association as an additional insured with a 30-day notice to Administrative Bank
in the event of cancellation, non-renewal or material change.  A Severability of
Interests provision should be included.

 

III.  GENERAL REQUIREMENTS

 

1.              All policies of insurance required herein must contain an
endorsement or agreement by the insurer that any loss will be payable in
accordance with the terms of such policy notwithstanding any act or negligence
of Borrowers or any party holding under Borrowers which might otherwise result
in forfeiture of said insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against Borrowers.

 

2.              If Administrative Bank consents, Borrowers may provide any of
the required insurance through blanket policies carried by Borrowers and
covering more than one location, or by policies procured by a party holding
under Borrowers; provided,

 

3

--------------------------------------------------------------------------------


 

however, all such policies must be in form and substance and issued by companies
reasonably satisfactory to Administrative Bank.

 

IV.  OTHER COVERAGES

 

Lender shall have the right from time to time to make changes (including without
limitation increases to required liability limits) to the foregoing insurance
requirements and/or to require additional coverages not described above.  In
addition, the above insurance requirements are subject to change or the
imposition of additional coverages if required by applicable laws, regulations
or policies applicable to any Bank or the Project.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT J

 

O.Com Ownership

 

[Reserved]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

OVERSTOCK COMPLIANCE CERTIFICATE

 

For the Fiscal Quarter Ended                       , 2        
(the “Quarter Date”)

 

With reference to the Loan Agreement dated October 24, 2014 (the “Agreement”),
between O.Com Land, LLC, and Overstock.com, Inc. as Borrowers, and the Banks
identified therein, Overstock.com, Inc. hereby certifies to Administrative Bank
and Banks as follows (each capitalized term used herein having the same meaning
given in the Agreement unless otherwise specified):

 

a)                                     As of the Quarter Date, Overstock’s Fixed
Charge Coverage Ratio, measured on a trailing twelve month basis, is        to
1.00.  The minimum Fixed Charge Coverage Ratio permitted by the Agreement is
1.15 to 1.00.

 

b)                                     As of the Quarter Date, Overstock’s Cash
Flow Leverage Ratio, measured on a trailing twelve month basis, is        to
1.00.  The maximum Cash Flow Leverage Ratio permitted by the Agreement during
the Construction Phase is 3.00 to 1.00, and 2.50 to 1.00 thereafter.

 

c)                                      As of the Quarter Date, Overstock’s
Liquid Assets equal at least $50,000,000.00.

 

 

Overstock.com, Inc.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

PROJECT ARCHITECT CERTIFICATE

 

[See attached]

 

1

--------------------------------------------------------------------------------


 

CERTIFICATE OF ARCHITECT

 

TO:                           U.S. BANK NATIONAL ASSOCIATION (the
“Administrative Bank”)

 

RE:                           Proposed Construction Loan

 

Gentlemen:

 

I have prepared those plans and specifications (the “Plans and Specifications”)
for the Projects more particularly described by title, drawing number, date and
latest revision date in Schedule “A” attached hereto and made a part hereof.

 

As a licensed architect/engineer in the State of Utah, possessing special
knowledge and expertise in the field of architecture and construction, I hereby
certify to you that:

 

1.              The land (the “Site”) on which the Project is to be constructed
is zoned                 , and such zoning classification permits the intended
use of the Project as                                   .  I have examined all
relevant laws, regulations and ordinances and have determined that the following
restrictions and requirements are applicable to the Project:

 

Minimum Lot Area:

 

 

 

Height Limitation:

 

 

 

Maximum floor area Ratio: (or other type of bulk restriction):

 

 

 

Front Yard Requirements:

 

 

 

Side and Rear Yard Requirements:

 

 

 

Parking Requirements:

 

 

 

Other:

 

 

2.              The Plans and Specifications comply with all applicable federal,
state and municipal laws, rules and regulations and ordinances of every nature
and description, including, without limitation, zoning, energy, building and
fire codes and ordinances, and subdivision control and environmental laws,
rules and regulations, including, without limitation, the Americans with
Disabilities Act, the Federal Clean Air Act, as amended, and the Federal Water
Pollution Control Act, as amended.  The Project, if constructed substantially in
accordance with the Plans and Specifications, will likewise comply with all
applicable federal, state and municipal laws, rules and regulations and
ordinances of every nature and description relating to the construction and
intended use thereof, will not have a negative environmental impact and will
meet all current environmental requirements of the City of Midvale, the State of
Utah, and the United States Environmental Protection Agency.

 

1

--------------------------------------------------------------------------------


 

3.              I am familiar with the on-the-ground conditions of the Site and
the building location, and the condition of the Site are such that all
provisions of law relating to the filling, dredging, excavation or other usage
of lands classified as wetlands or lands which are subject to periodic flooding
or have thereon standing or moving bodies of water are not applicable to the
construction of the Project.  I have also reviewed the soils report with respect
to the Site prepared by                              dated
                              , and have taken the findings and recommendations
contained in said report into consideration in preparing the Plans and
Specifications.

 

4.              Satisfactory methods of access to and egress from the Project
and adjoining or nearby public ways are available, sufficient to meet the
reasonable needs of the Project and all applicable requirements of public
authorities.  Sanitary water supply and storm sewer and sanitary sewer
facilities and other required utilities (gas, electricity, telephone, etc.) are
likewise available, sufficient to meet the reasonable needs of the Projects and
all applicable requirements of public authorities, at or within the lot lines of
the Site.  No easements over land or others are required for such means of
access and egress or for any such utilities or if any such easements are
required that they have been obtained or will be obtained by Owner or Owner’s
representatives; and design conditions are such that no drainage of surface or
other water across lands of others is called for or indicated by the Plans and
Specifications, except                                (if none, so state).

 

5.              I have reviewed and am familiar with the locations of all
easements, use restrictions, rights-of-way, subsurface rights and the like as
shown on the Boundary survey prepared by                              for
                                   dated                            as to the
project and the Plans and Specifications have been so prepared that the Project
will not violate or encroach over, across or upon any such easements, use
restrictions, rights-of-way or subsurface rights and the like, and the Site is
not located in a 100-year Flood Plain or in an identified “flood prone area,” as
defined by the U.S. Department of Housing and Urban Development, pursuant to the
Flood Disaster Protection Act of 1973, as amended.

 

6.              The Project has been designed in accordance with the applicable
provisions of the American with Disabilities Act and all other provisions of
applicable Utah law relating to the elimination of architectural barriers for
the handicapped.

 

7.              All permits, licenses, certificates and approvals required for
the construction and intended use of the Project, including, without limitation,
building permits, curb-cut permits, permits relating to the use of utilities,
and permits required under the Federal Clean Air Act, as amended, the Federal
Water Pollution Control Act, as amended, and by state laws and regulations
consistent with the requirements of said Acts, have been validly issued by the
appropriate authorities and are now in full force and effect, except as follows:

 

In my opinion, the foregoing excepted certificates, permits and approvals will
be issued during the ordinary course of construction.

 

2

--------------------------------------------------------------------------------


 

8.              Attached hereto, as Schedule “B” is a true, correct and complete
copy of our errors and omissions insurance policy, or a certificate thereof,
which insurance coverage is in full form and effect.  I agree to keep such
insurance coverage in full force and effect until the loan has been fully
repaid.

 

This Certificate is being given to Administrative Bank in connection with
arrangements among the Owner, Administrative Bank and certain Banks for a loan
to finance construction of the Project under a Loan Agreement to be executed by
the Owner, Overstock.com, Inc., Administrative Bank and certain Banks, and I
acknowledge and agree that Administrative Bank and the Banks may rely upon the
contents and accuracy of this Certificate in closing the Loan Agreement and in
making advances thereunder.

 

 

 

EDA Architects, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

 

Date

 

 

Project Architect

 

3

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

(Schedule of Plans and Specifications)

 

4

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

(Errors and Omissions Insurance)

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

BANKS AND RESPECTIVE PERCENTAGES

 

Bank

 

Percentage

 

Individual Real
Estate Commitment

 

Revolving
Commitment

 

U.S. Bank National Association

 

53.0

%

$

24,252,800.00

 

$

5,300,000.00

 

Compass Bank

 

47.0

%

$

21,507,200.00

 

$

4,700,000.00

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.3

 

PRINCIPAL PAYMENTS DURING TERM PHASE

 

The aggregate principal portion of the monthly payments made under the Term
Notes shall be $93,695.00.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 4.28

 

Overstock’s Subsidiaries

 

SCHEDULE 4.28

 

Overstock.com, Inc.
List of Directly or Indirectly Owned Subsidiaries
as of the Closing Date

 

Name of Subsidiary

 

Jurisdiction of
Organization/Incorporation

 

Name of Parent Entity

 

% Owned by
Parent Entity

Overstock.com Services, Inc.

 

UT

 

Overstock com, Inc.

 

100

Supplier Oasis Fulfillment Services, Inc.

 

UT

 

Overstock com, Inc.

 

100

O Agency Group, Inc.

 

UT

 

Overstock com, Inc.

 

100

O.com Land, LLC

 

UT

 

Overstock com, Inc.

 

100

MyCurrent, Inc.

 

UT

 

Overstock com, Inc.

 

100

Market Partner Holdings, Inc.

 

UT

 

Overstock com, Inc.

 

100

Market Partner Operations, Inc.

 

UT

 

Market Partner Holdings, Inc.

 

100

Market Partner SR, Inc.

 

UT

 

Market Partner Operations, Inc.

 

100

Market Partner BC, Inc.

 

UT

 

Market Partner Operations, Inc.

 

100

Market Partner EB, Inc.

 

UT

 

Market Partner Operations, Inc.

 

100

Market Partner WM, Inc. (fka Market Partner BB, Inc.)

 

UT

 

Market Partner Operations, Inc.

 

100

Market Partner NE, Inc.

 

UT

 

Market Partner Operations, Inc.

 

100

O.co HK Limited

 

Hong Kong

 

Overstock com, Inc.

 

100

Overstock Ireland Limited

 

Ireland

 

Overstock com, Inc.

 

100

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.32

 

Overstock’s Indebtedness

 

NONE

 

1

--------------------------------------------------------------------------------